Exhibit 10.1

 

Execution Copy

CONFIDENTIAL

LICENSE AND COLLABORATION AGREEMENT

by and between

THERAVANCE BIOPHARMA IRELAND LIMITED,

and

JANSSEN BIOTECH, INC.

Dated as of February 5, 2018

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

DEFINITIONS

 

ARTICLE 2

OPTION, LICENSES AND EXCLUSIVITY

 

 

 

2.1

Option to Janssen


19

2.2

Antitrust


21

2.3

License to Theravance


22

2.4

No Implied Licenses


23

2.5

Other Rights


23

2.6

Exclusivity


24

 

 

 

ARTICLE 3

GOVERNANCE

 

3.1

Joint Steering Committee


25

3.2

Decision Making


26

3.3

Subcommittees


27

3.4

Alliance Managers


28

3.5

Commercialization Working Group


28

3.6

Finance Working Group


28

3.7

Discontinuation of Committees


29

 

 

 

ARTICLE 4

DEVELOPMENT; MANUFACTURE; REGULATORY

 

4.1

Overview


29

4.2

Collaboration Plans


29

4.3

Collaboration CMC Activities


31

4.4

Conduct of Activities during Development Term


31

4.5

Combination Studies


35

4.6

Development Records


36

4.7

Development Reports


36

4.8

Manufacture


36

4.9

Regulatory Matters


37

4.10

Subcontracts


38

 

ARTICLE 5

COMMERCIALIZATION

 

 

 

5.1

Commercialization Responsibilities


39

 

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

i

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(cont’d)

Page

 

 

 

5.2

Theravance Commercialization Option


39

5.3

Commercialization Plan


41

5.4

Theravance Commercial Diligence


42

5.5

Transparency Reporting


42

5.6

Labeling


42

 

 

 

 

ARTICLE 6

 

 

COMPENSATION

 

 

 

 

6.1

Upfront Payments


42

6.2

Opt-In Exercise Fee


42

6.3

Cost Sharing


43

6.4

Development Milestone Payments


44

6.5

Sales Milestones


45

6.6

Profit (Loss) Share in the United States


45

6.7

Profit (Loss) Term


45

6.8

Royalties Outside the U.S


46

6.9

Reports and Payments


46

6.10

Payment Disputes


47

6.11

Foreign Exchange


47

6.12

Manner and Place of Payment


48

6.13

Records; Audits


48

6.14

Interest on Late Payments


48

6.15

Tax Matters


49

6.16

Tax Returns


49

 

 

 

ARTICLE 7

INTELLECTUAL PROPERTY MATTERS

 

 

 

7.1

Ownership of Inventions


50

7.2

Disclosure of Inventions


50

7.3

Patent Prosecution


51

7.4

Patent Enforcement


52

7.5

Enforcement of Janssen Sole Patent Rights and Joint Patent Rights


54

7.6

Patent Term Extensions


55

7.7

Personnel Obligations


55

7.8

Trademarks


56

 

 

 

 

ARTICLE 8

 

 

REPRESENTATIONS AND WARRANTIES; COVENANTS

 

 

 

 

8.1

Mutual Representations and Warranties


56

8.2

Additional Representations and Warranties of Theravance


58

8.3

Mutual Covenants


60





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

ii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(cont’d)

 

 

 

Page

 

 

 

8.4

Disclaimer


60

 

 

 

 

ARTICLE 9

 

 

INDEMNIFICATION

 

 

 

 

9.1

Indemnification by Theravance


60

9.2

Indemnification by Janssen


60

9.3

Losses from Third Party Claims; Exclusion of Costs Due to Breach or Subject to
Indemnification


60

9.4

Indemnification Procedures


61

9.5

Insurance


61

 

 

 

 

ARTICLE 10

 

 

CONFIDENTIALITY

 

 

 

 

10.1

Confidentiality


62

10.2

Authorized Disclosure


62

10.3

Technical Publication


63

10.4

Publicity; Term of Agreement


64

 

 

 

 

ARTICLE 11

 

 

TERM AND TERMINATION

 

 

 

 

11.1

Term


64

11.2

Termination by Janssen Without Cause


64

11.3

Termination by Janssen for Cause


65

11.4

Termination by Either Party for Breach


65

11.5

Termination for Insolvency


65

11.6

Additional Effects of Expiration or Termination by Janssen


65

 

 

 

 

ARTICLE 12

 

 

DISPUTE RESOLUTION

 

 

 

 

12.1

Dispute Resolution


69

12.2

Internal Resolution


69

12.3

Limitation of Liability


71

 

 

 

 

ARTICLE 13

 

 

MISCELLANEOUS

 

 

 

 

13.1

Entire Agreement; Amendment


71

13.2

Governing Law; English Language


71

13.3

Rights in Bankruptcy


71

13.4

Force Majeure


72

13.5

Notices


73

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

iii

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(cont’d)



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

iv

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(cont’d)

Page

 

 

 

13.6

No Strict Construction; Headings


74

13.7

Assignment


74

13.8

Performance by Affiliates


74

13.9

Further Actions


74

13.10

Severability


75

13.11

No Waiver


75

13.12

Independent Contractors


75

13.13

Counterparts


75

13.14

Remedies Non-Exclusive and Cumulative


75

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

v

 

--------------------------------------------------------------------------------

 

 

 

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
February 5, 2018 (the “Effective Date”) by and between THERAVANCE BIOPHARMA
IRELAND LIMITED, a corporation organized under the laws of Ireland, with its
principle place of business at Connaught House, 1 Burlington Road, Dublin 4, D04
C5Y6, Ireland (“Theravance”), and JANSSEN BIOTECH, INC., a Pennsylvania
corporation, with its principal place of business at 800/850 Ridgeview Drive,
Horsham, Pennsylvania, 19044, United States (“Janssen”).  Theravance and Janssen
are sometimes referred to herein individually as a “Party” and collectively as
the “Parties”.

RECITALS

WHEREAS, Janssen is a pharmaceutical company with expertise in the development,
marketing, and commercialization of pharmaceutical products;

WHEREAS, Theravance possesses certain intellectual property, materials and
expertise related to certain Compounds (as defined below); and

WHEREAS, the Parties desire to establish a collaboration regarding such
Compounds and certain products incorporating such Compounds all in accordance
with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1       “Additional Combination Net Sales Language” means the following
sentence: “In the event a Product is sold as part of a Combination Product in a
country, the Net Sales with respect to the Combination Product in such country
(for all financial terms pursuant to this Agreement) shall be determined by
multiplying Net Sales of such Combination Product by the fraction A/(A+B) where
A is the Average Net Selling Price of the Product component contained in the
Combination Product, if sold separately or subject to reasonable estimation, and
B is the sum of the Average Net Selling Prices of any other product components
included in the Combination Product, if sold separately or subject to reasonable
estimation.”

1.2       “Additional Compound” means a JAK Inhibitor, other than (a) the
Compounds described in Section 1.25(a)-(c) and (b) the Solar Compounds.

1.3       “Affiliate” means any business entity which now or hereafter controls,
is controlled by, or is under common control with a Party, for so long as such
control exists.  A business entity shall be deemed in control of another
business entity if it directly or indirectly owns, or directly or indirectly
controls more than fifty percent (50%) of the voting stock, profit interests, or
other ownership interests of the other entity, or has the power to elect or
appoint more than fifty percent (50%) of the members of the governing body of
the other entity.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

 

1.4       “Antitrust Law” means any statutes, laws, ordinances, rules, orders or
regulations of, or issued by, any governmental authority that are designed or
intended to prohibit, restrict or regulate actions that may have the purpose or
effect of creating a monopoly, lessening competition or restraining trade,
including the HSR Act.

1.5       “Applicable Rate” means the average one-month London Inter-Bank
Offering Rate (LIBOR) as reported on the day a payment was due in The Wall
Street Journal (U.S. Internet version at www.wsj.com under the “Market Data”
tab), plus [***] percent ([***]%) annually.

1.6       “Average Net Selling Price” means, on a product-by-product basis, for
a given product, Calendar Year and reference jurisdiction, expressed in the
applicable local currency, the aggregate Net Sales, divided by the number of
units of such product for which revenue has been recognized by the Parties.

1.7       “Business Day” means a day other than Saturday, Sunday or any day that
banks in Dublin, Ireland or New York City, U.S. are required or permitted to be
closed.

1.8       “Calendar Quarter” means a financial quarter based on the J&J
Universal Calendar for that year (a copy of which is attached hereto as
Exhibit L) and is used by Janssen and its Affiliates for internal and external
reporting purposes; provided, however, that the first Calendar Quarter for the
first Calendar Year extends from the Effective Date to the end of the
then-current Calendar Quarter and the last Calendar Quarter extends from the
first day of such Calendar Quarter until the effective date of the termination
or expiration of the Agreement.

1.9       “Calendar Year” means a year based on the J&J Universal Calendar for
that year. The last Calendar Year of the Term begins on the first day of the J&J
Universal Calendar for the year during which termination or expiration of the
Agreement will occur, and the last day of such Calendar Year will be the
effective date of such termination or expiration.

1.10     “Change of Control” of a Party means (a) a merger or consolidation of
such Party with a Third Party that results in the voting securities of such
Party outstanding immediately prior thereto ceasing to represent at least fifty
percent (50%) of the combined voting power of the surviving entity immediately
after such merger or consolidation, or (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of fifty percent (50%) or more of the combined voting power of
the outstanding securities of such Party, or (c) the sale or other transfer,
directly or indirectly, to a Third Party of all or substantially all of such
Party’s assets to which the subject matter of this Agreement relates, except in
connection with the issuance of equity securities for financing purposes or to
change the domicile of a Party (in each case (a) – (c), inclusive, such Third
Party, the “Acquiring Entity”).

1.11     “Clinical Development Plan” means the Parties’ written plan for the
clinical Development of the Initial Product during the Development Term, as
amended from time to time, which shall include the budget and timelines
described in Article 4.  The initial Clinical Development Plan is attached
hereto as Exhibit E.  For clarity, the Clinical Development Plan may be expanded
to include additional Compounds or Products as agreed by the Parties in
accordance with Section 4.2(b).





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

2

 

--------------------------------------------------------------------------------

 

 

1.12     “Clinical Trial” means any Phase 1 Clinical Trial, Phase 2 Clinical
Trial, Phase 3 Clinical Trial, or any post-approval human clinical trial, as
applicable.

1.13     “CMC” means the chemistry, manufacturing and controls of the Product,
as specified by the FDA, or other applicable Regulatory Authorities.

1.14     “CMC Development” means (a) Development activities related to the
composition, manufacture and specification of Compound API and Product intended
to assure the proper identification, quality, purity and strength of the
Product, including: test method development and stability testing, process
development, Compound API process development, process validation, process
scale-up, formulation development, packaging development, quality assurance and
quality control development; and (b) preparation of CMC Regulatory Materials.

1.15     “CMC Development Plan” means the Parties’ written plan for CMC
Development and Manufacturing of the Initial Compound and Initial Product during
the Development Term, as amended from time to time, which shall include the
budget and timelines described in Article 4.  The initial CMC Development Plan
is attached hereto as Exhibit F.  For clarity, the CMC Development Plan may be
expanded to include additional Compounds or Products, if the Clinical
Development Plan is so expanded upon mutual agreement of the Parties in
accordance with Section 4.2(b).

1.16     “Collaboration” means the Parties’ activities in connection with
Development of the Compounds and Products conducted pursuant to this Agreement
during the Development Term.

1.17     “Collaboration Activities” means, collectively, the Phase 2 Activities,
Phase 3 Activities and Collaboration CMC Activities, or other Development
activities conducted by or on behalf of the Parties pursuant to the
Collaboration Plans.

1.18     “Collaboration CMC Activities” means, collectively, the CMC Development
activities set forth in the CMC Development Plan.

1.19     “Collaboration CMC Costs” means (a) with respect to the Manufacturing
of clinical supplies of Compound API or Product for the Phase 3 Activities
pursuant to the CMC Development Plan, the Manufacturing costs incurred by either
Party or any of its Affiliates in performing such activities and (b) with
respect to all other Collaboration CMC Activities, the reasonable, attributable
and required internal costs and reasonable, documented Third Party costs
incurred by a Party or its Affiliates in performing such activities, in each
case in accordance with the budget set forth in such CMC Development Plan.

1.20     “Collaboration Know-How” means Know-How developed by the Parties
pursuant to the Collaboration Plans.

1.21     “Combination Product” means a Product that contains one or more active
agents in addition to a Compound.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

3

 

--------------------------------------------------------------------------------

 

 

1.22     “Commercial Budget” means the budget included as part of each
Commercialization Plan, as updated annually for each Calendar Year, setting
forth the anticipated spending required for executing the Commercialization
Plan.

1.23     “Commercialization” means, with respect to a Product, the marketing,
promotion, importing, sale and/or distribution of such Product in the
Territory.  Commercialization shall include commercial activities conducted in
preparation for Product launch.  “Commercialize” has a correlative meaning.

1.24     “Commercially Reasonable Efforts” means, with respect to each Party’s
obligations under this Agreement, [***] and other factors that may affect the
Development, Marketing Approval, manufacturing or Commercialization of a
product, including (as applicable): [***].

1.25     “Compound” means each of (a) TD-1473; (b) TD-3504; (c) any compound
disclosed by the TD-1473 and TD-3504 Patent Families; (d) any Additional
Compound proposed by Theravance at its sole discretion and accepted by Janssen
pursuant to Section 2.5(a), and (e) any Solar Compound; together, in each case,
with all prodrugs, metabolites, salts, esters, hydrates, solvates, isomers,
enantiomers, free acid forms, free base forms, crystalline forms, co-crystalline
forms, amorphous forms, racemates, polymorphs, chelates, stereoisomers,
tautomers or optically active forms thereof.  The Compound listed in (a) above
may be referred to herein as the “Initial Compound.”  The Lunar Compounds or
Solar Compounds may be excluded from the definition of Compound in accordance
with Section 2.5(b)(iii-iv).

1.26     “Compound API” means the active pharmaceutical ingredient for a
Compound.

1.27     “Confidential Information” of a Party means any and all non-public and
proprietary data, results, technology, business or financial information or
information of any type whatsoever, including know-how, trade secrets,
practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, software, algorithms, marketing reports,
expertise, technology, test data (including pharmacological, biological,
chemical, biochemical and clinical test data and data resulting from
non-clinical studies), CMC information, stability data and other study data and
procedures of such Party, in each case that is disclosed to the other Party
under this Agreement, whether in oral, written, graphic, or electronic form.  In
addition, all Information disclosed by Theravance Biopharma US, Inc. (“TBUS”),
an Affiliate of Theravance, pursuant to the Non-Disclosure Agreement between
TBUS and Janssen Research & Development, LLC (“JRD”), an Affiliate of Janssen,
dated September 8, 2017 (the “Confidentiality Agreement”) shall be deemed to be
Theravance’s Confidential Information disclosed hereunder, and all Information
disclosed by JRD pursuant to the Confidentiality Agreement shall be deemed to be
Janssen’s Confidential Information disclosed hereunder.

1.28     “Control” means, with respect to any material, Know-How, Data, or
intellectual property right (including Patent Right), that a Party (a) owns
(directly or through an Affiliate) or (b) has a license (other than a license
granted to such Party under this Agreement) to such material, Know-How, Data, or
intellectual property right (including Patent Right) and, in each case (a) and
(b), has the ability to grant to the other Party access, a license, or a
sublicense (as applicable) to the foregoing on the terms and conditions set
forth in this Agreement without violating the terms 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

4

 

--------------------------------------------------------------------------------

 

 

of any then-existing agreement or other legally enforceable arrangement with any
Third Party.  Notwithstanding anything to the contrary in this Agreement, in the
event of a Change of Control of a Party, (i) any subject matter owned or
controlled by any Acquiring Entity (and not Controlled by such Party or its
Affiliates) immediately prior to the effective date of such Change of Control
and (ii) any subject matter independently developed or acquired by or on behalf
of any Acquiring Entity without access to or use of any subject matter used or
made available under this Agreement, in each case (i) and (ii) shall not be
deemed to be Controlled by such Party or its Affiliates after the effective date
of such Change of Control for purposes of this Agreement.

1.29     “Cover” means, with respect to any subject matter, that the
manufacturing, using, selling, or offering for sale of such subject matter
would, but for a license granted in this Agreement, infringe a claim of a Patent
Right in the country in which the activity occurs.

1.30     “Covered Delivery” means, with respect to a Product, any method of
delivery, other than any [***].

1.31     “Currency Hedge Rate” means the Johnson & Johnson currency hedge rate,
which is the result of the effectively performed currency hedging at Johnson &
Johnson for the upcoming Calendar Year and will be set up once per Calendar Year
and will remain constant throughout such Calendar Year.  The Johnson & Johnson
currency hedge rate is calculated as a weighted average hedge rate of the
outstanding external foreign currency forward hedge contracts of Johnson &
Johnson with Third Party banks, all in accordance with its normal practices
consistently applied for Janssen and its Affiliates.

1.32     “Data” means all data and information used or developed to commence a
Clinical Trial for a Product and included in the IND for such Clinical Trial,
all data and information developed as a result of such Clinical Trial, and all
data and information resulting from CMC work conducted in furtherance of the
development of a Product (including stability data), as well as all data and
information arising from the Collaboration (including pharmacological,
biological, chemical, biochemical and clinical test data and data resulting from
non-clinical studies).

1.33     “Detail” means one (1) Primary Call or two (2) Secondary Calls.
E-details, sample drops (if applicable) and reminder details shall not
constitute a Detail. With regard to presentations made at conventions or similar
gatherings, Details shall include that number of Details represented by the
members of the target audience in attendance. For the avoidance of doubt,
Details may occur in group situations if the definition of a Detail is met.

1.34     “Detail Costs” means, with respect to any period, the Detail Rate
multiplied by the number of Details by a Party during such period.

1.35     “Detail Rate” means a mutually agreed upon cost per Detail, which
shall, prior to Janssen’s provision of the Commercialization Plan, be agreed
between the Parties acting reasonably and in good faith and commensurate with
the fair market value of such activities.

1.36     “Develop” or “Development” means, with respect to a Product, all
activities that relate to the development of such Product, including
(a) obtaining, maintaining or expanding





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

5

 

--------------------------------------------------------------------------------

 

 

Marketing Approvals for such Product, or (b) developing the ability to
manufacture clinical and commercial quantities of such Product.  Development
includes: (i) the conduct of preclinical testing, toxicology, and clinical
trials necessary to obtain Marketing Approval; (ii) manufacture of clinical
trial materials; (iii) labeling, packaging, storage and distribution of clinical
trial materials; (iv) preparation, submission, review, and development of
Information for the purpose of submission to a Governmental Authority to obtain,
maintain or expand Marketing Approvals for such Product; and (v) CMC
Development.

1.37     “Development Budget” means the budget included as part of the
Collaboration Plans, setting forth the anticipated Development Costs associated
with executing the Collaboration Plans, which overall budget shall incorporate
the Phase 2 Budget, Phase 3 Development Budget, and CMC Budget.

1.38     “Development Costs” means those Development FTE Costs and Out-of-Pocket
Costs, in each case to the extent reasonably documented and actually incurred by
or on behalf of a Party or any of its Affiliates in performing its obligations
under and in accordance with the Collaboration Plans, including the associated
budgets, that are specifically identifiable and directly attributable to
Development of Products in the Field in the Territory.

1.39     “Development FTE” means the contribution of time equivalent to one (1)
year of a full-time employee qualified to perform the Development duties
assigned to such employee under the Collaboration Plans, based on the assumption
that one full-time employee devotes one thousand eight hundred (1,800) hours of
work to his or her duties per year.  Development FTEs may comprise one or more
qualified employees or contractors or consultants of Theravance or its
Affiliates or Janssen or its Affiliates, but shall not include personnel
performing administrative and corporate functions (including human resources,
finance, legal and investor relations).

1.40     “Development FTE Cost” means, with respect to any period, the
Development FTE Rate multiplied by the number of Development FTEs expended by a
Party during such period.

1.41     “Development FTE Rate” means a rate of [***] per Development FTE per
Calendar Year (pro-rated for the period beginning on the Effective Date and
ending on the last day of the first Calendar Year of the Term); provided,
 however, that [***]. The Development FTE Costs are “fully burdened” and will
cover employee salaries and overhead allocated to such employee’s work
hereunder, including such facilities and equipment and other materials and
services, including ordinary laboratory consumables procured from distributors
of relevant products as they may use.

1.42     “Development Term” means that portion of the Term beginning on the
Effective Date and continuing, on a Product-by-Product basis, for so long as the
Parties are conducting Development activities for such Product pursuant to this
Agreement.

1.43     “Diligent Efforts” means [***].

1.44     “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

6

 

--------------------------------------------------------------------------------

 

 

1.45     “EMA” means the European Medicines Agency or any successor entity with
comparable responsibilities.

1.46     “Executive Officer” means, with respect to Theravance, the Chief
Executive Officer of its ultimate parent company, and with respect to Janssen,
its Global Head of Research & Development or its Global Therapeutic Area Head,
Immunology, or, in each case, a designee with senior decision-making authority.

1.47     “Exploit” or “Exploitation” means to research, Manufacture, import,
export, use, have used, Develop, Commercialize, register, modify, enhance,
improve or otherwise dispose of a Compound or Product.

1.48     “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended.

1.49     “FDA” means the U.S. Food and Drug Administration or any successor
entity in the U.S. with comparable responsibilities.

1.50     “Field” means all human prophylactic, therapeutic and diagnostic uses.

1.51     “First Commercial Sale” means, with respect to a Product, the first
arms-length commercial sale to a Third Party of such Product in a given
regulatory jurisdiction after Marketing Approval has been obtained in such
jurisdiction for such Product.  Notwithstanding anything herein to the contrary,
if the First Commercial Sale of a Product occurs in a country or jurisdiction,
then Marketing Approval shall be deemed to have been received in such country or
jurisdiction, regardless of whether any pricing and reimbursement approvals that
are not legally required to launch such Product in such country or jurisdiction
have been obtained.  For avoidance of doubt, (i) sales for Clinical Trial
purposes, early access or compassionate use programs, or similar uses or
(ii) sales of a Product by and between a Party and its Affiliates, and
applicable sublicensees, or between the Parties, shall not constitute a First
Commercial Sale.

1.52     “FTE Costs” means “fully burdened” costs of the Parties’ employees
qualified to perform the activities assigned to such employee under this
Agreement and will cover employee salaries, bonus rate, and overhead allocated
to such employee’s work hereunder.

1.53     “Fundamental Development Plan Change” means any of the following
changes with respect to then-current Clinical Development Plan having last been
approved by both Parties and that is not required by a Regulatory Authority:
(a) addition or removal of any Clinical Trial to or from such Clinical
Development Plan, (b) a material change to the timeline for conducting any
Clinical Trial, (c) a material change to the primary endpoints of any Clinical
Trial, (d) any material change to the number of subjects and enrollment criteria
for any Clinical Trial, (e) any material change to the randomization procedure
for, or the duration of treatment and doses to be administered to, the cohorts
in any Clinical Trial, and (f) removal or modification of any material Clinical
Trial interim analysis criteria and procedures.

1.54     “GAAP” means United States generally accepted accounting principles
consistently applied.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

7

 

--------------------------------------------------------------------------------

 

 

1.55     “GCP” or “Good Clinical Practices” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in 21
C.F.R. Parts 50 and 56 and the guidelines entitled “Guidance for Industry E6
Good Clinical Practice: Consolidated Guidance,” including related regulatory
requirements imposed by the FDA and comparable regulatory standards, practices
and procedures promulgated by the EMA or other Regulatory Authority applicable
to the Territory, as they may be updated from time to time, including applicable
quality guidelines promulgated under the ICH.

1.56     “Generic Product” means, with respect to a Product in a country in the
Territory, any product sold by a Third Party (including a “generic product”)
approved in such country for sale in reliance on a prior approval of a Product,
under Section 505(j) of the Federal Food, Drug and Cosmetic Act, or a successor
or foreign equivalent applicable Law, by way of an abbreviated regulatory
mechanism by the Regulatory Authority in such country, which product meets the
equivalency determination by the applicable Regulatory Authority (including a
determination that the product is “comparable”, “interchangeable”,
“bioequivalent”, “biosimilar” or other term of similar meaning, with respect to
such Product), as is necessary to permit substitution of one product for another
product by a pharmacist under applicable Laws without intervention by a
prescribing physician.  A product shall not be considered to be a Generic
Product if (a) Janssen or any of its Affiliates or sublicensees is or was
involved in the Development or Commercialization of such product, or (b) such
product is Commercialized by any Third Party who obtained such product in a
chain of distribution that included Janssen or any of its Affiliates or
sublicensees.

1.57     “GLP” or “Good Laboratory Practices” means the then-current good
laboratory practice standards promulgated or endorsed by the FDA as defined in
21 C.F.R. Part 58, and comparable regulatory standards promulgated by the EMA or
other Regulatory Authority applicable to the Territory, as they may be updated
from time to time, including applicable quality guidelines promulgated under the
ICH.

1.58     “GMP” or “Good Manufacturing Practices” means the then-current good
manufacturing practices required by the FDA, as set forth in the FD&C Act and
the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, and comparable laws and regulations applicable to the
manufacture and testing of pharmaceutical materials promulgated by the EMA or
other Regulatory Authorities, as they may be updated from time to time,
including applicable guidelines promulgated under the ICH.

1.59     “Governmental Authority” means any multi-national, national, federal,
state, local, municipal, provincial or other governmental authority of any
nature (including any governmental division, prefecture, subdivision,
department, agency, bureau, branch, office, commission, council, court or other
tribunal).

1.60     “Housemark” means the corporate name and logo of Janssen or Theravance
or any of their respective Affiliates, together with any derivative marks of
such name or logo, as identified by one Party to the other from time to time for
inclusion on the Labeling for the Products in the Field, as may be updated from
time to time by the applicable Party with reasonable notice to the other.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

8

 

--------------------------------------------------------------------------------

 

 

1.61     “HSR Act” means the Hart-Scott-Rodino Anti-Trust Improvements Act of
1976, as amended.

1.62     “IBD Indication” means any chronic intestinal disease that is
characterized by inflammation of the bowel, including ulcerative colitis (UC)
and Crohn’s disease (CD), celiac disease and immune checkpoint inhibitor (ICI)
induced colitis.

1.63     “ICH” means International Conference on Harmonisation.

1.64     “IND” means (a) an Investigational New Drug Application as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA, or
(b) the equivalent application to a Governmental Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.

1.65     “Indication” means a separately defined, well-categorized class of
human disease or condition for which a separate MAA (including any extensions or
supplements) may be filed with a Regulatory Authority.  For clarity, if an MAA
is approved for a Product in a particular Indication and patient population, a
label expansion for such Product to include such Indication in a different
patient population shall not be considered a separate Indication.  For further
clarity, all subtypes of a particular tumor type and all treatments thereof,
including all lines of treatment shall be deemed the same Indication.

1.66     “Initial Trials” means the following pair of Clinical Trials of the
Initial Product:

(a)        A Phase 2 Clinical Trial in Crohn’s disease, as described in the
attached Clinical Development Plan; and

(b)       The first cohort of two hundred forty (240) subjects in the Phase 2/3
Clinical Trial in Ulcerative Colitis, as described in the attached Clinical
Development Plan (“Phase 2/3 UC Trial”).

1.67     “Invention” means any Know-How, process, method, composition of matter,
article of manufacture, invention, discovery or finding, patentable or
otherwise, that is first made or generated as a result of a Party (acting solely
or jointly with the other Party) exercising its rights or carrying out its
obligations pursuant to the Collaboration under this Agreement, whether directly
or via its Affiliates, agents or independent contractors, including all rights,
title and interest in and to the intellectual property rights in and to any of
the foregoing.

1.68     “Irreversible JAK3 Selective Inhibitor” means a molecule which
selectively and irreversibly inhibits the human recombinant JAK3 member of the
Janus kinase (JAK) family in both biochemical and cellular assays.  [***].

1.69     “J&J Universal Calendar” means the calendar of a particular period of
twelve (12) months that constitutes a financial year for the purposes of
Johnson & Johnson, a New Jersey corporation and the ultimate parent company of
Janssen and its Affiliates.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

9

 

--------------------------------------------------------------------------------

 

 

1.70     “JAK Inhibitor” means a molecule which selectively inhibits the human
recombinant of any member of the Janus kinase (JAK) family in both biochemical
and cellular assays.

1.71     “Know-How” means any non-public or proprietary information, inventions,
discoveries, compounds, compositions, formulations, formulas, practices,
procedures, processes, methods, knowledge, trade secrets, technology,
techniques, designs, drawings, correspondence, computer programs, documents,
apparatus, results, strategies, Regulatory Materials, information and
submissions pertaining to, or made in association with, filings with any
Regulatory Authority or patent office, data (including pharmacological,
toxicological, non-clinical and clinical data, analytical and quality control
data, manufacturing data and descriptions, market data, financial data or
descriptions), devices, assays, chemical formulations, specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed, whether or not patentable.

1.72     “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.

1.73     “Labeling” means any and all labels, labeling, packaging, package
inserts and outserts, labels for samples, and promotional materials for the
Products in the Field in the Territory.

1.74     “Lunar Compound” means each of (a) TD-1473; (b) TD-3504; (c) any
compound disclosed by the TD-1473 and TD-3504 Patent Families.

1.75     “Lunar Product” means any Product containing a Lunar Compound.

1.76     “Manufacturing” means any activities directed to producing,
manufacturing, processing, filling, finishing, packaging, labeling, quality
assurance testing and release, shipping and storage of a Compound or Product,
directly or through one or more Third Parties.  When used as a verb,
“Manufacture” means to engage in Manufacturing activities.

1.77     “Marketing Approval” means, with respect to a Product, any and all
approvals (including supplements, amendments, pre- and post-approvals),
licenses, registrations or authorizations of any Regulatory Authority that are
necessary to market and/or sell such Product in a country or jurisdiction for
one or more uses, including any pricing and reimbursement approvals that are
necessary to conduct a launch of such Product in such country or jurisdiction
(even if such pricing and reimbursement approvals are not legally required to
launch such product in such country or jurisdiction).

1.78     “Marketing Authorization Application” or “MAA” means an application to
the appropriate Regulatory Authority for Marketing Approval, including an NDA.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

10

 

--------------------------------------------------------------------------------

 

 

1.79     “Material Safety Issue” means the occurrence of any significant
safety-related event, incident or circumstance with respect to a Compound or
Product that leads a Party to reasonably determine that [***].  Examples of
Material Safety Issues include [***].

1.80     “Net Sales” means the gross amounts invoiced or accrued on sales of a
Product by Janssen, or any of its Affiliates or sublicensees, to a Third Party
purchaser in an arm’s-length transaction, less the following customary and
commercially reasonable deductions, determined in accordance with U.S. GAAP and
internal policies and procedures of Janssen and actually taken, paid, accrued,
allocated, or allowed based on good faith estimates:

(a)        trade, cash and/or quantity discounts, allowances, and credits,
excluding commissions for commercialization;

(b)       excise taxes, use taxes, tariffs, sales taxes and customs duties
and/or other government charges imposed on the sale of Products (including VAT,
but only to the extent that such VAT taxes are not reimbursable or refundable),
specifically excluding, for clarity, any income taxes assessed against the
income arising from such sale;

(c)        compulsory or negotiated payments and cash rebates or other
expenditures to governmental authorities (or designated beneficiaries thereof)
in the context of any national or local health insurance programs or similar
programs, including, but not limited to, pay for performance agreements, risk
sharing agreements and government-levied fees;

(d)       rebates, chargebacks, administrative fees, and discounts (or
equivalent thereof) to managed health care organizations, group purchasing
organizations, insurers, pharmacy benefit managers (or equivalent thereof),
specialty pharmacy providers, governmental authorities, or their agencies or
purchasers, reimbursers, or trade customers, as well as amounts owed to patients
through co-pay assistance cards or similar forms of rebate to the extent the
latter are directly related to the prescribing of the Product;

(e)        outbound freight, shipment, insurance and other distribution costs to
the extent included in the price and separately itemized on the invoice price;

(f)        retroactive price reductions, credits or allowances actually granted
upon claims, rejections or returns of the Product, including for recalls or
damaged or expired goods, billing errors and reserves for returns;

(g)        any invoiced amounts that are not collected, and are written off, or
reserved as bad debt by Janssen or its Affiliates; and

(h)       any deductions in the context of payments that are due or collected
significantly after invoice issuance.

All the aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount verifiable
based on Janssen’s and its Affiliates’ reporting



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

11

 

--------------------------------------------------------------------------------

 

 

system.  All such discounts, allowances, credits, rebates, and other deductions
shall be fairly and equitably allocated to the Product and other products of
Janssen and its Affiliates and sublicensees such that the Product does not bear
a disproportionate portion of such deductions.  For clarity, a particular
deduction set forth above may only be accounted for once in the calculation of
Net Sales and to the extent these deductions are refunded or credited by Third
Parties or government agencies, such refunds or credits shall be added back in
the calculation of Net Sales.

Sales of a Product by and between Janssen and any of its Affiliates or
sublicensees shall not be considered sales to unaffiliated Third Parties and
shall be excluded from Net Sales calculations for all purposes as long as such
Product is subsequently resold to an unaffiliated Third Party.  Only a single
sales transaction with respect to a particular unit of Product, made at the time
Janssen or any of its Affiliates or sublicensees sells such unit of Product to
an unaffiliated Third Party purchaser in arms-length transaction, will qualify
as the basis for determining the Net Sales amount for such unit of Product.

For the avoidance of doubt, the following sales of a Product shall be excluded
from Net Sales calculations for all purposes: (i) transfer or dispositions of
reasonable quantities of samples of such Product at no cost for promotional or
educational purposes, as samples or donations, or for patient assistance,
testing marketing programs or other similar programs at no cost; and (ii) use or
sale of such Product for Clinical Trial or other scientific testing purposes,
early access programs (such as to provide patients with such Product prior to
Marketing Approval pursuant to treatment INDs or protocols, named patient
programs or compassionate use programs) or any similar use.

1.81     “New Partnership Audit Procedures” means the amendments to the Tax Code
that were enacted as section 1101 of the Bipartisan Budget Act of 2015, P.L.
114-74.

1.82     “Opt-In Date” means the date on which Theravance receives the Opt-In
Exercise Fee.

1.83     “Opt-In Period” means the period beginning on the Effective Date and
ending on the earlier of (a) the date that is three (3) months after Janssen’s
receipt of the Triggering Data Package After Phase 2 (as such date may be
extended in accordance with Section 2.1(a)) or (b) the date that Janssen
provides Theravance with its Exercise Notice in accordance with Section 2.1(b).

1.84     “Other Indication” means an IBD Indication other than a Primary
Indication.

1.85     “Out-of-Pocket Costs” means amounts paid to Third Party vendors,
contractors or consultants for services or materials provided by them directly
in the performance of Development and Commercialization activities, to the
extent such services or materials apply directly to the Product (or such amounts
paid to Third Parties for other activities not included in determination of
Development Costs or Allowable Expenses, but for which sharing of Out-of-Pocket
Costs is otherwise specified in this Agreement).  For clarity, Out-of-Pocket
Costs do not include payments for the Parties’ or their Affiliates’ employee
salaries or benefits, facilities, utilities, general office or facility
supplies, insurance, information technology, capital expenditures or the like.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

12

 

--------------------------------------------------------------------------------

 

 

1.86     “Patent Rights” means any and all (a) patents, (b) pending patent
applications, including all provisional applications, substitutions,
continuations, continuations-in-part, divisions and renewals, and all patents
granted thereon, (c) all patents-of-addition, reissues, reexaminations and
extensions or restorations by existing or future extension or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof, (d) inventor’s certificates, (e) any other form of government-issued
right substantially similar to any of the foregoing, and (f) all United States
and foreign counterparts of any of the foregoing.

1.87     “Phase 1 Clinical Trial” means a study in humans which provides for the
first introduction into humans of a Product, conducted in normal volunteers or
patients to generate information on product safety, tolerability,
pharmacological activity or pharmacokinetics, or otherwise consistent with the
requirements of U.S. 21 C.F.R. §312.21(a) or its foreign equivalents.

1.88     “Phase 1(b) Clinical Trial” means a study in humans which provides for
the first introduction of a pharmaceutical product into patients having the
disease of interest with the primary purpose of determining safety, metabolism
and pharmacokinetic properties and clinical pharmacology of such product, in a
manner which is consistent with U.S. 21 C.F.R. § 312.21(a) or its foreign
equivalents.

1.89     “Phase 2 Activities” means the Initial Trials and any associated
Development activities set forth in the Clinical Development Plan.

1.90     “Phase 2 Clinical Trial” means a study in humans of the safety, dose
ranging and efficacy of a Product, which is prospectively designed to generate
sufficient data (if successful) to commence a Phase 3 Clinical Trial or to file
for accelerated approval, or otherwise consistent with the requirements of U.S.
21 C.F.R. §312.21(b) or its foreign equivalents.

1.91     “Phase 2(a) Clinical Trial” means a pilot Phase 2 Clinical Trial in the
relevant human patient population for the purpose of determining the safe and
effective dose range for the proposed therapeutic indication of a pharmaceutical
product and other characteristics of safety and efficacy.

1.92     “Phase 3 Activities” means the Phase 3 Clinical Trials and any
associated Development activities set forth in the Clinical Development Plan,
including Pre-Opt-In Phase 3 Activities.

1.93     “Phase 3 Clinical Trial” means a controlled study in humans of the
efficacy and safety of a Product, which is prospectively designed to demonstrate
statistically whether such product is effective and safe for use in a particular
indication in a manner sufficient to file for Marketing Authorization, or
otherwise consistent with the requirements of U.S. 21 C.F.R. §312.21(c) or its
foreign equivalents.

1.94     “Phase 3 CMC Development Costs” means the Collaboration CMC Costs
incurred by a Party or any of its Affiliates with respect to the Collaboration
CMC Activities for the Phase 3 Activities.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

13

 

--------------------------------------------------------------------------------

 

 

1.95     “Phase 3 Development Costs” means (a) Out-of-Pocket Costs and
(b) Development FTE Costs, in each case, in support of Phase 3 Activities,
including Phase 3 CMC Development Costs.

1.96     “Phase 4 Clinical Trial” means a study in humans of a product that is
designed to identify and evaluate the long-term effects of the Product.

1.97     “Primary Call” means, with respect to a Product, a one-on-one in-person
contact in which a sales representative makes a presentation, including selling
message and features and benefits of such Product to a healthcare professional
having prescribing authority within the target audience, during which contact
such Product is the primary focus of the presentation and is presented in the
first product position.

1.98     “Primary Indication” means Ulcerative Colitis (UC) and/or Crohn’s
Disease (CD).

1.99     “Product” means any pharmaceutical product for Covered Delivery,
including all such forms, presentations, strengths, doses and formulations
thereof, containing one or more Compounds, alone or in combination with each
other, but excluding Combination Products.  [***].  The Product Developed by
Theravance for use in the Initial Trials, which contains the TD-1473 as its sole
active pharmaceutical ingredient, may be referred herein to as the “Initial
Product.”

1.100   “Proof of Activity Trial” means, with respect to a Solar Product, the
first Clinical Trial in patients of such Solar Product as agreed by the Parties
pursuant to Section 2.5(b) conducted by or on behalf of Theravance or its
Affiliates, which may be a Phase 1(b) Clinical Trial or Phase 2(a) Clinical
Trial.

1.101   “Qualified Change of Control” means, with respect to Theravance, a
Change of Control in which the Acquiring Entity, as of the time of such Change
of Control, (x) has a field sales force (whether its own or a contract sales
organization) in the United States targeting gastroenterologists that promotes
any pharmaceutical product that has Marketing Approval for any Primary
Indication or for Celiac Disease or (y) would reasonably be likely to [***].

1.102   “Regulatory Authority” means, in a particular country or jurisdiction,
any applicable Governmental Authority involved in granting Marketing Approval in
such country or jurisdiction.

1.103   “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any applicable Regulatory Authority or
Governmental Authority with respect to a Product, other than Patent Rights
(e.g., pediatric exclusivity or any applicable data protection exclusivity).

1.104   “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Marketing
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority in order to Develop, manufacture, market, sell or
otherwise Commercialize a Product in a particular country or jurisdiction,
including INDs and MAAs.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

14

 

--------------------------------------------------------------------------------

 

 

1.105   “Secondary Call” means, with respect to a Product, a one-on-one
in-person contact in which a sales representative makes a presentation,
including selling message and features and benefits of such Product to a
healthcare professional having prescribing authority within the target audience,
in which such Product is presented in the second product position and no more
than two (2) products other than such Product are also presented.

1.106   “Solar Compound” means a product candidate compound from the Solar
Program that is disclosed in the Solar Patent Family, including the compounds
referred to internally by Theravance as [***], which are disclosed in the Solar
Patent Family described in Section 1.107(a).

1.107   “Solar Patent Family” means (a) the patents listed on Exhibit N and all
Patent Rights therein and (b) any other Patent Rights Controlled by Theravance
prior to the Effective Date or during the Term that Cover inventions arising
from the Solar Program.

1.108   “Solar Program” means Theravance’s GI-restricted Irreversible JAK3
Selective Inhibitor research and development program.

1.109   “Solar Product” means any Product containing a Solar Compound.

1.110   “Tax” or “Taxes” means any present or future taxes, levies, imposts,
duties, charges, withholdings, assessments or fees in the nature of a tax
(including penalties and additions to tax and interest thereon).

1.111   “Tax Code” means the U.S. Internal Revenue Code of 1986, as amended.

1.112   “Tax Representative” means the “partnership representative” defined in
section 6223 of the Tax Code (as amended by the New Partnership Audit
Procedures).

1.113   “TD-1473” means Theravance’s proprietary compound referred to as TD-1473
and having the chemical structure set forth on Exhibit B.

1.114   “TD-1473 and TD-3504 Patent Families” means the patents listed on
Exhibit A and all Patent Rights therein.

1.115   “TD-3504” means Theravance’s proprietary compound referred to as TD-3504
and having the chemical structure set forth on Exhibit C.

1.116   “Territory” means all countries of the world.

1.117   “Theravance IP” means the Theravance Know-How and Theravance Patent
Rights.

1.118   “Theravance Know-How” means all Know-How used in or otherwise relating
to a Compound or otherwise used by Theravance in the Development, manufacture
and Commercialization of a Compound or Product that either (i) is Controlled by
Theravance or any of its Affiliates on the Effective Date or (ii) comes into the
Control of Theravance or any of its Affiliates during the Term.  For clarity,
Theravance Know-How includes the Know-How within Sole Inventions owned by
Theravance and Theravance’s and its Affiliates’ interest in Joint





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

15

 

--------------------------------------------------------------------------------

 

 

Inventions, in each case to the extent that the foregoing are necessary or
useful to Develop, Manufacture, or Commercialize any Compound or Product.

1.119   “Theravance Patent Rights” means any Patent Rights that (a) are
Controlled by Theravance or its Affiliates as of the Effective Date or at any
time during the Term, and (b) Cover any Compound (including composition of
matter of the Compound, compositions and formulations containing the Compound,
and methods of making or using the Compound), Initial Product or Theravance
Know-How, including any and all Patent Rights listed on Exhibit A, Patent Rights
claiming Sole Inventions owned by Theravance and Theravance’s and its
Affiliates’ interest in Joint Patent Rights, in each case to the extent that the
foregoing are necessary or useful to Develop, Manufacture or Commercialize any
Compound or Product.

1.120   “Third Party” means any entity other than Theravance or Janssen or an
Affiliate thereof.

1.121   “Third Party Blocking Intellectual Property Rights” means Patent Rights
Controlled by a Third Party that Cover a Compound or a Product.

1.122   “Triggering Data Package After Phase 2” means, with respect to the
Compounds, (a) the Data with respect to such Compounds generated by Theravance
pursuant to the Initial Trials with completed statistical analysis, including
tables, listings and figures, as well as (b) any other Data from the Initial
Trials or any sub-studies thereof (for example, biomarker or pharmacokinetic
studies), that, in the case of such sub-studies, are further defined by the JDC
and approved by the JSC, which are reasonably necessary for Janssen to decide
whether to exercise the Option in accordance with Section 2.1.

1.123   “United States” or “U.S.” means the United States of America, including
all possessions and territories thereof.

1.124   “Valid Claim” means (a) a claim of any issued, unexpired patent or (b) a
pending claim of a pending patent application during the [***] from the earliest
priority date claimed by such pending patent application which has not been
dedicated to the public, disclaimed, revoked, abandoned or held invalid or
unenforceable by a court or other government agency of competent jurisdiction in
a decision from which no appeal can be taken or is otherwise not taken.

1.125   “VAT” means value-added tax, goods and services tax or similar tax,
including any value added tax within the meaning of European Council Directive
2006/112/EC as transposed into the applicable Laws of the relevant member state
and any other similar turnover tax in any other relevant non-EU jurisdiction.

1.126   Interpretation.  Unless context clearly requires otherwise, whenever
used in this Agreement: (i) the words “include” or “including” shall be
construed as incorporating, also, “but not limited to” or “without limitation;”
(ii) the word “or” shall have its inclusive meaning of “and/or;” (iii) the word
“notice” shall require notice in writing (whether or not specifically stated)
and shall include notices, consents, approvals and other written communications
contemplated under this Agreement; (iv) the words “hereof,” “herein,”
“hereunder,” “hereby” and derivative or

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

16

 

--------------------------------------------------------------------------------

 

 

similar words refer to this Agreement (including any Exhibits); (v) provisions
that require that a Party, the Parties or any committee hereunder “agree,”
“consent” or “approve” or the like shall require that such agreement, consent or
approval be specific and in writing, whether by written agreement, approved
meeting minutes, letter or otherwise; (vi) words of any gender include the other
gender; and (vii) words using the singular or plural form also include the
plural or singular, respectively where appropriate given the context; and (viii)
references to any specific law, or article, section or other division thereof,
shall be deemed to include the then-current amendments thereto or any
replacement thereof.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

17

 

--------------------------------------------------------------------------------

 

 

 

Defined Terms

Sections

[***]

2.5(a)

Additional Compound Notice

2.5(a)

Agreement

Preamble

Alliance Manager

3.4

Allowable Expenses

Exhibit M

Anti-Corruption Laws

8.1(d)(i)

Assessment Period

2.5(a)

Audited Site

4.4(i)

Breaching Party

11.3

CAPA

4.4(g)

[***]

Exhibit M

Claims

9.1

Clearances

2.2

CMC Budget

4.2(c)(vi)

Code

13.3(a)

COGS

Exhibit M

Collaboration Plans

4.2(a)

Collaboration Records

4.4(j)(i)

Commercial License

2.1(b)

Commercialization Agreement

5.2(c)

Commercialization Option

5.2(a)

Commercialization Plan

5.3

Committee

3.1(a)

Competing Program

2.6(d)

Conducting Party

4.4(a)

Cost of Goods Sold

Exhibit M

Cost Variances

Exhibit M

CPR Mediation Procedure

12.2(b)

CPR Rules

12.2(c)

CWG

3.5

Cure Period

11.4

Deadlocked Matter

3.2(b)

Defending Party

9.3

Deferrable Costs

6.3(c)

Dispute

12.1

[***]

Exhibit M

Divestiture

2.6(d)(ii)

DOJ

2.2

Effective Date

Preamble

Excluded Claim

12.2(a)

Exercise Notice

2.1(b)

Ex-U.S. Territory Activities

6.16(b)

FCPA

8.1(d)(i)

Finance Working Group

3.6

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

18

 

--------------------------------------------------------------------------------

 

 

 

Foreign Authorities

2.2

FTC

2.2

[***]

Exhibit M

[***]

Exhibit M

[***]

Exhibit M

HIPAA Authorization

4.4(d)

Indemnified Party

9.4

Indemnifying Party

9.4

Initial Development Period

2.1(a)

Janssen

Preamble

Janssen Indemnitees

9.1

Janssen Sole Patent Rights

7.3(a)

JDC

3.3(b)

JMC

3.3(a)

Joint Inventions

7.1(b)

Joint Patent Rights

7.1(b)

Joint Steering Committee

3.1(a)

JSC

3.1(a)

Losses

9.1

Lunar Products

2.5(b)(iv)

Manufacturing Party

4.4(h)

[***]

Exhibit M

[***]

Exhibit M

Milestone 1

6.4

Milestone 2

6.4

Non-Defending Party

9.3

Opt-In Exercise Fee

6.2

Option

2.1(b)

Option Completion Date

2.2

[***]

Exhibit M

Other Costs Not Included in Standard

Exhibit M

Other Income

Exhibit M

Parties

Preamble

Partnership

6.16(a)

Party

Preamble

Payee

6.15(b)

Paying Party

6.9(d)

Payor

6.15(b)

[***]

2.5(b)

Phase 2 Budget

4.2(b)(i)

POA Results

2.5(b)(ii)

PPACA

Exhibit M

Pre-Opt-In Phase 3 Activities

4.2(b)(ii)

Product Marks

7.8

Profit (Loss)

Exhibit M

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

19

 

--------------------------------------------------------------------------------

 

 

 

Quarterly Report

6.9(b)

[***]

Exhibit M

Receiving Party

6.9(d)

Recording Party

6.13

Royalty Term

6.8(b)

Second Opt-In Fee

2.5(b)(ii)

[***]

Exhibit M

[***]

Exhibit M

[***]

Exhibit M

[***]

2.5(b)(iv)

Solar Co-Funding Election

2.5(b)

Solar Opt-In Period

2.5(b)(ii)

Solar Option

2.5(b)(ii)

[***]

2.5(b)(iv)

Sole Inventions

7.1(a)

Specified Percentage

6.3(b)

Standard Cost of Goods Manufactured

Exhibit M

Subcommittee

3.1(a)

Term

11.1

Terminating Party

11.4

Termination IP

11.6(c)(ii)

Theravance

Preamble

Theravance Indemnitees

9.2

Theravance Sole Patent Rights

7.3(b)(i)

[***]

Exhibit M

Trade Control Laws

8.1(e)(i)

Transferred Regulatory Materials

11.6(d)

UKBA

8.1(d)(i)

 

 

 

ARTICLE 2

OPTION, LICENSES AND EXCLUSIVITY

2.1       Option to Janssen.

(a)        Initial Development Period.  Subject to the terms of this
Section 2.1(a), Theravance will perform, in collaboration with Janssen, certain
Development activities with respect to the Initial Product for the Primary
Indications during the portion of the Development Term prior to the expiration
of the Opt-In Period (the “Initial Development Period”).  During the Initial
Development Period, the Parties shall use Commercially Reasonable Efforts to
Develop the Products in accordance with the Collaboration Plans (as they may be
amended from time-to-time in accordance with Section 4.2(b) or
Section 6.3(c)).  Theravance hereby grants a non-exclusive license to Janssen
under Theravance IP for purposes of conducting such Development activities as
are assigned to Janssen in the Collaboration Plans, during the Initial
Development Period.  Without



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

20

 

--------------------------------------------------------------------------------

 

 

limiting the foregoing, Theravance shall use Commercially Reasonable Efforts to
conduct the Initial Trials and any other activities assigned to Theravance in
the Collaboration Plans and decided by the JSC to be performed prior to the
Opt-In Date as set forth in the Collaboration Plans, at its own expense as set
forth in the Phase 2 Budget, subject to Section 6.3(c).  Promptly following
completion of the Initial Trials, Theravance shall provide Janssen with the
Triggering Data Package After Phase 2.  In addition, following Theravance’s
receipt of Janssen’s written request made within [***] of receipt of the
Triggering Data Package After Phase 2, Theravance shall, within [***] of such
request, provide Janssen with any additional information within Theravance’s
Control that is reasonably requested by Janssen with respect to the Initial
Compounds or the Initial Product.  If any of the information so requested is not
within Theravance’s Control, Theravance shall notify Janssen in writing during
such [***] period that Theravance does not have such additional
information.  The deadline for Janssen to provide the Exercise Notice at the end
of the Opt-In Period shall be extended until [***] after Theravance shall have
delivered such additional information reasonably requested by Janssen; provided
that if Theravance shall in good faith reasonably believe it has provided such
additional information (or that it does not have such additional information),
it may deliver a written notice to that effect and stating the date on which
such delivery occurred (or that it does not have such additional information),
in which case the deadline for Janssen to provide the Exercise Notice at the end
of the Opt-In Period will not be so extended, unless Janssen in good faith
reasonably believes any such additional information that Theravance has and is
reasonably requested by Janssen remains undelivered and, within [***] after
delivery of such notice by Theravance, delivers a written notice to Theravance
to that effect (setting forth with specificity what additional information has
not yet been delivered).  The Triggering Data Package After Phase 2, and all
additional information provided by Theravance pursuant to this Section 2.1(a)
shall be the Confidential Information of Theravance, subject to the protections
of Article 10.

(b)       Option and Commercial License.  Subject to the terms and conditions of
this Agreement, Theravance hereby grants Janssen an exclusive option (the
“Option”) to obtain an exclusive (even as to Theravance), royalty-bearing and
sublicensable (subject to Section 2.1(d)) license, under the Theravance IP
(i) to Develop, make, have made, use, sell, have sold, offer for sale, have
offered for sale, import, have imported and otherwise exploit and Manufacture
the Compounds, in each case solely for incorporation into Products and otherwise
in connection with Developing and Commercializing Products, and (ii) to Develop,
make, have made, use, sell, have sold, offer for sale, have offered for sale,
import, have imported and otherwise exploit, Manufacture and Commercialize the
Products; in each case ((i) and (ii)), in the Field in the Territory (the
“Commercial License”).  Janssen may exercise the Option at any time during the
Opt-In Period by providing Theravance with written notice of such exercise
(“Exercise Notice”).  After such exercise and subject to receipt of any
necessary Clearances in accordance with Section 2.2, Janssen will pay Theravance
the Opt-In Exercise Fee.  Effective upon Janssen’s exercise of the Option and
payment of the Opt-In Exercise Fee, Theravance shall grant, and hereby grants,
to Janssen the Commercial License, subject to the terms and conditions of this
Agreement.  Further, effective as of the Opt-In Date, Theravance shall grant,
and hereby grants, to Janssen a non-exclusive license to use the Theravance
Housemark to the extent included on the Labeling of the Products in the Field in
accordance with Section 5.6, solely for purposes of Manufacturing and
Commercializing the Products in the Field in the Territory.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

21

 

--------------------------------------------------------------------------------

 

 

(c)        Research License.  As of the Effective Date of this Agreement,
Theravance hereby grants, on behalf of itself and its Affiliates, to Janssen a
non-exclusive, perpetual, world-wide, royalty-free license (with the right to
sublicense to its Affiliates and Third Party collaborators) to practice
Collaboration Know-How and Theravance Know-How to which it is exposed pursuant
to the Collaboration solely for purposes of conducting non-commercial, internal
research activities by Janssen and its Affiliates in furtherance of their
efforts to identify new therapeutic and diagnostic agents.  This Section 2.1(c)
shall survive any termination or expiration of this Agreement, but, for clarity,
shall not grant Janssen any rights under any Theravance Patent Rights.

(d)       Sublicenses.  Effective as of the Opt-In Date, Janssen shall have the
right to grant sublicenses (including, for the avoidance of doubt, with respect
to Development, Manufacturing and Commercialization) through multiple tiers,
under the Commercial License, to its Affiliates and/or to Third Parties, so long
as Janssen does so in a manner that is consistent with Janssen’s general process
for approving sublicensees.  Each agreement in which Janssen grants a sublicense
under the Theravance IP shall be consistent with the relevant terms and
conditions of this Agreement.  Without limiting Janssen’s diligence obligations
set forth elsewhere in this Agreement, if Janssen sublicenses to a Third Party
all or substantially all responsibility for Commercializing the Product in a
particular jurisdiction, Janssen’s sublicense agreement with such sublicensee
shall obligate the sublicensee to use efforts in its Commercialization of the
Product in such jurisdiction at least equivalent to those Commercially
Reasonable Efforts that Janssen is obligated to use to Commercialize the Product
in such jurisdiction under this Agreement.  Janssen shall be liable to
Theravance for the performance of its direct and indirect sublicensees,
including their compliance with the provisions of this Agreement.  Twice per
year, each Party shall provide the other with written notice of any sublicenses
to Third Parties granted under the Commercial License during such period.

2.2       Antitrust.  Upon Theravance’s receipt of the Exercise Notice, each
Party will use Commercially Reasonable Efforts to take all actions necessary,
proper or advisable under Antitrust Law to consummate the Option as soon as
practicable after the date on which Janssen provides the Exercise Notice to
Theravance, including, as necessary, (a) preparing and filing with the U.S.
Federal Trade Commission (the “FTC”) and the Antitrust Division of the U.S.
Department of Justice (the “DOJ”), and the notification and report forms
relating to the exercise of the Option and Commercial License as required by the
HSR Act, (b) preparing and filing with the appropriate governmental bodies of
any foreign antitrust authority identified by Janssen (“Foreign Authorities”),
and comparable notification forms required by the merger notification or control
laws of any other applicable jurisdiction and (c) taking all steps as may be
necessary to obtain all such waiting period expirations or terminations,
consents, clearances, waivers, licenses, registrations, permits, authorizations,
orders and approvals (collectively, “Clearances”).  Each of Janssen and
Theravance shall, in connection with the efforts referenced in this Section 2.2
to obtain all applicable Clearances for the Option and Commercial License under
any applicable Antitrust Law, (i) to the extent reasonably practicable, not
participate in or attend any meeting, or engage in any substantive conversation
with, any Governmental Authority in respect of the transactions contemplated
hereby without the other, (ii) to the extent reasonably practicable, give the
other



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

22

 

--------------------------------------------------------------------------------

 

 

reasonable prior notice of any such meeting or conversation, (iii) in the event
one party is prohibited by applicable Laws or by the applicable Governmental
Authority from participating in or attending any such meeting or engaging in any
such conversation, keep such Party reasonably apprised with respect thereto,
(iv) cooperate in the filing of any substantive memoranda, white papers,
filings, correspondence, other substantive written communications or Regulatory
Materials explaining or defending this Agreement and the transactions
contemplated hereby, articulating any regulatory or competitive arrangement or
responding to requests or objections made by any Governmental Authority, (v)
provide each other or the outside counsel of the other Party with complete and
accurate copies to the other of all filings, submissions, correspondence and
other substantive written communications (and memoranda setting forth the
substances thereof) between it and its Affiliates and their respective
representatives, on the one hand, and any Governmental Authority or members of
any Governmental Authority’s staff, on the other hand, with respect to this
Agreement and the transactions contemplated hereby, subject to (a) the sharing
of competitively sensitive information on a confidential outside counsel only
basis (which must be redacted before sharing with the other Party), and (b) the
redaction of valuation material or information subject to attorney-client
privilege (including when shared with the outside counsel of the other Party),
and (vi) consider in good faith the views of the other in connections with such
communications.  The Parties will jointly control the strategy relating to
Clearances for the Products under the Antitrust Laws; provided that Janssen
shall control all communications with the FTC, DOJ, and Foreign Authorities with
respect to its filings for Clearances for the Products, and Theravance shall
control all communications with the FTC, DOJ, and Foreign Authorities with
respect to its filings for Clearances for the Products.  Notwithstanding the
foregoing or any other provision of this Agreement, in no event shall either
Party be required to offer, accept or agree to (1) sell, divest, dispose of or
hold separate (including through a license or a reversion of licensed or
assigned rights) any portion of the businesses, operations, assets or product
lines of itself or its Affiliates or (2) otherwise take any action that limits
the freedom of action with respect to, or its ability to retain, any of its
businesses, operations, assets or product lines or those of its
Affiliates.  Each Party shall bear its own costs and expenses associated with
the filings (including filing fees, which, for clarity, shall be borne by
Janssen as licensee) and other actions contemplated by this Section 2.2.  In the
event Janssen has not obtained all necessary clearances pursuant to this
Section 2.2 within [***].  After obtaining of all necessary Clearances pursuant
to this Section 2.2, Janssen and Theravance shall mutually agree on a date for
consummation of the Option, which date shall be no later than [***] after the
date of obtaining all necessary Clearances (such date, the “Option Completion
Date”).  On the Option Completion Date, Janssen shall pay Theravance the Opt-In
Exercise Fee.

2.3       License to Theravance.

(a)        Effective as of the Opt-In Date, subject to the terms and conditions
of this Agreement, Janssen hereby grants Theravance a non-exclusive license
under the Janssen’s Sole Inventions, including any Janssen Sole Patent Rights,
for purposes of conducting such Development activities as are assigned to
Theravance in the Collaboration Plans, during the Development Term.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

23

 

--------------------------------------------------------------------------------

 

 

(b)       Effective as of the Opt-In Date, subject to the terms and conditions
of this Agreement, Janssen hereby grants Theravance a non-exclusive license
under the Theravance IP

for purposes of conducting: (i) such Development activities as are assigned to
Theravance in the Collaboration Plans, during the Development Term; and (ii)
such Commercialization activities as are assigned to Theravance in the
Commercialization Plan or the Commercialization Agreement.

(c)        If this Agreement terminates prior to the Opt-In Date, Janssen shall
grant and hereby grants Theravance a non-exclusive, worldwide, perpetual,
irrevocable, royalty-free license, including the right to grant and authorize
sublicenses, under Janssen’s Sole Inventions made during the period between the
Effective Date and expiration of the Opt-In Period, including any Janssen Sole
Patent Rights therein, to Develop, make, have made, use, sell, have sold, offer
for sale, have offered for sale, import, have imported and otherwise exploit,
Manufacture and Commercialize the Compounds and the Products.

2.4       No Implied Licenses.  Except as explicitly set forth in this
Agreement, neither Party shall be deemed by estoppel or implication to have
granted the other Party any license or other right to any intellectual property
of such Party.  All rights not otherwise expressly granted hereunder by a Party
shall be retained.

2.5       Other Rights.

(a)        Additional Compounds.  [***], Theravance may propose that such
Additional Compound be included in this Agreement by providing Janssen with
written notice of such Additional Compound (each, an “Additional Compound
Notice”), which notice shall include any Data that has been generated by or on
behalf of Theravance or its Affiliates that is reasonably necessary for Janssen
to assess whether to include such Additional Compound under this
Agreement.  Upon receipt of an Additional Compound Notice, Janssen shall have a
period of [***] (the “Assessment Period”) to assess whether it desires to
include such Additional Compound within the Compounds and provide notice to
Theravance of such determination.  Such Assessment Period can be mutually
extended by the Parties.  [***].

(b)       Solar Program.

(i)          Unless non-GLP toxicology studies show results that would preclude
further development, Theravance shall conduct the GLP toxicology studies for the
lead Solar Compound (the “GLP Tox Studies”).  Subject to successful completion
of the GLP Tox Studies (with successful completion to be determined consistent
with the FDA’s Guidance for Industry: M3(R2) Nonclinical Safety Studies for the
Conduct of Human Clinical Trials and Marketing Authorization for Pharmaceuticals
(January 2010) (“FDA Guidance”)), [***].

(ii)         If Janssen provides Theravance with its Exercise Notice in
accordance with Section 2.1(b), Solar Compounds shall constitute Compounds for
all



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

24

 

--------------------------------------------------------------------------------

 

 

purposes under this Agreement, and the JSC shall determine the Development plan,
if any, for the Solar Program.

(iii)        If Janssen provides Theravance with its Exercise Notice in
accordance with Section 2.1(b), and states in such notice that, taking account
of the results

of the Initial Trials, [***], then (1) Solar Compounds shall constitute
Compounds for all purposes under this Agreement, (2) Janssen shall [***], (3)
the portion of the Opt-In Exercise Fee payable at the Opt-In Date shall be [***]
and (4) the JSC will evaluate whether a Solar Product may be suitable for use in
treating any Primary Indications and, if so, shall develop an appropriate
Development plan and budget for investigating such potential use, including a
Proof of Activity Trial [***].  If the JSC determines to proceed with a POA
trial for a Solar Product or to pursue Development of an additional Opt-In
Indication for the Initial Product (“Additional Indications”), [***];  provided
that in the event Janssen determines at any point thereafter to cease (in their
entirety) development of the Solar Program and Development of all Additional
Indications: [***].  Similarly, if Janssen decides not to proceed with a POA
trial for Solar or an Additional Indication for the Initial Product: [***].

(iv)        If Janssen does not provide Theravance with its Exercise Notice in
accordance with Section 2.1(b), then the Lunar Compounds shall cease to be
Compounds and the Lunar Products shall cease to be Products for all purposes of
this Agreement and upon review of the [***] and taking into account publicly
available Third Party Irreversible JAK3 Selective Inhibitor data as well as a
draft Proof of Activity protocol provided by Theravance, Janssen would have the
right to elect to co-fund the first Proof of Activity Trial of a Solar Product
(the “Solar Co-Funding Election”).  Janssen would exercise the Solar Co-Funding
Election by providing Theravance with written notice of such election within
[***], or such longer period as may be agreed to by the Parties in writing. If
Janssen elects to exercise the Solar Co-Funding Election: [***]:

[***]

[***]

[***]

(c)        If Janssen does not provide Theravance with its Exercise Notice in
accordance with Section 2.1(b) and does not exercise the Solar Co-Funding
Election or, having exercised the Solar Co-Funding Election, does not thereafter
opt-in to the [***] commercial license provided in the [***], then Janssen shall
have no further rights with respect to the Solar Compounds or any other
Compounds (and, for the avoidance of doubt, the royalty obligation under Section
2.5(b)(iv)(A) shall cease) and this Agreement shall immediately terminate.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

25

 

--------------------------------------------------------------------------------

 

 

2.6       Exclusivity.

(a)        Theravance.  During the Term, Theravance shall not, directly or
indirectly through any Affiliate or Third Party, [***] unless otherwise
permitted under the terms of this Agreement, including as set forth in
Section 2.5 above with respect to Solar Compounds and the Solar Program and in
this Section 2.6, and with respect to the Products as set forth herein.

(b)       Janssen.  During the Term, Janssen shall not, directly or indirectly
through any Affiliate or Third Party, [***] unless otherwise permitted under the
terms of this Agreement.

(c)        Both Parties.  Subject to the terms of this Section 2.6, during the
Term, neither Party shall, directly or indirectly through any Affiliate or Third
Party, [***].

(d)       Present and Future Activities.  Notwithstanding anything to the
contrary herein, but subject to Section 2.6(b), Theravance acknowledges that
(i) Janssen and its Affiliates may have present or future activities,
initiatives or opportunities, including activities, initiatives or opportunities
with Third Parties, involving similar products, programs, technologies or
processes that may compete with products, programs, technologies or processes
covered by this Agreement; (ii) nothing in this Agreement will be construed as a
representation, warranty, covenant or inference that Janssen or its Affiliates
[***]; and (iii) Janssen or any of its Affiliates may, [***] provided that, this
Section 2.6(d)(iii) does not modify any of the terms and conditions of this
Agreement relating to the use or disclosure of Confidential Information or
intellectual property of the other Party.

(e)        Acquisition of Competing Product.  In the event that a Third Party
becomes an Affiliate of Theravance after the Effective Date through merger,
acquisition, consolidation or other similar transaction, and as of the closing
date of such transaction, such Third Party is engaged in the research,
development, manufacture or commercialization of a product that, if conducted by
Theravance, would cause Theravance to be in breach of its exclusivity
obligations set forth above in this Section 2.6 (a “Competing Program”), then:

(i)          if such transaction results in a Change of Control of Theravance,
such new Affiliate shall have the right to continue such Competing Program and
such continuation shall not constitute a breach of Theravance’s exclusivity
obligations set forth in this Section 2.6; provided that such new Affiliate
conducts such Competing Program independently of the activities of this
Agreement and does not use any of Janssen’s intellectual property rights or
Confidential Information (except as may be separately licensed by Janssen to
such new Affiliate) in the conduct of such Competing Program; [***]; and

(ii)         if such transaction does not result in a Change of Control of
Theravance, then Theravance and its new Affiliate shall have [***] to wind down
or complete the divestiture of such Competing Program, and its new Affiliate’s
conduct of such Competing Program during such [***] period shall not be deemed a
breach of Theravance’s exclusivity obligations set forth above; provided that
such new Affiliate conducts such Competing Program during such [***] period
independently of the activities of this Agreement and does not use any of
Janssen’s intellectual property or Confidential Information (except as may be
separately licensed by Janssen to such new Affiliate) in the





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

26

 

--------------------------------------------------------------------------------

 

 

conduct of such Competing Program.  “Divestiture”, as used in this
Section 2.6(e)(ii), means the sale or transfer of rights to the Competing
Program to a Third Party without receiving a continuing share of profit, royalty
payment or other economic interest in the success of such Competing Program.

ARTICLE 3

GOVERNANCE

3.1       Joint Steering Committee.

(a)        Formation.  Promptly, and in any event within thirty (30) days after
the Effective Date, the Parties shall establish a joint steering committee (the
“Joint Steering Committee” or “JSC”) which shall have overall responsibility for
the Collaboration established under this Agreement and maintain oversight of the
Development and Commercialization of the Product(s) in the Territory.  The JSC
may from time to time establish one or more subcommittees (each, a
“Subcommittee”), to perform certain duties and exercise certain powers of the
JSC as expressly delegated by the JSC to such Subcommittee (the JSC and any
Subcommittee are each referred to herein as a “Committee”).  The JSC will:

[***]

[***]

[***]

[***]

[***]

(b)       Members.  Each Party shall appoint three members to the JSC, each with
the requisite experience and seniority to enable such representative to make
decisions on behalf of the Parties with respect to issues falling within the
jurisdiction of the JSC.  Each Party shall appoint one (1) of its
representatives as co-chairperson of the JSC.  Each Party may replace its
representatives at any time upon written notice to the other Party.  Neither
Party shall appoint any representative to the JSC that is not an employee of
such Party or one of its Affiliates without the prior written consent of the
other Party.  The JSC may change its size from time to time by mutual consent of
its members, provided that the JSC shall at all times include an equal number of
representatives of each Party.  Each Party may replace its JSC representatives
at any time upon written notice to the other Party.

(c)        Meetings.  The JSC shall meet as necessary, but at least
[***].  Either Party may also call a special meeting of the JSC (by
videoconference or teleconference) by at least [***] prior written notice to the
other Party, and such Party shall provide the other Party’s member, no later
than [***] prior to the special meeting, with materials reasonably adequate to
enable informed discussion or decision-making, as applicable.  The JSC may meet
in person, by videoconference





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

27

 

--------------------------------------------------------------------------------

 

 

or by teleconference, as the Parties agree.  Each Party shall bear the expense
of its respective JSC members’ participation in JSC meetings.  Meetings of the
JSC shall be effective only if at least two (2) (or such other number as is
agreed by the JSC) of each Parties’ representatives (or their designees) are
present or participating in such meeting; provided that if a quorum is not
present at the first meeting, the JSC shall reconvene at least two (2) days
later and such meeting shall be effective if at least one (1) of each Parties’
representatives (or their designees) are present or participating in such
meeting.

(d)       Agenda and Minutes.  Each Party shall make all proposals for agenda
items and shall provide all appropriate information with respect to such
proposed agenda items in advance of each JSC meeting.  Each co-chairperson of
the JSC, on an alternating basis, shall prepare and circulate to all members of
the JSC for review draft minutes of each JSC meeting within thirty (30) days
after such meeting.  The Parties shall agree on the minutes of each meeting
promptly, but in no event later than the next meeting of the JSC, provided that,
if the Parties cannot agree as to the content of the minutes by the time of the
next JSC meeting, such minutes shall be finalized to reflect any areas of
disagreement.

3.2       Decision Making.

(a)        The JSC shall make decisions and take action (1) by consensus of the
members present at a meeting, with each Party having one (1) vote irrespective
of the number of representatives of such Party in attendance, or (2) by a
written resolution signed by at least both co-chairpersons appointed by each
Party.

(b)       If, despite using reasonable efforts, the JSC does not reach consensus
on any matter within its decision-making authority (a “Deadlocked Matter”)
within a period of twenty-one (21) days (or such other period as the Parties may
agree in writing) after it has met and attempted to reach such consensus, then
either Party may, by written notice to the other Party, refer the Deadlocked
Matter to the Executive Officers; provided,  however, that, if the Executive
Officers do not reach agreement on such Deadlocked Matter within thirty (30)
days after such Deadlocked Matter is referred to the Executive Officers, then
such Deadlocked Matter shall be decided as provided below:

(i)          prior to the Opt-In Date, Theravance shall have the final
decision-making right with respect to any Deadlocked Matter, considering
Janssen’s comments and suggestions in good faith; and

(ii)         after the Opt-In Date, Janssen shall have the final decision-making
right with respect to any Deadlocked Matter, considering Theravance’s comments
and suggestions in good faith.

(iii)        Except as set forth in Section 6.3(c), neither Party shall have the
final decision-making right, pursuant to this Section 3.2, with respect to any
matter outside of the JSC’s decision-making authority, or with respect to
whether to effect any Fundamental Development Plan Change, and in the event of a
failure to agree with respect





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

28

 

--------------------------------------------------------------------------------

 

 

to a Fundamental Development Plan Change, the Parties shall proceed under the
then-current Clinical Development Plan having last been approved by both
Parties.

(iv)        Except as set forth in Section 6.3(c), neither Party may exercise
its final decision-making authority with respect to a Deadlocked Matter to
require or cause the other Party to take any action in violation of applicable
Laws or that, in such other Party’s reasonable determination, is a risk to
patients or clinical trial subjects or is otherwise contrary to GCP and ethics
or such other Party’s compliance policies, or require or cause the other Party
to bear any costs other than its agreed upon share of those set forth in
then-current Phase 2 Budget, or Phase 3 Development Budget, or to commit
additional employee or other resources to conduct Collaboration
Activities.  Notwithstanding the foregoing, except as set forth in Section
6.3(c), a Party may not exercise such final decision making authority in a
manner that would increase the financial obligations of the other Party, and
Theravance shall have the right to decide, in its sole discretion, whether to
participate in the Commercialization of the Product in the U.S.

(c)        The JSC shall have only such powers as are specifically delegated to
it hereunder, and for clarity the JSC shall not have any authority or ability
to: (1) resolve or conclude any disputes regarding a Party’s performance or
non-performance of its obligations under this Agreement; (2) modify, amend or
waive the terms or conditions of this Agreement; or (3) bind either Party to act
or refrain from acting in any manner.

3.3       Subcommittees

(a)        The Parties shall establish a Joint Manufacturing Committee (“JMC”)
promptly after establishing the JSC.  The purpose of the JMC will be to oversee
and coordinate the execution of the Collaboration CMC Activities during the
Term, and to review and discuss potential changes to the CMC Development Plan
and to manufacturers of Compound API or Product for use in Clinical Trials.

(b)       The Parties shall establish a Joint Development Committee (“JDC”)
within thirty (30) days after the Effective Date to oversee and coordinate the
Parties’ Development activities pursuant to the Clinical Development Plan during
the Development Term and to review and discuss potential changes to the Clinical
Development Plan.  The JDC shall include representatives from each Party, with
Janssen contributing representatives with expertise including clinical
operations expertise (to assist with trial design, as well as site
identification and engagement), a biomarker expertise, and global and regional
regulatory expertise.

(c)        As set forth in Section 3.1(a), the JSC may, as necessary or
appropriate and agreed to by the JSC, establish other Subcommittees and delegate
tasks within its authority as expressly provided for hereunder to such
Subcommittees.  For clarity, each Subcommittee shall operate in the same manner
as the JSC with respect to membership and meetings, provided that such
Subcommittees shall have no decision-making authority, but shall instead operate
by consensus and make recommendations to the JSC with respect to matters within
its authority with respect to which it cannot reach consensus.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

29

 

--------------------------------------------------------------------------------

 

 

3.4       Alliance Managers.  Promptly after the Effective Date, each Party
shall appoint an individual to act as alliance manager for that Party (each, an
“Alliance Manager”).  The Alliance Manager shall be permitted to attend meetings
of the Committees as a non-voting observer, subject to the confidentiality
provisions of Article 10.  The Alliance Managers shall be the primary point of
contact for the Parties with respect to the activities to be conducted under
this Agreement.  The name and contact information for the Alliance Managers, as
well as any replacement(s) chosen by either Party in their sole discretion from
time to time, shall be promptly provided to the other Party in writing.

3.5       Commercialization Working Group.  Promptly, and in any event upon
Janssen’s receipt of top line Phase 3 results (or earlier if so determined by
the JSC), the Parties shall establish a Commercialization Working Group (the
“CWG”) which shall include individuals from each Party with reasonable expertise
in the areas of sales operation, sales management and marketing and have overall
responsibility for operational Commercialization decisions.  Janssen shall
provide the Commercial Plan and Budget to the CWG on an annual basis for review
and discussion.  The CWG will review and discuss the Commercialization Plans and
the Commercial Budget, including any updates or amendments thereto, and shall
present them to the JSC on an annual basis for comment and endorsement.  With
regard to the Commercialization Plans and the Commercial Budget, Janssen shall
consider the viewpoints of the CWG and JSC in good faith; provided that
notwithstanding the foregoing or any other provision of this Agreement, Janssen
shall have final decision-making authority with regard to all Commercialization
decisions, including with respect to the Commercialization Plans and the
Commercial Budget.

3.6       Finance Working Group.  At such time as the JSC deems appropriate,
Theravance and Janssen shall establish a joint Finance Working Group (the
“Finance Working Group”), which shall report to the JSC.  The Finance Working
Group shall (a) coordinate and conduct the budgeting, accounting, reporting,
reconciliation and other financial activities set forth in this Agreement and
(b) perform the other functions that are expressly delegated to the Finance
Working Group in this Agreement.  The Finance Working Group shall include
individuals from each Party with reasonable expertise in the areas of
accounting, cost allocation, budgeting and financial reporting.  Without
limiting the foregoing, the Finance Committee will provide a forum for the
Parties to develop the budgets for the Development and Manufacturing activities
hereunder with respect to the Products, including for the Collaboration Plans
and all Allowed Expenses, and to track the Parties’ progress against such
budgets.  The Finance Working Group shall establish reasonable procedures for
the Parties to share estimates prior to the end of such Calendar Quarter to
enable each Party to meet its quarterly requirements.

3.7       Discontinuation of Committees.  The activities to be performed by the
JSC and its Subcommittees shall solely relate to governance under this
Agreement, and are not intended to be or involve the delivery of services.  The
JSC and each Subcommittee shall continue to exist, unless the Parties mutually
agree to disband such Committee, with consent to disband not to be





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

30

 

--------------------------------------------------------------------------------

 

 

unreasonably withheld by either Party, or, after the Opt-In Date, Theravance
unilaterally disbands such Committee by providing Janssen with written notice
thereof.  Once a Committee is disbanded, such Committee shall have no further
obligations under this Agreement and, thereafter, each Party shall designate a
contact person for the exchange of information under this Agreement or such
exchange of information shall be made through the Alliance Managers.  In the
event a Committee is disbanded, any decisions that are designated under this
Agreement as being subject to the review or approval of such Committee shall be
made by the Parties directly, subject to the other terms and conditions of this
Agreement; provided that final decision making authority for such decisions
shall be allocated to the Party having final decision making authority with
respect thereto pursuant to Section 3.2(b).

ARTICLE 4

DEVELOPMENT; MANUFACTURE; REGULATORY

4.1       Overview.  The Parties agree to conduct Development of Products as
provided in this Article 4.

4.2       Collaboration Plans.

(a)        General.  The Parties will use Commercially Reasonable Efforts to
Develop the Initial Product in accordance with the Clinical Development Plan and
CMC Development Plan (together, the “Collaboration Plans”).  The initial
Collaboration Plans are set forth in Exhibit E and Exhibit F hereto.

(b)       Clinical Development Plan.  The Clinical Development Plan shall
contain key Development activities (other than CMC Development Activities)
necessary to complete Development of the Initial Product for an IBD Indication
through the end of Phase 3, and may also include Development activities with
respect to other Compounds and Products mutually agreed upon by the
Parties.  For clarity, the Parties shall not conduct Development activities with
respect to a Compound or Product during the Development Term unless such
activities are agreed by the JSC and set forth in the Clinical Development
Plan.  The Clinical Development Plan shall include a reasonably detailed
description of such activities, a timeline for completion of such activities and
the deliverables for such activities.  Without limiting the foregoing, the
Clinical Development Plan shall include:

(i)          the Initial Trials, which will form the basis of the Triggering
Data Package After Phase 2, as well as a budget for the Phase 2 Development
Costs broken down by activity and by Calendar Year (the “Phase 2 Budget”);

(ii)         certain Development activities for Phase 3 Clinical Trials of the
Product to commence prior to the Opt-In Date, including certain activities to
support the ongoing Phase 2/3 UC Trial, such as the Phase 3 Maintenance Study
and the Phase 3 OLE Study (“Pre-Opt-In Phase 3 Activities”); and

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

31

 

--------------------------------------------------------------------------------

 

 

(iii)        Phase 3 Activities, and a budget for the Phase 3 Development Costs
(including the Pre-Opt-In Phase 3 Activities) broken down by activity and by
Calendar Year (the “Phase 3 Development Budget”).  The initial Phase 3
Development Budget is attached hereto as Exhibit G.

(c)        CMC Development Plan.  The CMC Development Plan shall at all times
contain the following CMC Development activities with respect to the Initial
Compound and Initial Product, and may also include other CMC Development
activities with respect to the Compounds and Products mutually agreed upon by
the Parties. The CMC Development Plan shall include a reasonably detailed
description of the activities set forth therein, a timeline for completion of
such activities and the deliverables for such activities, including:

(i)          Compound API production and release testing for the conduct of the
Phase 2 Activities, the Compound API stability program, other CMC Development
activities, such as formulation and analytical development studies required for
Phase 2 Clinical Trial and Phase 3 Clinical Trial use and for Marketing
Approval;

(ii)         Development of a Compound API synthesis process at commercial scale
that is intended for inclusion in Marketing Authorization Applications;

(iii)        Product formulation development of Product for use in the Phase 2
Clinical Trials and Phase 3 Clinical Trials that is intended for inclusion in
Marketing Authorization Applications and for Commercialization;

(iv)        Product production, and release testing, packaging and labeling for
the Phase 2 Activities and Phase 3 Activities;

(v)         Selection of Compound API and Product manufacturers for Phase 2
Activities and Phase 3 Activities and for Commercialization; and

(vi)        A budget setting forth the estimated costs for such activities
described in (i)-(v) above (the “CMC Budget”).

(d)       Amendments.  From time to time during the Development Term, either
Party or a Subcommittee may submit proposed amendments to the Collaboration
Plans to the JSC for review and approval.  The JSC shall consider each such
proposed amendment at its next scheduled meeting.  If the JSC approves such
proposed amendment in accordance with Section 3.1(a), the Clinical Development
Plan or CMC Development Plan, as applicable, shall be deemed amended to reflect
such amendment and such amended Clinical Development Plan or CMC Development
Plan, as applicable, shall become effective and supersede the previous Clinical
Development Plan or CMC Development Plan, as applicable, as of the date of such
approval.  If the JSC does not approve such proposed amendment, such matter
shall be subject to escalation as described in Section 3.2(b).

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

32

 

--------------------------------------------------------------------------------

 

 

4.3       Collaboration CMC Activities.

(a)        Responsibility.  Subject to Section 4.3(b), each Party shall be
responsible for conducting the Collaboration CMC Activities allocated to it in
the CMC Development Plan.  Each Party shall perform the CMC Collaboration
Activities in accordance with the terms and conditions of this Agreement, in
good scientific manner and in compliance with applicable Laws, including those
relating to GMP.  The JMC shall oversee the conduct of the Collaboration CMC
Activities, and all decisions regarding the CMC Development Plan shall be
discussed and reviewed by the JMC and approved by the JSC.

(b)       Diligence.  Each Party shall use Commercially Reasonable Efforts to
conduct and complete the Collaboration CMC Activities allocated to it in the CMC
Development Plan in accordance with the CMC Development Plan (including the
timelines set forth therein). Each Party shall have day-to-day operational
control over the Collaboration CMC Activities allocated to it in the CMC
Development Plan.

4.4       Conduct of Activities during Development Term.

(a)        Sponsorship.  The Party responsible for conducting a Clinical Trial
of a Product in accordance with this Article 4 and the Collaboration Plans (the
“Conducting Party”) shall be the sponsor of such Clinical Trial from a
regulatory perspective (e.g. in the U.S., such Party will have the
responsibilities of a sponsor as described in 21 C.F.R. 312.

(b)       Notifications.  The Conducting Party shall notify the other Party as
soon as reasonably practicable in the event that the Conducting Party becomes
aware of any of the following with respect to the applicable Clinical Trial:

(i)          protocol changes proposed to be made by the Conducting Party and/or
that may be required by any Regulatory Authority;

(ii)         safety or technical issues;

(iii)        expected or actual material delay, or the occurrence of any event
that may reasonably be expected to give rise to a material delay; or

(iv)        other material substantive issues.

Following receipt of notice of any such event, the Parties shall promptly meet
to discuss the circumstance and the Conducting Party shall inform the other
Party of its intended action plan to remedy (where possible) the issue and/or
mitigate the delay risk to successful completion of the applicable Clinical
Trial.  In determining an action plan, the Conducting Party shall take the other
Party’s comments into consideration in good faith.

(c)        IRB.  The Conducting Party shall be responsible for obtaining any
necessary approvals from institutional review boards (each, an “IRB”) including,
where





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

33

 

--------------------------------------------------------------------------------

 

 

applicable, obtaining approval of all Clinical Trial protocols, informed
consents, investigator brochures, subject recruitment materials or plans,
authorization of disclosure of confidential subject information, and any
alterations to or waivers of the same, prior to commencement of any study.  The
Conducting Party shall not modify the protocol or the informed consent without
the prior written agreement of the IRB.

(d)       Informed Consent and Patient Authorization.  The Conducting Party
shall require the investigators for the Clinical Trial to obtain (i) an informed
consent document, which shall have been approved by the IRB, signed by or on
behalf of each human study subject prior to the subject’s participation in the
Clinical Trial; and (ii) a HIPAA authorization signed by or on behalf of each
human study subject, as described in 45 C.F.R. Part 164 (or for sites outside of
the United States, the foreign equivalent) (the “HIPAA Authorization”), which
authorization shall contain such provisions as are necessary for the other Party
to have access to patient data for purposes of conducting the Clinical Trial,
analyzing the Clinical Trial results and for regulatory purposes with respect to
the Products (e.g., seeking Marketing Authorization of, or supporting other
Regulatory Materials for, the Products).

(e)        Clinical Study Registration and Results Reporting.  The Conducting
Party shall be responsible for registering such Clinical Trial in the
appropriate clinical study registry and reporting Clinical Trial results as may
be required under applicable Laws.

(f)        Samples.  The Conducting Party shall accept, to the extent permitted
by applicable Laws, responsibility for the retention of documentation and
storage of samples of Products according to applicable Laws (provided that, with
respect to Janssen as the Conducting Party, the necessary documentation and
samples have been transferred by Theravance in accordance with this Agreement).

(g)        Audits.  With respect to any facility or site of the Party (or its
Third Party subcontractors) at which a Party (or its Third Party subcontractor)
conducts any Development activities pursuant to this Agreement, the other Party
shall have the right, at its own expense, upon reasonable written notice to such
Party, and during normal business hours, to inspect such site and facility of
such Party (or, in the case of a Third Party subcontractor, to accompany such
Party to inspect such Third Party subcontractor site to the extent that such
Party has a right to provide access for such inspection) and any records
relating thereto once per year and also for cause, to verify such Party’s
compliance with applicable Laws in carrying out its obligations under this
Agreement, including those relating to GLP, GCP, GMP, pharmacovigilance and
safety reporting, and requirements for the protection of human subjects.  If a
Party’s agreement with such subcontractor does not permit the other Party to
attend inspections, the Party will use good faith efforts to facilitate a direct
agreement between the applicable subcontractor and such other Party to permit
such inspections.  In the event that any such facility or site is found to be
non-compliant with GLP, GCP, GMP, pharmacovigilance and safety reporting, or
requirements for the protection of human subjects during such an audit, and such
non-compliance relates to or impacts any Development activities hereunder, the
audited Party shall submit to the auditing Party proposed Corrective and
Preventative Actions (“CAPA”) within thirty (30) days after the auditing Party
provides notice of such non-compliance.  The auditing Party shall have the right
to review and comment on such CAPA, which comments the audited Party shall
consider in good faith.  The





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

34

 

--------------------------------------------------------------------------------

 

 

audited Party shall use Commercially Reasonable Efforts to implement such CAPA
promptly after review and comment by the auditing Party.  The results of any
audit conducted pursuant to this Section 4.4(g) shall be the Confidential
Information of the audited Party.

(h)       Manufacturing Site Audits.  In addition to its rights under
Section 4.4(g), each Party shall have the right at its own expense, upon
reasonable written notice to such Party, and during normal business hours, to
conduct an audit of the other Party’s (or its Third Party subcontractor’s, to
the extent such other Party has the right to grant the other Party access to
such sites, provided that, if a Party’s agreement with such subcontractor does
not permit the other Party such access, the Party will use good faith efforts to
facilitate a direct agreement between the applicable subcontractor and such
other Party to permit such access) manufacturing sites where any Manufacturing
activities with respect to the Product or Compound API are conducted hereunder
by the other Party (the “Manufacturing Party”) (or its Third Party
subcontractors).  Audits of a Third Party subcontractor site will be conducted
accompanied by the Manufacturing Party.  Following the completion of any such
audit, the auditing Party may request the remediation of deficiencies that are
not in compliance with GMP and identified during such audit, and the
Manufacturing Party shall use Commercially Reasonable Efforts to remediate such
deficiencies.

(i)         Audits by Regulatory Authorities.  Each Party shall cooperate in
good faith with respect to Regulatory Authority inspections of any site or
facility of the other Party or its Affiliates or subcontractors where
Collaboration Activities or other activities with respect to the Product are
conducted pursuant to this Agreement by or on behalf of such Party (each, an
“Audited Site”).  Such Party shall inform the other Party as promptly as
practicable and in any event within forty-eight (48) hours of receiving notice
of such a Regulatory Authority audit and shall provide reasonable updates to the
other Party regarding the audit status.  In the event that any Audited Site is
found to be non-compliant with one or more of GLP, GCP, GMP, current standards
for pharmacovigilance and safety reporting, or requirements related to the
protection of human subjects, and such non-compliance relates to or impacts any
Collaboration Activities, the audited Party shall submit to the other Party
proposed CAPA within forty-five (45)) days after the audited Party, its
Affiliate, or its subcontractor receives notification of such non-compliance
from the relevant Regulatory Authority.  The other Party shall have the right to
review and comment on such CAPA, which comments the audited Party shall consider
in good faith.  The audited Party shall use Commercially Reasonable Efforts to
implement such CAPA.

(j)        Records; Data Requirements.

(i)          Each Party shall prepare and maintain, and shall cause its
Affiliates and Third Party subcontractors to prepare and maintain, complete and
accurate written records, accounts, notes, reports and data with respect to the
Collaboration Activities (the “Collaboration Records”), in sufficient detail and
in good scientific manner appropriate for patent and regulatory purposes and in
conformity with applicable Laws and such Party’s standard practices, which
Collaboration Records shall reflect all work done and results achieved in
connection with the Collaboration Activities.  Each Party shall retain, and
cause its Affiliates and Third Party subcontractors to retain, the Collaboration
Records for at least three (3) years from the completion of the Collaboration
Activities or such longer period as may be required by applicable Laws.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

35

 

--------------------------------------------------------------------------------

 

 

(ii)         Each Party shall comply with Janssen’s data policies set forth on
Exhibit H with regard to Collaboration Records.

(k)       Reports.  During the Development Term:

(i)          each Party shall provide quarterly updates on its progress with
respect to the conduct of the Phase 2 Activities and Phase 3 Activities, and a
summary of the data and results from such activities, at each meeting of the
JSC;

(ii)         each Party shall provide quarterly updates on its progress with
respect to the conduct of Collaboration CMC Activities, and a summary of the
data and results from such activities, at each meeting of the JMC; and

(iii)        in addition to any such reports made to the JSC or JMC, each Party
shall make its employees and consultants available for an in-person or
telephonic meeting with the other Party at least once every Calendar Quarter to
discuss its progress with respect to the conduct of the Collaboration
Activities.

(l)         Material Safety Issues.  If, during the Development Term, either
Party determines that there is a Material Safety Issue, such Party shall
promptly notify the other Party and the JSC shall promptly meet to discuss such
Material Safety Issue and to seek to approve an appropriate course of action to
address such Material Safety Issue (which may include delaying, modifying,
suspending or terminating one or more of the Collaboration Activities).  During
the pendency of such discussion, each Party may suspend or delay any
Collaboration Activity allocated to it under the Collaboration Plans to the
extent such activity is affected by such Material Safety Issue.  If the JSC
approves a course of action to address such Material Safety Issue, then the
Parties shall thereafter take all reasonable actions necessary to implement such
course of action.  If the JSC does not approve a course of action to address
such Material Safety Issue within twenty one (21) days after becoming aware of
such Material Safety Issue, then either Party may refer such matter to the
Executive Officers for discussion and attempted resolution.  If the Executive
Officers approve a course of action to address such Material Safety Issue, then
the Parties shall thereafter take all actions necessary to implement such course
of action.  If the Executive Officers do not approve a course of action to
address such Material Safety Issue within twenty one (21) days after the matter
is referred to them, then, the matter shall be considered a Deadlocked Matter in
accordance with Section 3.2(b); provided, however, that the Party with final
decision-making authority may not exercise such authority to require the other
Party to commence or continue any Collaboration Activity if the other Party
determines, in good faith, that such Collaboration Activity should not be
commenced or continued due to such Material Safety Issue and in such instance
the Party with final decision-making authority would have the right to authorize
a clinical research organization to conduct the particular activity on its own
behalf.

(m)      Transition and Technology Transfer.

(i)          Prior to the Opt-In Date, Janssen may perform technology transfer
activities, the cost of which shall be allocated in accordance with Section
6.3(a).

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

36

 

--------------------------------------------------------------------------------

 

 

(ii)         To facilitate an orderly transition of the Development and
Manufacture of the Compounds and Products from Theravance to Janssen:

1.  promptly following the Opt-In Date [***] from the Opt-In Date, Theravance
shall transfer to Janssen, and shall assign and hereby assigns (effective upon
such transfer) to Janssen all its right, title and interest in, to and under,
all INDs and other clinical trial agreements (subject to obtaining any required
consents), safety databases and other Regulatory Materials (excluding any audit
reports) that are specific to the Initial Compounds and Initial Products for
Crohn’s disease and then held by Theravance or its Affiliates; and

2.  upon Janssen’s request after the Opt-In Date, Theravance shall, and shall
cause its Third Party manufacturer(s) (subject to the terms of any applicable
agreement(s) with such Third Party manufacturer(s)), to transfer existing
Manufacturing processes for, and existing inventories of, the Compound API and
Products to Janssen (or its designee) and to provide reasonable technical
assistance to Janssen (or its designee) in establishing Manufacturing processes
for the Compounds and Products, pursuant to a mutually agreed CMC transfer plan
and in accordance with Section 6.3, with Janssen to bear sixty-seven percent
(67%) of such costs, and Theravance to bear thirty-three percent (33%).

(iii)        After the Opt-In Date, Theravance will transfer any other
Theravance Know-How reasonably requested by Janssen (e.g., assays) in order to
Develop and Manufacture the Compounds and Products.  Upon Janssen’s request
during the Term after the Opt-In Date, Theravance shall promptly provide to
Janssen (a) complete sets of any preclinical or clinical data generated by or on
behalf of Theravance with respect to any Compound or Product, (b) raw data
tables with respect to the data described in clause (a), (c) CMC data or
information generated by or on behalf of Theravance with respect to any Compound
or Product or (d) any other Theravance Know-How that is necessary or
specifically useful for the Development, Manufacture or Commercialization of
Compounds and Products, in each case ((a) - (d)), to the extent that such
information was not previously provided by Theravance to Janssen.

(iv)        After the Opt-In Date, Janssen shall have the sole right and
authority to Develop Compounds and Products in the Field in the Territory.

4.5       Combination Studies.

(a)        [***].  For the avoidance of doubt, [***].  [***].  If the Parties
cannot reach agreement with respect to the terms, the Parties shall refer such
dispute to a neutral third party arbitrator reasonably agreeable to both Parties
for determination.

(b)       Notwithstanding Section 4.5(a), Janssen may conduct studies or
research to develop a Combination Product by utilizing a Compound in combination
with another compound according to the terms of this Section 4.5(b), and
Theravance hereby grants a non-exclusive license



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

37

 

--------------------------------------------------------------------------------

 

 

to Janssen under Theravance IP for purposes of conducting such Combination
Product studies, research and development during the Term.

(i)          Prior to the Opt-In Date and subject to Section 2.3(c), Janssen
shall not conduct any studies or research to develop a Combination Product,
unless mutually agreed by the Parties.

(ii)         Following the Opt-In Date, Janssen will provide advance notice to
Theravance of any such non-clinical studies or research and shall promptly
disclose the results of such studies and research to Theravance (subject to any
applicable confidentiality obligations imposed on Janssen).

(iii)        Following the Opt-In Date, Janssen will submit any proposed
Combination Product Clinical Trials to the JSC for review and
approval.  Janssen will promptly disclose the results of any such approved
Combination Product Clinical Trials to Theravance (subject to any applicable
confidentiality obligations imposed on Janssen) and such results shall be
discussed at the JSC.

(iv)        Ownership of Patent Rights and other intellectual property developed
pursuant to this Section 4.5 (“Combination Product IP”) shall be in accordance
with the terms of Section 7.1.  Except to the extent that such intellectual
property constitutes Theravance IP subject to the Commercial License, each such
Party shall, and hereby does, grant the other a nonexclusive license to
Combination Product IP, solely for purposes of conducting non-commercial,
internal research activities in furtherance of efforts to identify new
therapeutic and diagnostic agents.

4.6       Development Records.  Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and information resulting from such activities.  Such records shall
accurately and completely reflect all work done and results achieved in the
performance of the Development activities in good scientific manner appropriate
for regulatory and patent purposes.

4.7       Development Reports.  Each Party shall keep the JDC reasonably
informed of the Development activities performed by such Party under this
Agreement.  Without limiting the foregoing, at each regularly scheduled JDC
meeting, each Party shall provide the JDC with a summary report of the
Development or Manufacturing activities performed by it hereunder since the last
JDC meeting and the results thereof.  The JDC shall discuss the progress and
results of the Parties’ Development or Manufacturing activity hereunder, and
each Party shall promptly respond to the other Party’s reasonable questions or
requests for additional information relating to such Development or
Manufacturing.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

38

 

--------------------------------------------------------------------------------

 

 

4.8       Manufacture.

(a)        Prior to the Opt-In Date.  Theravance shall be responsible, at its
cost, for the Manufacturing and supply of all Products and Compound API required
for the Initial Trials of the Initial Product and the Pre-Opt-In Phase 3
Activities initiated pursuant to the Collaboration Plans during the Opt-In
Period, in accordance with the Collaboration Plans; provided that the costs of
Manufacturing Product for the Pre-Opt-In Phase 3 Activities will be subject to
Section 6.3(a).  Theravance will conduct, and will use Diligent Efforts to
ensure that its Affiliates and any Third Party manufacturer(s) conduct, such
Manufacturing activities in accordance with the terms and conditions of this
Agreement and in compliance with applicable Laws, including those relating to
GMP.

(b)       After the Opt-In Date.  Except as set forth in this Section 4.8 or as
otherwise agreed by the Parties and included in the Collaboration Plans, after
Opt-In Date, Janssen shall have the sole responsibility to Manufacture clinical
and commercial supplies of Compounds and Products.  Janssen will conduct, and
will use Diligent Efforts to ensure that its Affiliates and any Third Party
manufacturer conducts, such Manufacturing activities in accordance with the
terms and conditions of this Agreement and in compliance with applicable Laws,
including those relating to GMP.

4.9       Regulatory Matters.

(a)        Prior to the Opt-In Date.  Prior to the Opt-In Date, Theravance shall
be solely responsible for, and have sole authority with respect to, all
regulatory matters with respect to the Products, and shall have the right to
file, obtain and maintain, in its own name, all Regulatory Materials with
respect to the Products; provided,  however, that upon Theravance’s request,
Janssen may support regulatory activities in good faith and at its discretion
with respect to the Product in the Territory prior to the Opt-In Date, including
determination of regulatory strategy, review of Regulatory Materials, and
attending meeting with Regulatory Authorities.  Theravance shall have the sole
responsibility for, and sole authority with respect to, communications with any
Regulatory Authority regarding such Regulatory Materials; provided that Janssen
shall have the right to attend and participate in all material meetings,
conferences and discussions between Theravance and any Regulatory Authority to
the extent pertaining to the Products.  Theravance shall provide Janssen with
reasonable advance notice of all such meetings, conferences and discussions and
advance copies of all related documents and other relevant information relating
to such meetings, conferences and discussions.  Theravance shall provide Janssen
with advance drafts of any material Regulatory Materials with respect to the
Products that Theravance plans to submit to any Regulatory Authority reasonably
in advance of filing where practicable for Janssen’s review and
comment.  Janssen may provide comments regarding such Regulatory Materials prior
to Theravance’s submission of such materials to a Regulatory Authority, and
Theravance shall use reasonable efforts to incorporate any reasonable comments
received from Janssen prior to submission of such materials to any Regulatory
Authority; provided that Theravance shall not be obligated to provide Janssen
with more than ten (10) days (or such shorter period required by Regulatory
Authorities) to review such Regulatory Materials.  In addition, in the event
Theravance is notified of any material regulatory or other inquiries from
Governmental Entities with respect





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

39

 

--------------------------------------------------------------------------------

 

 

to the Products prior to the Opt-In Date, Theravance shall promptly notify
Janssen of such inquiries.

(b)       After the Opt-In Date.  After the Opt-In Date, Janssen shall be solely
responsible for, and have sole authority with respect to, seeking, obtaining and
maintaining Marketing Approvals for the Products in the Field in the Territory
and to conduct all related regulatory matters, including communications with any
Regulatory Authority relating to the Products; provided that Theravance shall
have the right to attend, in an observer capacity all material meetings, between
Janssen and any Regulatory Authority pertaining to the Products; and provided
further that Theravance may conduct the Phase 2/3 UC Study in accordance with
the Collaboration Plans and manage interactions with Regulatory Authorities as
sponsor of such study.  Janssen shall provide Theravance with reasonable advance
notice of all such meetings.  Janssen will keep Theravance reasonably informed
with respect to correspondence and meetings regarding the Products with
Regulatory Authorities, and shall provide Theravance with copies of material
Regulatory Materials and correspondence with respect thereto, submitted to or
received from the FDA.  Upon Janssen’s request and at Janssen’s expense,
Theravance shall provide reasonable assistance as necessary for Janssen to file
applications for Marketing Approval for the Products and obtain and maintain
Marketing Approvals with respect to the Products as agreed in the then-current
Collaboration Plan.

(c)        Regulatory Inspection.

(i)          Theravance shall promptly (and in any event within one (1) Business
Day of becoming aware thereof) notify Janssen of any Regulatory Authority
inspections or audits of Theravance’s or its Affiliates’ facilities relating to
any Product or related activities with respect to the Development, or those
related activities under the Collaboration Plans.  Janssen shall have the right
to be present at any such inspections, if permitted by such Regulatory
Authority, and shall have the opportunity to provide, review and comment on any
responses that may be required.  Theravance shall provide Janssen with copies of
all materials, correspondence, statements, forms and records received or
generated pursuant to any such inspection.  In addition to such obligations with
respect to Regulatory Authority inspections, Theravance shall promptly (and in
any event within one (1) Business Day following receipt thereof) notify Janssen
of any information it receives regarding any threatened or pending action or
communication by or from any Third Party, including a Regulatory Authority, that
may materially affect the Development, Manufacturing, Commercialization or
regulatory status of Products.

(ii)         Janssen shall promptly (and in any event within one (1) Business
Day of becoming aware thereof) notify Theravance of any Regulatory Authority
inspections or audits relating to any Product or related activities under the
Collaboration Plans or the Commercialization Plan.  Janssen shall provide
Theravance with copies of all materials, correspondence, statements, forms and
records received or generated pursuant to any such inspection.  In addition to
such obligations with respect to Regulatory Authority inspections, Janssen shall
promptly (and in any event within one (1) Business Day following receipt
thereof) notify Theravance of any information it receives regarding any
threatened or pending action or communication by or from any Third Party,
including a Regulatory





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

40

 

--------------------------------------------------------------------------------

 

 

Authority, that may materially affect the Development, Manufacturing,
Commercialization or regulatory status of Products.

4.10     Subcontracts.  Each Party may perform its Development, Manufacturing
and Commercialization obligations under this Agreement through one or more
subcontractors, provided that (a) the subcontracting Party shall remain
responsible for the work delegated to, and payment to (subject to Section 6.3),
its subcontractors to the same extent it would if it had done such work itself
and, (b) to the extent the subcontracting Party is a Third Party, the
subcontracting Party shall enter into a written agreement with the subcontractor
that is consistent with this Agreement, including provisions relating to
confidentiality and intellectual property rights that are at least as
restrictive as those in this Agreement.

ARTICLE 5

COMMERCIALIZATION

5.1       Commercialization Responsibilities.  Janssen will have the exclusive
right to conduct (subject to Section 5.2), and will have sole decision-making
authority with respect to all aspects of the Commercialization of Compounds and
Products in the Field in the Territory, including: (a) developing and executing
a commercial launch and pre-launch plan; (b) marketing and promotion (including
Detailing); (c) booking sales and distribution and performance of
related services; (d) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (e) publications; (f) providing customer
support, including handling medical queries, and performing other related
functions; (g) the review and approval of all promotional materials for
compliance with applicable Law, including submission, where appropriate, to the
applicable Regulatory Authority and (h) conforming its practices and procedures
in all material respects to applicable Law relating to the marketing, detailing
and promotion of the Products in the Field in the Territory.  Janssen shall use
Commercially Reasonable Efforts to obtain Marketing Approval for the Product and
Commercialize a Product in each of the [***] following receipt of Marketing
Approval of such Product in the applicable country.  Promptly after the Opt-In
Date and thereafter during the Term on an annual basis, [***] may be added to
the Development Plan for approval by the JSC.

5.2       Theravance Commercialization Option.

(a)        Grant of Commercialization Option.  Theravance will have the option,
on a Product-by-Product basis (but, for the avoidance of doubt, excluding
Combination Products), to execute [***] of certain Commercialization activities,
including Detailing and other direct sales activities, and Medical Affairs
activities, such as medical science liaisons, publications, KOL relationship
management and Phase 4 Clinical Trial participation, for each Product in the
U.S. (“Commercialization Option”).

(b)       Exercise of Commercialization Option.  To exercise the
Commercialization Option with respect to a Product, Theravance shall provide
notice to Janssen





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

41

 

--------------------------------------------------------------------------------

 

 

no later than [***] the date on which the first dose is administered to the last
patient enrolled in the pivotal Phase 3 Clinical Trials for UC.  Together with
such notice, Theravance shall provide to Janssen evidence of Theravance’s
capability to perform the specified commercialization activities for such
Product (and provide an estimate of anticipated expenses related to such
activities), or Theravance’s plans to build or acquire such
capabilities.  Theravance shall provide Janssen with an opportunity to review
Theravance’s plan with respect to Commercialization, including by confirming
that Theravance has the appropriate staffing, resources, systems and budget to
carry out such plan.  If Theravance does not exercise the Commercialization
Option with respect to the first Product for which Janssen delivers a
Commercialization Plan pursuant to this Section 5.2(b), then the
Commercialization Option shall not apply to any future Products. If Theravance
exercises the Commercialization Option with respect to [***], Theravance shall
[***] of the aggregate amount of Commercialization activities for all such
Products [***] of the aggregate amount of Commercialization activities for any
such Product.  Effective upon Theravance’s exercise of the Commercialization
Option, subject to the terms and conditions of this Agreement, Janssen shall
grant, and hereby grants, to Theravance a non-exclusive license under Janssen’s
Sole Inventions, including any Janssen Sole Patent Rights, for purposes of
conducting such Commercialization activities as are assigned to Theravance in
the Commercialization Plan or the Commercialization Agreement.

(c)        Commercialization Agreement.  Within [***] of exercising the
Commercialization Option for a Product, Theravance and Janssen will negotiate
and enter into a commercialization agreement for such Product consistent with
the provisions of this Agreement, the key commercialization terms set forth in
this Section 5.2 and such other terms as the Parties may agree and as are
customary in an agreement of that type to govern the Parties’ joint
Commercialization of the Products in the U.S. (the “Commercialization
Agreement”).  Theravance shall have the right to designate an Affiliate
incorporated in the U.S. to undertake the rights and obligations otherwise
attributable to Theravance under the Commercialization Agreement with Janssen’s
prior written consent, not to be unreasonably withheld; provided that such
consent is hereby provided with respect to Theravance Biopharma US, Inc., so
long as it remains a U.S. entity and an Affiliate of Theravance.

(d)       Authority of the Parties.  Notwithstanding the Commercialization
Option, Janssen shall maintain sole authority with respect to (i) negotiating
with applicable Governmental Authorities regarding the price and reimbursement
status of Products; (ii) booking sales and distribution of the Product and
performance of related services; (iii) handling all aspects of order processing,
invoicing and collection, inventory and receivables for the Product;
(iv) providing customer support, including handling medical queries, and
performing other related functions; and (v) Manufacturing of Products for
commercial use throughout the Territory.  Additionally, subject to
Section 5.2(b) and as otherwise agreed to by the Parties, Janssen shall [***],
Janssen shall conduct the activities in Sections 5.2 and 5.3 for the U.S. in
consultation with Theravance, including through the JSC.

(e)        Terms of Commercialization Agreement.  The Parties shall negotiate in
good faith to include in the Commercialization Agreement such usual and
customary terms as are typically found within co-promotion agreements, as well
as provisions with respect to the co-





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

42

 

--------------------------------------------------------------------------------

 

 

detailing in the U.S. of each Product for which Theravance exercises the
Commercialization Option, including the terms set forth below in this
Section 5.2(e).

(i)          [***].

(ii)         The Commercialization Agreement would be subject to the same
restrictions on assignment set forth in Section 13.7 of this Agreement.

(iii)        [***].

(iv)        A working group or other administrative body would be established by
the Parties to serve solely as an information-sharing body with respect to each
Party’s Detailing and other Commercialization activities in the United States
with respect to the Products, and not as a decision-making body.

(v)         Theravance would contribute a percentage determined by the CWG of
Janssen’s planned Details for each such Product in the U.S. for each calendar
year [***], as set forth in Janssen’s call plan for such calendar
year.  Theravance would employ a number of sales representatives sufficient to
provide the agreed percentage of Details for each such Product in the U.S. for
each calendar year.

(vi)        Following consultation through the CWG, Janssen would have the right
to allocate the planned Details for each such Product in the U.S. for
each calendar year between the Parties. The Parties would coordinate their
Detailing activities for such Products in the U.S. in accordance with mutually
agreed procedures.

(vii)       Janssen would include the Detail Rate as Allowable Expense as part
of the Profit (Loss) calculation for the Product in the U.S.  The Detail Rate
shall be determined by the CWG and commensurate with the fair market value of
such activities as provided by Third Party contract sales organizations.

(viii)      All Theravance sales representatives who would Detail any Product in
the U.S. [***].

(ix)        Theravance would compensate its sales representatives who detail
each such Product in the U.S. [***].

(x)         Each sales representative who details any Product in the U.S. on
behalf of Theravance [***].

(xi)        Theravance’s sales representatives performing Details of a Product
in the U.S. would be required to comply with applicable Laws and all of
Janssen’s reasonable instructions, quality standards, policies and guidelines
which relate to the Commercialization of such Product and of which Theravance
has been given reasonable written notice.  Theravance would establish a
compliance program and appoint a compliance officer to ensure that Theravance’s
detailing of such Product is in compliance with applicable Laws and such Janssen
instructions, quality standards, policies and guidelines.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

43

 

--------------------------------------------------------------------------------

 

 

Janssen would have the right to audit Theravance’s records regarding performance
under the Commercialization Agreement, solely for the purpose of determining
Theravance’s compliance with the Commercialization Agreement.

(xii)       [***].

5.3       Commercialization Plan.  On an annual basis, Janssen will prepare a
plan for the Commercialization of the Products in the Field in the Territory
(“Commercialization Plan”) which will address key activities intended to achieve
the successful Commercialization of Products in the Field in the United States
during the following [***] and the Commercial Budget associated therewith. The
Commercialization Plan will contain at least the depth and detail that are
typical for Janssen’s internal commercial plans for similar products
(acknowledging decreasing depth and detail for latter portion of the [***]
period), and shall set forth the number of sales representatives that Janssen
anticipates requiring to complete the Details in such Commercialization Plan as
well as key activities for the global Product brand that are included in
Allowable Expenses.  In accordance with Section 3.5, the initial
Commercialization Plan shall be prepared and submitted to the CWG no later than
[***] after the filing of the New Drug Application (as defined in the FD&C Act)
for the Product with the FDA, and the Commercialization Plan shall be updated by
Janssen annually thereafter, and submitted to the CWG.

5.4       Theravance Commercial Diligence.  If Theravance enters into a
Commercialization Agreement with respect to a Product, Theravance shall use
Commercially Reasonable Efforts to Commercialize such Product in the United
States, in each case, in accordance with the terms of this Article 5.  Further,
the Parties shall conduct their Commercialization activities with respect to the
Product(s) in the Field in the Territory in accordance with applicable Laws and,
with respect to the United States, the then-current Commercialization Plan.

5.5       Transparency Reporting.  Janssen, and, in the event it exercises the
Commercialization Option, Theravance, shall each be responsible for tracking and
reporting transfers of value initiated and controlled by such Party and its
Affiliates and its and its Affiliates’ employees, contractors, and agents
pursuant to the requirements of the marketing reporting laws or research expense
reporting laws of any Governmental Authority in the Territory, including
Section 6002 of the Patient Protection and Affordable Care Act, commonly
referred to as the “Sunshine Act.”

5.6       Labeling.

(a)        U.S. For any period that Theravance exercises its Commercialization
Option with respect to a Product, labeling for the Product in the Field in the
U.S. shall include (unless prohibited by Law) the Janssen Housemark and the
Theravance Housemark, each of which shall be given substantially equal exposure
and prominence on such materials and, without limiting





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

44

 

--------------------------------------------------------------------------------

 

 

the foregoing agreed exposure and prominence, be in accordance with Janssen’s
master branding guidelines.  In the event that Theravance does not exercise its
Commercialization Option with respect to a Product, or ceases Commercializing
such Product in the Field in the U.S., such Labeling shall include a reference
(unless prohibited by Law) to the license from Theravance for the Product (for
example, by stating “Licensed from Theravance Biopharma Ireland Limited”) in the
Labeling for the Products.

(b)       Outside the U.S.  All Labeling (other than promotional materials) for
use with the Products in the Field outside the U.S. shall include a reference
(unless prohibited by Law) to the license from Theravance for the Product (for
example, by stating “Licensed from Theravance Biopharma Ireland Limited”) in the
Labeling for the Products.

ARTICLE 6

COMPENSATION

6.1       Upfront Payments.  Within [***] after the Effective Date and receipt
of an invoice from Theravance, Janssen shall pay to Theravance a one-time,
non-refundable, non-creditable upfront payment of one hundred million Dollars
($100,000,000).

6.2       Opt-In Exercise Fee.  Except as otherwise provided in Section 2.5(b),
upon Janssen’s exercise of the Option and the receipt of all necessary
Clearances as provided in Section 2.2, Janssen shall pay to Theravance a
one-time, non-refundable, non-creditable opt-in exercise fee of two hundred
million Dollars ($200,000,000) (the “Opt-In Exercise Fee”) on the Option
Completion Date, as set forth in Section 2.2.

6.3       Cost Sharing.

(a)        [***].  Notwithstanding the foregoing, Theravance shall be
responsible for sixty seven percent (67%) and Janssen shall be responsible, and
reimburse Theravance on a Calendar Quarterly basis, for thirty three percent
(33%) of the FTE Costs and Out-of-Pocket Costs associated with Pre-Opt-In Phase
3 Activities.  In the event that Janssen exercises the Option, Janssen shall
reimburse Theravance for an amount equal to an additional [***] that are
incurred by Theravance prior to the Opt-In Date in accordance with Section 6.9. 
[***].  The initial budget for activities prior to the Opt-In Date is included
as Exhibit O.

(b)       After the Opt-In Date, Theravance, or its Affiliate, shall be
responsible and shall reimburse Janssen on a Calendar Quarterly basis in
accordance with Section 6.9, for thirty three percent (33%), and Janssen shall
be responsible for sixty seven percent (67%) of all Development Costs incurred
by the Parties in accordance with the Development Budget, including Phase 3
Development Costs, Phase 3 CMC Development Costs and costs of the transfer of
Manufacturing to an internal or external manufacturing site, including
regulatory and filing fees (with respect to a Party, such percentage is referred
to as its “Specified Percentage”), provided that Janssen shall be responsible
for [***] of all Development Costs incurred in conducting Clinical





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

45

 

--------------------------------------------------------------------------------

 

 

Trials solely for purposes of addressing specific requirements provided by a
Regulatory Authority of a specific jurisdiction(s) outside the U.S.

(c)        Notwithstanding anything in this Section 6.3 to the contrary,
[***].  If Theravance’s aggregate payments pursuant to Section 6.3(a) for
Development Costs incurred between the Opt-In Date and First Commercial Sale
would exceed [***],  then Theravance may, in its sole discretion, defer payment
of all or a portion of its Specified Percentage of any additional Development
Costs in excess of such amount incurred during such period (“Deferrable Costs”)
as provided below; [***].  Deferrable Costs shall accrue interest at the
Applicable Rate, compounded annually.

(i)          Janssen may recoup any Deferrable Costs actually deferred by
Theravance, and any interest accrued thereon, by crediting such amount against
any monies that Janssen is subsequently obligated to pay Theravance under this
Agreement, including Theravance’s share of Profit (Losses) for any Product and
any milestones or royalties, as applicable; provided that Janssen shall allocate
such recoupment such that amounts owed to Theravance hereunder during any given
Calendar Quarter are not reduced by more than [***], and in such circumstance
shall apply any portion of the recoupment that it did not collect because of
such reduction below [***] to one or more subsequent Calendar Quarters in
accordance with the terms of this provision; provided further that Theravance
shall, in any case, repay any Deferrable Costs actually deferred by Theravance
and accrued interest thereon within [***] after launch of the Initial Product in
the United States.

(ii)         In the event a First Commercial Sale does not occur or Janssen is
otherwise unable to recoup all Deferrable Costs and accrued interest thereon
prior to a determination to cease selling the Product, Theravance shall repay
all Deferrable Costs to Janssen [***].

(iii)        [***].

(d)       Development Costs will not be included in Allowable Expenses for
purposes of calculating Profit (Loss) in accordance with Exhibit M, and any
amounts included in Allowable Expenses will not be included in Development Costs
(and in any case no item of expense shall be counted more than once in
Development Costs or Allowable Expenses).

(e)        Solely with respect to Phase 3 Development Costs, but subject always
to the cap set forth in Section 6.3(c):

(i)          in the event a Party performing Phase 3 Activities for which it is
responsible under the Clinical Development Plan incurs more than [***] of
aggregate Phase 3 Development Costs budgeted for such activities, [***]; and

(ii)         in the event a Party performing Collaboration CMC Activities for
the Phase 3 Activities for which it is responsible under the CMC Development





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

46

 

--------------------------------------------------------------------------------

 

 

Plan incurs more than [***] of aggregate Phase 3 CMC Development Costs budgeted
for such activities in the Phase 3 CMC Development Budget, [***].

(f)        In the event that a dispute arises with respect to the amounts set
forth in a report or invoice delivered under this Section 6.3, and the Parties
are unable to resolve such dispute within twenty (20) Business Days after such
dispute is first raised, the Parties shall follow the dispute resolution process
as described in Section 12.1.

(g)        The audit rights set forth in Section 6.13 shall apply to any payment
made pursuant to this Section 6.3.

(h)       Neither Party will double charge the other Party for any FTE costs or
other costs or expenses under this Section 6.3.

6.4       Development Milestone Payments.  Janssen shall notify Theravance [***]
after the achievement by Janssen or its Affiliates or sublicensees of the
development milestone events set forth in the table below.  Thereafter,
Theravance shall invoice Janssen for the corresponding milestone payment set
forth in the table below, and Janssen shall pay each such invoice within [***]
after receipt thereof.  Each payment set forth in this Section 6.4 shall be
non-refundable and non-creditable.

 

 

 

 

Development Milestone Event

Milestone Payment for First Primary Indication

Milestone Payment for Other Primary Indication

Milestone Payment for Other Indication

[***] (“Milestone 1”)

[***]

[***]

[***]

[***] (“Milestone 2”)

[***]

[***]

[***]

 

[***].  It shall not be necessary for the same Product to achieve the applicable
milestone event in each of the three indication categories.  Accordingly, the
maximum amount payable by Janssen pursuant to this Section 6.4 is [***].

6.5       Sales Milestones.  Janssen shall notify Theravance within [***] after
the achievement by Janssen or its Affiliates or sublicensees of the sales
milestone events set forth in the table below.  Thereafter, Theravance shall
invoice Janssen for the corresponding milestone payment set forth in the table
below, and Janssen shall pay each such invoice within [***] after receipt
thereof.  Each payment set forth in this Section 6.5 shall be [***].  Each such
sales milestone payment shall be





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

47

 

--------------------------------------------------------------------------------

 

 

[***].  For clarity, the milestone payments set forth in the table below [***]
in accordance with this Section 6.5.

Sales Milestone Event

Sales Milestone Payment

Upon the first occasion that annual aggregate Net Sales of Products [***] in a
calendar year exceeds [***]

[***]

Upon the first occasion that annual aggregate Net Sales of Products [***] in a
calendar year exceeds [***]

[***]

Upon the first occasion that annual aggregate Net Sales of Products [***] in a
calendar year exceeds [***]

[***]

 

6.6       Profit (Loss) Share in the United States.  During the Profit (Loss)
Term, the Parties shall share Profits (Losses) from the sale of the Products in
the Field in the U.S. as follows: sixty seven percent (67%) to Janssen and
thirty-three percent (33%) to Theravance.  The sharing of Profits (Losses) set
forth in this Section 6.6 shall be reported, calculated and paid in accordance
with Section 6.9 below.  Theravance shall have the right to assign its rights
and obligations under this Section 6.6 to an Affiliate, subject to the same
restrictions on assignment set forth in Section 13.7.

6.7       Profit (Loss) Term.  The Parties shall share Profits (Losses) in
accordance with Section 6.6 for so long as the Product is being Developed and
Commercialized in the United States under this Agreement (the “Profit (Loss)
Term”), provided that the Profit (Loss) Term shall expire in the event that
annual Net Sales of the Product are [***].

6.8       Royalties Outside the U.S.

(a)        Royalty Rates.  Subject to this Section 6.8, Janssen shall pay to
Theravance royalties on aggregate annual Net Sales of Products outside the
United States, as calculated by multiplying the applicable royalty rate by the
corresponding portion of Net Sales of Products outside the United States in each
calendar year as set forth in the table below.

 

Royalties on Aggregate Net Sales Outside the United States

 

For that portion of annual aggregate Net Sales of Products outside the United
States less than or equal to [***] Dollars [***]

[***]

For that portion of annual aggregate Net Sales of Products outside the United
States greater than [***] Dollars [***] and less than or equal to [***] Dollars
[***]

[***]

For that portion of annual aggregate Net Sales of Products outside the United
States greater than [***] Dollars [***]

[***]

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

48

 

--------------------------------------------------------------------------------

 

 

By way of example, if annual Net Sales of a Product outside the U.S. during such
calendar year were $1.2 billion, the royalties due with respect to such Product
would equal [***].

(b)       Royalty Term.  Royalties shall be paid under this Section 6.8, on a
Product-by-Product and country-by-country basis, [***].

(c)        Royalty Reduction.  On a country-by-country and Product-by-Product
basis, [***].

(d)       Third Party Blocking Intellectual Property.  If Janssen obtains a
license from a Third Party under any Third Party Blocking Intellectual Property
Rights after the Opt-In Date, [***].

(e)        Limit on Royalty Reductions During the Royalty Term.  In no event
shall the royalties paid to Theravance with respect to a particular Product in a
particular country in a particular Calendar Quarter during the Royalty Term
[***].

6.9       Reports and Payments.

(a)        On or before the [***] of each Calendar Year, each Party will provide
a written report to the other Party setting forth a rolling, non-binding annual
forecast for Development Costs anticipated to be incurred by or on behalf of
such Party or any of its Affiliates and the Allowable Expenses anticipated to be
incurred by or on behalf of such Party or any of its Affiliates during the
current Calendar Year broken out on a quarterly basis.  In addition,
approximately [***] days after the end of each Calendar Quarter, each Party will
submit to the other Party a report setting for its then-current estimate of (i)
(with respect to each Party’s report) Development Costs and Allowable Expenses
incurred by the reporting Party and (ii) (with respect to Janssen’s report) Net
Sales by or on behalf of Janssen and royalties owed to Theravance, in each case
during such Calendar Quarter.

(b)       Within [***] after the end of each Calendar Quarter after the Opt-In
Date, Theravance shall submit to Janssen a written report setting forth in
reasonable detail for such Calendar Quarter (i) Development Costs and
(ii) Allowable Expenses incurred by Theravance.  Within [***] after the end of
each Calendar Quarter after the Opt-In Date, Janssen shall submit to Theravance
a written report (each, a “Quarterly Report”) setting forth in reasonable detail
for such Calendar Quarter (i) gross sales of Products in the Territory by
Janssen, its Affiliates and sublicensees, in the aggregate and on a
regional  basis, (ii) Net Sales in the Territory, in the aggregate and on a
regional basis, (iii) royalties owed to Theravance on Net Sales outside the
United States, (iv) Development Costs, (v) Allowable Expenses for Products sold
in the U.S., (vi) technology transfer, (vii) Profits (Losses) and each Party’s
share thereof and (viii) the amounts due to or from the relevant Party, as well
as the computation of each of the foregoing.

(c)        Following receipt of such report, each Party shall reasonably
cooperate to provide additional information as necessary to permit calculation
and reconciliation for the





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

49

 

--------------------------------------------------------------------------------

 

 

applicable Calendar Quarter, and in a reasonable time in advance of applicable
payments to accomplish the sharing of Profit (Loss) for the applicable Calendar
Quarter.

(d)       Subject to Section 6.10 below, within [***] following the end of each
Calendar Quarter, the Parties shall make any reconciling payments necessary to
effect the royalties owed to Theravance pursuant to Section 6.7, the sharing of
Development Costs set forth in Section 6.3, and Profits (Losses) set forth in
Section 6.6 for such Calendar Quarter.  For clarity, if the amount of the
Profits (Loss) is negative with respect to any Calendar Quarter, the Parties
will share such negative Profit (Loss) in accordance with Section 6.6, and the
under-paying Party will make any necessary payments to the other Party.

(e)        [***].

(f)        The reports required by this Section 6.9 shall be the reporting
Party’s Confidential Information subject to the protections of Article 10 of
this Agreement.

6.10     Payment Disputes.  In the event that the Finance Working Group cannot
resolve a dispute regarding any amount reported by a Party or any amount owed
under Section 6.8 above within [***], the JSC shall promptly meet and negotiate
in good faith a resolution to such dispute.  In the event that the JSC is unable
to resolve such dispute within [***] after notice by the disputing Party, the
Parties will follow the dispute resolution procedures set forth in Section 12.1.

6.11     Foreign Exchange.  If any amounts that are relevant to the
determination of amounts to be paid under this Agreement or any calculations to
be performed under this Agreement are received or paid in a currency other than
Dollars, then such amounts shall be converted to their Dollar equivalent as
follows:

(a)        Janssen will notify Theravance in writing of Janssen’s Currency Hedge
Rate for a given Calendar Year in advance of such Calendar Year, within 10
Business Days after the Currency Hedge Rate(s) are available from its
Affiliates, which is customarily at the end of November of the preceding
Calendar Year.

(b)       The Currency Hedge Rate(s) as provided in the notice to Theravance
will remain constant throughout the applicable Calendar Year and until Janssen
notifies Theravance in writing of an updated Currency Hedge Rate in accordance
with Section 6.11(a) above, and the Parties shall use such Currency Hedge
Rate(s) to convert non-Dollar amounts to Dollars for the purpose of calculating
Profit (Loss) for, and Development Costs incurred during, each Calendar Quarter
in the applicable Calendar Year.

6.12     Manner and Place of Payment.  All payments owed by Janssen under this
Agreement shall be made by wire transfer in immediately available funds to a
bank and account designated in writing by Theravance.  All payments owed by
Theravance under this Agreement





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

50

 

--------------------------------------------------------------------------------

 

 

shall be made by wire transfer in immediately available funds to a bank and
account designated in writing by Janssen.

6.13     Records; Audits.  Each Party shall keep, and shall cause its Affiliates
and sublicensees to keep, such accurate and complete records of (i) for Janssen,
Development Costs and Net Sales, for Products sold in the United States: Profits
(Losses), Development Costs and Allowable Expenses, and for Products sold
outside the United States: Net Sales, royalties, and the calculations thereof;
and (ii) for Theravance, Development Costs and, for Products sold in the United
States, Allowable Expenses, and the calculations thereof, in each case as are
necessary to determine the amounts due to the other Party under this Agreement
and such records shall be retained by each Party or any of its Affiliates or
sublicensees (in such capacity, the “Recording Party”) for at least the three
(3) calendar years subsequent to the calendar year to which such costs, expenses
or Net Sales, and Profits (Losses) relate.  During normal business hours and
with reasonable advance notice to the Recording Party, such records shall be
made available for inspection, review and audit, at the request and expense of
the other Party, by an independent certified public accountant, or the local
equivalent, appointed by the other Party and reasonably acceptable to the
Recording Party for the sole purpose of verifying the accuracy of the Recording
Party’s accounting reports and payments made or to be made pursuant to this
Agreement; provided,  however that such audits may not be performed by the other
Party more than once per calendar year.  Such accountants shall be instructed
not to reveal to the auditing Party the details of its review, except for
(i) such information as is required to be disclosed under this Agreement and
(ii) such information presented in a summary fashion as is necessary to report
the accountants’ conclusions to the auditing Party, and all such information
shall be deemed Confidential Information of the Recording Party.  Following
completion of an audit, the independent public accounting firm shall, prior to
distribution to the auditing Party, share its report with the audited Party.  If
the audited Party provides the independent public accounting firm with
justifying remarks for inclusion in the report, the independent public
accounting firm shall incorporate such remarks into its report prior to sharing
the conclusions of such independent public accounting firm with the auditing
Party.  All costs and expenses incurred in connection with performing any such
audit shall be paid by the auditing Party unless the audit discloses at least a
[***] shortfall with respect to Net Sales or excess with respect to costs or
expenses, as applicable, in which case the Recording Party will bear the full
cost of the audit for such calendar year.  The auditing Party will be entitled
to recover any shortfall in payments due to it (or overpayment made by it, as
applicable) as determined by such audit, plus interest thereon calculated in
accordance with Section 6.14.  The documents from which were calculated the sums
due under this Article 6 shall be retained by each Recording Party during the
Term.

6.14     Interest on Late Payments.  If either Party shall fail to make timely
payment of any undisputed amount pursuant to this Article 6, any such payment
that is not paid on or before the due date that is due under this Agreement
shall bear interest, to the extent permitted by Laws, at the Applicable Rate,
effective for the first date on which payment was delinquent and calculated on
the number of days such payment is overdue or, if such rate is not regularly
published, as published in such source as the JSC agrees.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

51

 

--------------------------------------------------------------------------------

 

 

6.15     Tax Matters.

(a)        Each Party will make all payments to each other under this Agreement
without deduction or withholding for Taxes except to the extent that any such
deduction or withholding is required by Laws (including, for the avoidance of
doubt, withholding pursuant to section 1446 of the Tax Code, if applicable) in
effect at the time of payment.

(b)       Any Tax required to be withheld on amounts payable under this
Agreement will promptly be paid by the Party making the payment (the “Payor”) on
behalf of the Party receiving the payment (the “Payee”) to the appropriate
Governmental Authority, and Payor will furnish Payee with proof of payment of
such Tax.  Any such Tax, to the extent withheld and paid to the appropriate
Governmental Authority, shall be treated for all purposes of this Agreement as
having been paid to the Payee.  Any such Tax required to be withheld will be an
expense of and borne by Payee.

(c)        The Parties will cooperate with respect to all documentation required
by any Governmental Authority or reasonably requested by either Party to secure
a reduction in the rate of applicable withholding Taxes.  If the withholding tax
rate is reduced according to the provisions of an applicable double tax treaty
or regulations applicable thereto, no deduction or withholding shall be made (or
a reduced amount shall be deducted or withheld), in each case as applicable,
only if the Payor is timely furnished with necessary documents or certification
by the Payee issued by the Governmental Authority certifying that the payment is
exempt from Tax or subject to a reduced tax rate or the Payee otherwise
satisfies the requirements to obtain the treaty benefit in question.

(d)       If Payor had a duty to withhold Taxes in connection with any payment
it made to Payee under this Agreement but Payor failed to withhold, and such
Taxes were assessed against and paid by Payor, then Payee will indemnify and
hold harmless Payor from and against such Taxes, except interest and penalties
to the extent such failure is attributable to Payor’s gross negligence or
willful misconduct.  If Payor makes a claim under this Section 6.15(d), it will
comply with the obligations imposed by Section 6.15(b) as if Payor had withheld
Taxes from a payment to Payee.

6.16     Tax Returns.

(a)        The Parties hereby agree to treat the activities giving rise to the
Profits (Losses) in the United States as a partnership (the “Partnership”) for
U.S. federal and state income Tax purposes upon receipt of Marketing Approval
for any Product by or on behalf of Janssen or its Affiliate in the U.S. for a
first Indication.  Janssen shall act as the Tax Representative for the
Partnership.  The designation of Tax Representative for such partnership will be
effective only for activities conducted by the parties pursuant to this
Section 6.16(a).  In performing its responsibilities, the Tax Representative
shall consider the interests and requests of both Parties, and except as noted
below, the Tax Representative will not make any Tax elections or take any other
material actions affecting Tax matters of the Partnership without obtaining the
prior written consent of Theravance, with any disagreements over Tax matters
resolved by the JSC.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

52

 

--------------------------------------------------------------------------------

 

 

(b)       To the extent attributable to any activities outside the U.S., the
Parties hereby agree to treat the activities giving rise to royalties on Net
Sales of the Product outside the United States as required under the applicable
Laws of the relevant jurisdiction (the “Ex-U.S. Territory Activities”).  For the
avoidance of doubt, the Ex-U.S. Territory Activities shall be separate and
distinct from the Partnership.  The Parties will keep separate books and records
with respect to the Partnership and the Ex-U.S. Territory Activities, as
applicable.

(c)        The Parties hereby agree that 100% of any deductions for Tax purposes
attributable to amounts paid or incurred by Theravance pursuant to this
Agreement shall be deductible or amortizable solely by Theravance, and 100% of
any deductions for Tax purposes attributable to amounts paid or incurred by
Janssen pursuant to this Agreement shall be deductible or amortizable solely by
Janssen.  All Tax returns reflecting any such amounts shall be filed (and any
available elections to effect such intent, including a remedial allocation
election, shall be made) consistent with the foregoing.

(d)       For every other purpose besides the preparation and reporting of U.S.
partnership income tax returns, the Parties understand and agree that their
legal relationship to each other under applicable Law with respect to all
activities is as set forth in Section 13.12.

ARTICLE 7

INTELLECTUAL PROPERTY MATTERS

7.1       Ownership of Inventions.

(a)        Sole Inventions.  Each Party shall solely own any Inventions made
solely by it or its Affiliates’ employees, agents, or independent contractors
during the Term (“Sole Inventions”).

(b)       Joint Inventions.  The Parties shall jointly own any Invention that is
made jointly by employees, agents, or independent contractors of one Party or
its Affiliates together with employees, agents, or independent contractors of
the other Party or its Affiliates during the Term (“Joint Inventions”).  All
Patent Rights claiming Joint Inventions shall be referred to herein as “Joint
Patent Rights.” Except to the extent a Party is expressly limited by the terms
of this Agreement, each Party shall be entitled to practice, license, assign and
otherwise exploit the Joint Inventions and Joint Patent Rights without the duty
of accounting or seeking consent from the other Party; upon the reasonable
request of either Party, the other Party shall execute documents that evidence
or confirm the requesting Party’s right to engage in such
activities.  Inventorship shall be determined in accordance with U.S. patent
laws.

7.2       Disclosure of Inventions.  Each Party shall promptly disclose to the
other Party, all Inventions made by such Party to which the other Party has
rights hereunder, including any invention disclosures, or other similar
documents, submitted to it by its employees, agents or independent contractors
describing such Inventions, and shall promptly respond to reasonable requests
from the other Party for additional information relating to such Inventions.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

53

 

--------------------------------------------------------------------------------

 

 

7.3       Patent Prosecution.

(a)        Janssen Sole Patent Rights.  As between the Parties, Janssen shall
have the sole and exclusive right to file, prosecute and maintain all Patent
Rights claiming Janssen’s Sole Inventions (collectively, the “Janssen Sole
Patent Rights”), at its own cost and expense.  Janssen shall consult with
Theravance and keep Theravance reasonably informed of the status of the Janssen
Sole Patent Rights and shall promptly provide Theravance with all material
correspondence received from any patent authority in connection therewith.  In
addition, Janssen shall promptly provide Theravance with drafts of all proposed
material filings and correspondence to any patent authority with respect to the
Janssen Sole Patent Rights for Theravance’s review and comment prior to the
submission of such proposed filings and correspondence, provided,  however, that
all final decisions regarding such filings and correspondences shall rest solely
in the discretion of Janssen.  Janssen shall confer with Theravance and shall
consider in good faith Theravance’s comments with respect to the Janssen Sole
Patent Rights, in each case prior to submitting such filings and
correspondence.  For the purpose of this Article 7, “prosecution” shall include
conducting any inter partes review, post-grant review, or any other post-grant
proceeding including any patent interference proceeding, opposition proceeding
and reexamination.

(b)       Theravance Sole Patent Rights.

(i)          Prior to the Opt-In Date.  Prior to the Opt-In Date, as between the
Parties, Theravance shall have the sole right to file, prosecute and maintain
all Theravance Patent Rights, including those claiming Theravance’s Sole
Inventions (the “Theravance Sole Patent Rights”), at its own cost and
expense.  Theravance shall consult with Janssen and keep Janssen reasonably
informed of the status of the Theravance Patent Rights and shall promptly
provide Janssen with all material correspondence received from any patent
authority in connection therewith.  In addition, Theravance shall promptly
provide Janssen with drafts of all proposed material filings and correspondence
to any patent authority with respect to the Theravance Patent Rights for
Janssen’s review and comment prior to the submission of such proposed filings
and correspondence, provided,  however, that all final decisions regarding such
filings and correspondences shall rest solely in the discretion of
Theravance.  Theravance shall confer with Janssen and shall consider in good
faith Janssen’s comments with respect to the Theravance Patent Rights, in each
case prior to submitting such filings and correspondence.

(ii)         After the Opt-In Date.  After the Opt-In Date, as between the
Parties, Janssen shall have the first right to file, prosecute and maintain all
Theravance Patent Rights, including the Theravance Sole Patent Rights, at its
own cost and expense but in Theravance’s name.  Janssen shall consult with
Theravance and keep Theravance reasonably informed of the status of the
Theravance Patent Rights and shall promptly provide Theravance with all material
correspondence received from any patent authority in connection therewith.  In
addition, Janssen shall promptly provide Theravance with drafts of all proposed
material filings and correspondence to any patent authority with respect to the
Theravance Patent Rights for Theravance’s review and comment prior to the
submission of such proposed filings and correspondence, provided,  however, that
all final decisions





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

54

 

--------------------------------------------------------------------------------

 

 

regarding such filings and correspondences shall rest solely in the discretion
of Janssen.  For clarity, Janssen’s rights to file, prosecute and maintain
Patent Rights pursuant to this Section 7.3 shall apply solely with respect to
Theravance Patent Rights that Cover or are related to Compounds and Products
that are subject to the Commercial License.

(iii)        Option to Prosecute and Maintain Patent Rights.  If Janssen decides
not to file or, after filing to no longer prosecute or maintain, any Theravance
Patent Rights in any jurisdiction in the Territory, it shall notify Theravance
in writing at least sixty (60) days prior to any filing or payment due date or
any other due date that requires action to prevent such loss of
rights.  Thereafter, Theravance shall have the sole right to file, prosecute,
maintain, enforce and defend such Theravance Patent Rights in such jurisdiction
at its own cost and expense, the Commercial License with respect to such
Theravance Patent Right shall be non-exclusive, and Janssen’s rights with
respect to the prosecution and enforcement of such Theravance Patent Right under
this Section 7.3 and Section 7.4 shall terminate; provided, however, that prior
to commencing any suit or action with respect to any such Theravance Patent
Right, Theravance shall first notify Janssen of its intention to commence such
suit or action, and shall not commence such suit or action if, within thirty
(30) days of such notice, Janssen identifies to Theravance in good faith and
reasonable detail a material risk of a material negative impact on the
Theravance Patent Rights resulting directly from such a suit or action, taking
into account the potential impact on the value of the Product worldwide.

(c)        Joint Patent Rights.  As between the Parties, Janssen shall have the
first right to file, prosecute and maintain all Joint Patent Rights, at its own
cost and expense.  Janssen shall consult with Theravance and keep Theravance
reasonably informed of the status of the Joint Patent Rights and shall promptly
provide Theravance with all material correspondence received from any patent
authority in connection therewith.  In addition, Janssen shall promptly provide
Theravance with drafts of all proposed material filings and correspondence to
any patent authority with respect to the Joint Patent Rights for Theravance’s
review and comment prior to the submission of such proposed filings and
correspondences.  Janssen shall confer with Theravance and consider in good
faith Theravance’s comments prior to submitting such filings and
correspondences, provided,  however, that all final decisions regarding such
filings and correspondences shall rest solely in the discretion of Janssen.  If
Janssen decides to no longer prosecute or maintain any Joint Patent Right in any
jurisdiction, it shall notify Theravance in writing at least sixty (60) days
prior to any filing or payment due date or any other due date that requires
action to prevent such loss of rights.  Thereafter, Theravance shall have the
right to prosecute and maintain such Joint Patent Right in such jurisdiction.

(d)       Cooperation.  Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts provided in this Section 7.3, including providing any
necessary powers of attorney, executing any other required documents or
instruments for such prosecution, and making its personnel with appropriate
scientific expertise available to assist in such efforts.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

55

 

--------------------------------------------------------------------------------

 

 

7.4       Patent Enforcement.

(a)        Notification.  If either Party becomes aware of (i) any existing or
threatened infringement, misappropriation or other violation or misuse by a
Third Party of any Theravance IP or Joint Patent Rights, (ii) a declaratory
judgment action asserting the invalidity, unenforceability or non-infringement
of any Theravance IP or Joint Patent Rights, or (iii) an MAA for a Generic
Product referencing a Product submitted to a Party or a Regulatory Authority, it
shall promptly notify the other Party in writing to that effect, and the Parties
will consult with each other regarding any actions to be taken.

(b)       Enforcement Rights.

(i)          Prior to the Opt-In Date, Theravance has the sole right to enforce
and defend the Theravance Patent Rights.  After the Opt-In Date, Janssen shall
have the first right, but not the obligation, in the case of the Theravance
Patent Rights to bring an appropriate suit or other action against any person or
entity allegedly infringing any Theravance Patent Rights and to defend against
any declaratory judgment action against any Theravance Patent
Rights.  Theravance shall provide reasonable assistance to Janssen in such
enforcement or defense, at Janssen’s request and expense, including joining such
action as a party plaintiff to ensure legal standing if required by applicable
Laws to pursue such action or if requested by Janssen.  Janssen shall consult
with Theravance and keep Theravance reasonably informed of the status of the
enforcement of such Theravance Patent Rights, as the case may be.  Janssen shall
consider Theravance’s comments with respect to the enforcement of such
Theravance Patent Rights in good faith.  Prior to settling any such suit or
action, Janssen shall notify Theravance in writing as to the material terms of
such proposed settlement and shall not execute such settlement without
Theravance’s written consent if Theravance identifies to Janssen in reasonable
detail a material risk of a material negative impact on the Theravance Patent
Rights, taking into account the potential impact on the value of the Product
worldwide as a result of such settlement.  If Janssen recovers monetary damages
in such claim, suit or action, such recovery shall be allocated in accordance
with this Section 7.4.  With respect to litigation in the U.S., all costs and
recoveries of the Parties in such litigation will be included in the Profit
(Loss) calculation in accordance with Section 6.6.  [***].  For clarity,
Janssen’s enforcement rights under this Section 7.4 shall apply solely with
respect to Theravance Patent Rights that Cover or are related to Compounds and
Products that are subject to the Commercial License.

(ii)         If Janssen does not, within ninety (90) days after its receipt or
delivery of notice under Section 7.4(a) or ten (10) days before the expiration
date for filing an appropriate suit or responding to or taking any action (as
applicable), initiate and prosecute any legal action to enforce or defend the
Theravance Patent Rights with respect an infringement or declaratory judgment,
then Theravance shall have the right, but not the obligation, to commence such a
suit or take such an action to enforce the applicable Theravance Patent Rights. 
In such event, Janssen shall take appropriate actions in order to enable
Theravance to commence a suit or take the actions set forth in the preceding
sentence.  Prior to settling any such suit or action, Theravance shall notify
Janssen in writing as to the material terms of such proposed settlement and
shall not execute such settlement without Janssen’s written consent if Janssen
identifies to Theravance in reasonable detail a





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

56

 

--------------------------------------------------------------------------------

 

 

material risk of a material negative impact on the Theravance Patent Rights,
taking into account the potential impact on the value of the Product worldwide
as a result of such settlement.  Prior to Theravance commencing such a suit or
action, Theravance shall consider in good faith any reasonable business
concerns, of which Janssen notifies Theravance in writing within ninety (90)
days after Janssen’s receipt or delivery of notice under Section 7.4(a).  If
Janssen identifies to Theravance in reasonable detail a material risk of a
material negative impact on the Theravance Patent Rights resulting directly from
such a suit or action,  taking into account the potential impact on the value of
the Product worldwide, then Theravance shall not commence any such suit or
action. If Theravance recovers monetary damages in such claim, suit or action,
such recovery shall be allocated in accordance with this Section 7.4.  With
respect to litigation in the U.S., all recoveries of the Parties in such
litigation (after Theravance has recovered its costs and expenses (including
those reimbursed to Janssen) incurred in conducting such litigation) will be
included in the Profit (Loss) calculation in accordance with Section 6.6. 
[***].

(c)        Collaboration.  Each Party shall provide to the enforcing Party
reasonable assistance in such enforcement under this Section 7.4, at such
enforcing Party’s request and expense, including joining such action as a party
plaintiff to ensure legal standing if required by applicable Laws to pursue such
action or if requested by the enforcing Party.  The enforcing Party shall keep
the other Party regularly informed of the status and progress of such
enforcement efforts and shall reasonably consider the other Party’s comments on
any such efforts.  The non-enforcing Party shall be entitled to separate
representation in such matter by counsel of its own choice and at its own
expense, but such Party shall at all times cooperate fully with the enforcing
Party.

7.5       Enforcement of Janssen Sole Patent Rights and Joint Patent Rights.

(a)        Janssen shall have the sole right, but not the obligation, in the
case of the Janssen Sole Patent Rights and first right, but not the obligation,
in the case of the Joint Patent Rights to bring an appropriate suit or other
action against any person or entity allegedly infringing any Janssen Sole Patent
Rights or Joint Patent Rights, as the case may be, and to defend against any
declaratory judgment action against any Janssen Sole Patent Rights or Joint
Patent Rights, as the case may be.  Theravance shall provide reasonable
assistance to Janssen in such enforcement or defense, at Janssen’s request and
expense, including joining such action as a party plaintiff to ensure legal
standing if required by applicable Laws to pursue such action or if requested by
Janssen.  Prior to settling any such suit or action with respect to Joint Patent
Rights, Janssen shall notify Theravance in writing as to the material terms of
such proposed settlement and shall not execute such settlement without
Theravance’s written consent if Theravance identifies to Janssen in reasonable
detail a material risk of a material negative impact on the Joint Patent Rights,
taking into account the potential impact on the value of the Product worldwide
as a result of such settlement.  Except as set forth below in this Section
7.5(a), if Janssen recovers monetary damages in such claim, suit or action with
respect to the Janssen Sole Patent Rights, such recovery shall be retained by
Janssen.  If Janssen recovers monetary damages in such claim, suit or action
with respect to the Joint Patent Rights, any portion of such recovery remaining
after Janssen recoups its





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

57

 

--------------------------------------------------------------------------------

 

 

costs and expenses associated with such litigation shall be shared equally by
the Parties.  Notwithstanding the foregoing, to the extent that Janssen enforces
a Janssen Sole Patent Right or Joint Patent Right against a Product sold by a
Third Party or a product sold by a Third Party that directly competes with a
Product sold by Janssen, or its Affiliates or sublicensees, in each case, in the
U.S., all costs and recoveries of the Parties in such litigation will be
included in the Profit (Loss) calculation in accordance with Section 6.6;
provided that Janssen shall promptly inform Theravance of its intent to bring
such an enforcement action, and shall keep Theravance fully informed with
respect to the progress of such enforcement action and consider in good faith
any comments provided by Theravance with respect thereto.

(b)       In the case of any existing or threatened infringement of, or
declaratory judgment against, any Joint Patent Rights, if Janssen does not,
within ninety (90) days after written request by Theravance or ten (10) days
before the expiration date for filing an appropriate suit or responding to or
taking any action (as applicable), commence a suit to enforce the applicable
Joint Patent Right or take other action to defend such declaratory judgment
action with respect to the applicable Joint Patent Right, and does not identify
to Theravance in reasonable detail a material risk of a material negative impact
on the Joint Patent Rights resulting directly from such a suit or action, taking
into account the potential impact on the value of the Product worldwide, then
Theravance shall have the right, but not the obligation, to commence such suit
or take such action.  Janssen shall provide reasonable assistance to Janssen in
such enforcement or defense, at Theravance’s request and expense, including
joining such action as a party plaintiff to ensure legal standing if required by
applicable Laws to pursue such action or if requested by Theravance.  Theravance
shall not settle any such suit or action in any manner that would have a
material adverse impact on the applicable Joint Patent Rights or the ability to
sell Products, if Janssen identifies to Theravance in reasonable detail a
material risk of a material negative impact on the Joint Patent Rights as a
result of such settlement.  If Theravance recovers monetary damages in such
claim, suit or action with respect to the Joint Patent Rights, any portion of
such recovery remaining after Theravance recoups its costs and expenses
associated with such litigation, shall be shared equally by the
Parties.  Notwithstanding the foregoing, to the extent that Theravance enforces
a Joint Patent Right against a Product sold by a Third Party or a product sold
by a Third Party that directly competes with a Product sold by Janssen, or its
Affiliates or sublicensees, in each case, in the U.S., all costs and recoveries
of the Parties in such litigation will be included in the Profit (Loss)
calculation in accordance with Section 6.6; provided that Theravance shall
promptly inform Janssen of its intent to bring such an enforcement action, and
shall keep Janssen fully informed with respect to the progress of such
enforcement action and consider in good faith any comments provided by Janssen
with respect thereto.

7.6       Patent Term Extensions.  The Parties shall cooperate in seeking and
obtaining patent term extensions (including any pediatric exclusivity extensions
as may be available) or supplemental protection certificates or their
equivalents in any country with respect to the Theravance Patent Rights or the
Joint Patent Rights and Products.  Janssen shall have the sole right and
responsibility to obtain patent term extensions or supplemental protection
certificates or their equivalents with respect to the Janssen Sole Patent Rights
and the Product, and shall report to Theravance on the status thereof.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

58

 

--------------------------------------------------------------------------------

 

 

7.7       Personnel Obligations.  Prior to beginning work under this Agreement
relating to any Development of a Product, each employee, agent or independent
contractor of a Party or its Affiliates shall be bound by invention assignment
obligations that are consistent with the obligations of such Party in this
Article 7, including: (a) promptly reporting any invention, discovery, process
or other intellectual property right; (b) assigning to such Party all of the
right, title and interest in and to any invention, discovery, process or other
intellectual property right; (c) cooperating in the preparation, filing,
prosecution, maintenance and enforcement of any Patent Rights; (d) performing
all acts and signing, executing, acknowledging and delivering any and all
documents required for effecting the obligations and purposes of this Agreement;
and (e) complying with obligations of confidentiality and non-use consistent
with those contained in this Agreement.

7.8       Trademarks.  Subject to Section 5.6, Janssen shall have the sole and
exclusive right to, in its sole discretion, select (and conduct clearance
searches for) the trademarks used to brand the Products in the Territory for the
Products, which may vary by country or within a country (the “Product
Marks”).  As between the Parties, Janssen shall own all rights in the Product
Marks and shall register and maintain, in its sole discretion and at its own
cost and expense, the Product Marks in the countries and regions in the
Territory that it determines to be appropriate.  Janssen shall have the sole
right, in its discretion and at its expense, to defend and enforce the Product
Marks.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES; COVENANTS

8.1       Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other Party as follows:

(a)        Corporate Existence.  As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated or otherwise formed.

(b)       Corporate Power, Authority and Binding Agreement.  As of the Effective
Date, (i) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms.

(c)        No Conflicts.  It has not entered, and shall not enter, into any
material agreement that is in conflict with the rights granted by it under this
Agreement, and has not taken and shall not take any action that would in any
material way prevent it from granting the rights granted to, or contemplated to
be granted to, the other Party under this Agreement, or that would





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

59

 

--------------------------------------------------------------------------------

 

 

otherwise materially conflict with or adversely affect such other Party’s rights
under this Agreement.

(d)       Anti-Corruption Laws.

(i)          Each Party understands that the other Party is required to and does
abide by the United States Foreign Corrupt Practices Act (“FCPA”), the United
Kingdom Bribery Act (“UKBA”) and any other applicable anti-corruption laws
(collectively, the “Anti-Corruption Laws”).  Each Party represents and warrants
that no one acting on its behalf with respect to its rights and obligations
arising from this Agreement will give, offer, agree or promise to give, or
authorize the giving directly or indirectly, of any money or other thing of
value to anyone as an inducement or reward for favorable action or forbearance
from action or the exercise of influence (a) to any governmental official or
employee (including employees of government-owned and government-controlled
corporations or agencies), (b) to any political party, official of a political
party, or candidate, (c) to an intermediary for payment to any of the foregoing,
or (d) to any other person or entity in a corrupt or improper effort to obtain
or retain business or any commercial advantage, such as receiving a permit or
license.

(ii)         Without limiting any other provision in this Section 8.1(d), either
Party may suspend payment to the other hereunder, upon prior written notice, if
(i) the other Party becomes subject to an investigation of potential violations
of the FCPA or (ii) the other Party, in the reasonable determination of the
paying party, fails to comply with the provisions of any Anti-Corruption Laws,
including the FCPA, and such investigation, or such failure, would reasonably be
expected to adversely impact in any significant manner the Commercialization of
the Product in the Field in the Territory.

(iii)        Each Party warrants that all persons acting on its behalf with
respect to its rights and obligations arising from this Agreement will comply
with all applicable Laws in connection with all work conducted hereunder,
including the Anti-Corruption Laws if any, prevailing in the country(ies) in
which it has its principal places of business or performs work hereunder.

(iv)        Each Party further warrants and represents that should it learn or
have reason to suspect any breach of its covenants in this Section 8.1(d), it
will immediately notify the other Party.

(v)         Each Party may appoint a certified public accounting firm to perform
a financial audit to determine whether the other Party is in compliance with the
terms of this Section 8.1(d).  Each Party hereby agrees to grant the certified
public accounting firm commercially reasonable access to its books, records,
systems and accounts to the extent they pertain to transactions covered by this
Agreement and are necessary for such purpose.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

60

 

--------------------------------------------------------------------------------

 

 

(e)        Trade Control Laws.

(i)          Each Party with respect to its rights and obligations arising from
this Agreement will fully comply with all applicable export control, economic
sanctions laws and anti-boycott regulations of the United States of America and
other governments, including the U.S. Export Administration Regulations
(Title 15 of the U.S. Code of Federal Regulations Part 730 et seq.) and the
economic sanctions rules and regulations implemented under statutory authority
and/or President’s Executive Orders and administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (Title 31 of the U.S. Code of
Federal Regulations Part 500 et seq.) (collectively, “Trade Control Laws”).

(ii)         Each Party acknowledges and confirms that Trade Control Laws apply
to its activities, its employees and Affiliates under this Agreement.

(iii)        No Compound or Product will be directly or indirectly shipped by
the other Party to any country subject to U.S. or U.N.  economic sanctions
without the necessary licenses, even for transfer to non-sanctioned countries.

(iv)        Neither Party shall be required by the terms of this Agreement to be
directly or indirectly involved in the provision of goods, services and/or
technical data that may be prohibited by applicable Trade Control Laws if
performed by such Party.

(v)         Each Party hereby represents and warrants that it is not included on
any of the restricted Party lists maintained by the U.S. Government, including
the Specially Designated Nationals List administered by the U.S. Treasury
Department’s Office of Foreign Assets Control; the Denied Persons List,
Unverified List or Entity List maintained by the U.S. Commerce Department’s
Bureau of Industry and Security; or the List of Statutorily Debarred Parties
maintained by the U.S. State Department’s Directorate of Defense Trade Controls.

(vi)        Each Party shall commit to maintaining awareness of the importance
of Trade Control Laws throughout its organization.  Each Party shall take such
actions as are necessary and reasonable to prevent Compound and Product from
being exported or re-exported to any country, entity and/or individual subject
to U.S. trade sanctions, unless prior approval of the other Party, and relevant
permission and/or license from the U.S. government has been obtained.

(vii)       Each Party will keep accurate and consistent records with respect to
its rights and obligations arising from this Agreement of all transactions
covered by the Trade Control Laws for a minimum of five (5) years from the date
of export or re-export; the date of expiration of any applicable license; or,
other approval or reliance on any application of license exception or exemption.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

61

 

--------------------------------------------------------------------------------

 

 

8.2       Additional Representations and Warranties of Theravance.  Theravance
represents and warrants and, as applicable, covenants to Janssen as follows, as
of the Effective Date:

(a)        Title; Encumbrances.  Theravance is the sole and exclusive owner of
the Patent Rights listed on Exhibit A as owned by Theravance, and the exclusive
licensee of the Patent Rights listed on Exhibit A as licensed by Theravance, and
has the full and legal rights and authority to license to Janssen the Theravance
IP for the purposes expressly provided in this Agreement.

(b)       License Agreements.  Exhibit A identifies any license agreement
pursuant to which any Theravance Patent Rights that Cover a Compound are
licensed to Theravance or any of its Affiliates.  Each such license agreement is
in effect and is valid and binding on Theravance or such Affiliate, enforceable
in accordance with its terms, and neither Theravance nor any of its Affiliates,
nor to the knowledge of Theravance is any third party, in material breach or
default under any such agreement.

(c)        Patent Matters.  Exhibit A is an accurate listing of all patents and
patent applications Controlled by Theravance as of the Effective Date that
include any claim Covering or that may be necessary or useful for the
development, manufacture, use, offer for sale, sale or import of the Compounds
or the Initial Products as contemplated herein.

(d)       Royalties and Payments.  Theravance is not subject to any royalty or
other payment obligation to any Third Party with respect to the practice, or
grant of rights to Janssen to practice, any of the Theravance Patent Rights or
Theravance Know-How, in each case existing as of the Effective Date, other than
as set forth in Exhibit A.

(e)        Validity.  To Theravance’s knowledge, there is no fact or
circumstance that would cause Theravance to reasonably conclude that any of the
issued patents in the Theravance Patent Rights is invalid or unenforceable.

(f)        Inventorship.  To Theravance’s knowledge, the inventorship of each of
the Theravance Patent Rights is properly identified on the corresponding patent
or patent application, and Theravance or its Affiliate is listed in the records
of the appropriate governmental authorities as the sole and exclusive owner of
record, if applicable, for each registration, grant and application included in
such Theravance Patent Rights that are owned by Theravance or such Affiliate.

(g)        Good Standing.  All official fees, maintenance fees and annuities for
the Theravance Patent Rights have been paid and all administrative procedures
with Governmental Authorities are in process or have been completed for the
Theravance Patent Rights such that the Theravance Patent Rights are pending,
subsisting or in good standing (as applicable).

(h)       Notice of Infringement.  Theravance has not received any written
notice or written threat from any Third Party asserting or alleging that any
Development or use of any Compounds or Products by Theravance infringed or that
Commercialization of the Compounds or Products would infringe the issued or
pending Patent Rights of such Third Party and, to the



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

62

 

--------------------------------------------------------------------------------

 

 

knowledge of Theravance, the commercial making, using, selling, offering for
sale or importing of the Initial Compound would not infringe the Patent Rights
of any Third Party.

(i)         Notice of Misappropriation.  Theravance has not received any written
notice or written threat from any Third Party asserting or alleging that any
Development of use of Compounds or Products by Theravance prior to the Effective
Date misappropriated or violated the intellectual property rights of such Third
Party.

(j)        Third Party Infringement.  To Theravance’s knowledge, [***] no Third
Party is infringing or has infringed any issued Theravance Patent Rights,
misappropriated any Theravance Know-How or violated any other Theravance
intellectual property rights, and Theravance is not aware of any Compound or
Product of any Third Party that, if commercially sold, would infringe the
Theravance Patent Rights.

(k)       No Proceeding.  There are no pending, and to Theravance’s knowledge,
no threatened, adverse actions, suits or proceedings (including interferences,
reissues, reexaminations, cancellations, oppositions, nullity actions,
invalidation actions or post-grant reviews) against Theravance or its Affiliates
involving the Theravance IP or Products.

(l)         Compliance.  Theravance’s Development of the Compounds and the
Products prior to the Effective Date has been conducted in compliance with all
Applicable Laws and regulatory standards in all material respects.

(m)      No Debarment.  As of the Effective Date, neither Theravance nor any of
its Affiliates, employees, consultants or contractors is or has been debarred by
any Regulatory Authority.

8.3       Mutual Covenants.

(a)        No Debarment.  In the course of the Development and manufacture of
the Products, neither Party shall use any employee or consultant who has been
debarred by any Regulatory Authority or, to such Party’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority.  Each Party shall
notify the other Party in writing promptly upon becoming aware that any of its
employees or consultants involved in the Development or manufacture of the
Compound or the Products has been debarred or is the subject of debarment
proceedings by any Regulatory Authority.  Upon written request from the other
Party, a Party shall, within ten (10) days provide written confirmation that it
has complied with the foregoing obligation.

(b)       Compliance.  Each Party and its Affiliates shall comply in all
material respects with all Laws applicable to the Development, manufacture and
Commercialization of Products and performance of its obligations under this
Agreement, including, to the extent applicable, the statutes, regulations and
written directives of the FDA (including GCP, GLP, and GMP), the EMA and any
Regulatory Authority having jurisdiction in the Territory, the FD&C Act, the
Prescription Drug Marketing Act, the Federal Health Care Programs Anti-Kickback
Law,



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

63

 

--------------------------------------------------------------------------------

 

 

42 U.S.C. § 1320a-7b(b), the statutes, regulations and written directives of
Medicare, Medicaid and all other health care programs, as defined in 42 U.S.C.
§ 1320a-7b(f).

8.4       Disclaimer.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL REPRESENTATIONS
AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.  EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY
THAT THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT PURSUANT
TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH
RESPECT TO ANY PRODUCT WILL BE ACHIEVED.

ARTICLE 9

INDEMNIFICATION

9.1       Indemnification by Theravance.  [***].

9.2       Indemnification by Janssen.  [***].

9.3       Losses from Third Party Claims; Exclusion of Costs Due to Breach or
Subject to Indemnification.  In the event of any Claims that result in Losses
being incurred by any Theravance Indemnitee or any Janssen Indemnitee, where
such Claims and associated Losses: (a) are not within the indemnification
obligations described in Section 9.1 or 9.2; and (b) arise as a result of the
Development, Manufacture or Commercialization activities conducted by either
Party on or after the Effective Date with respect to any Product sold, or to be
sold, in the United States, such Losses shall constitute Allowable Expenses to
be included in the Profit (Loss) calculation pursuant to Section 6.6.  If any
such Claim arises, the Party against which such Claim is brought shall promptly
notify the other Party in writing of the Claim, and the JSC shall determine
which Party shall manage and control the defense of such Claim and its
settlement (the “Defending Party”).  In the event that the JSC fails to agree
with respect to which Party shall be the Defending Party, the Party against
which such Claim is brought shall be the Defending Party and shall manage and
control, at its sole expense, the defense of the Claim and its
settlement.  Notwithstanding the foregoing, no settlements shall be finalized
without obtaining approval of the JSC, taking the other Party’s (the
“Non-Defending Party”) comments into consideration in good faith.  The
Non-Defending Party shall cooperate with Defending Party and may, at its
discretion and expense, be represented in any such action or proceeding.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

64

 

--------------------------------------------------------------------------------

 

 

9.4       Indemnification Procedures.  The Party claiming indemnity under this
Article 9 (the “Indemnified Party”) shall give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim.  The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being
sought.  The Indemnified Party may participate in and monitor such defense with
counsel of its own choosing at its sole expense; provided,  however, the
Indemnifying Party shall have the right to assume and conduct the defense of the
Claim with counsel of its choice.  Unless the settlement involves only the
payment of money, the Indemnifying Party shall not settle any Claim without the
prior written consent of the Indemnified Party, such consent not to be
unreasonably withheld, conditioned or delayed.  So long as the Indemnifying
Party is conducting the defense of the Claim in good faith, the Indemnified
Party shall not settle or compromise any such Claim without the prior written
consent of the Indemnifying Party.  If the Indemnifying Party does not assume
and conduct the defense of the Claim as provided above, (a) the Indemnified
Party may defend against, consent to the entry of any judgment, or enter into
any settlement with respect to such Claim in any manner the Indemnified Party
may deem reasonably appropriate (and the Indemnified Party need not consult
with, or obtain any consent from, the Indemnifying Party in connection
therewith), and (b) the Indemnifying Party shall remain responsible to indemnify
the Indemnified Party as provided in this Article 9.

9.5       Insurance.  Each Party, at its own expense, shall procure and maintain
product liability insurance, self-insurance or captive insurance adequate to
cover the activities to be conducted by such Party and its obligations under
this Agreement that are consistent with normal business practices of prudent
companies similarly situated; provided however, that in no event shall such
product liability insurance be written in amounts less than [***] per claim or
per occurrence and annual aggregate.  All such insurance shall include worldwide
coverage.  Prior to the initiation of any Clinical Trial of a Compound or
Product, the Party responsible for such Clinical Trial shall secure, and
maintain in full force and effect, clinical trial insurance as required by
applicable Law in those territories where such Clinical Trial shall be
conducted.  It is understood that such insurance shall not be construed to
create a limit of either Party’s liability with respect to its indemnification
obligations under this Article 9. Each Party shall provide the other Party with
written evidence of such insurance upon request.  Each Party shall provide the
other Party with written notice at least thirty (30) days prior to the
cancellation, non-renewal or material change of such insurance that could
materially adversely affect the rights of such other Party hereunder.
 Notwithstanding the foregoing, either Party’s failure to maintain adequate
insurance shall not relieve that Party of its obligations set forth in this
Agreement.  The Parties acknowledge and agree that Janssen may meet its
obligations under this Section 9.5 through self-insurance consistent with the
levels set forth herein with prior written notice to Theravance.  In such event,
Janssen shall provide a written certification of such self-insurance to
Theravance upon request.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

65

 

--------------------------------------------------------------------------------

 

 

ARTICLE 10

CONFIDENTIALITY

10.1     Confidentiality.  Each Party agrees that, during the Term and for a
period of ten (10) years thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of any rights or the
performance of any obligations hereunder) any Confidential Information furnished
to it by the other Party pursuant to this Agreement, except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties.  The foregoing confidentiality and non-use obligations shall not apply
to any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

(a)        was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;

(b)       was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the receiving Party in breach of this Agreement;

(d)       was disclosed to the receiving Party or its Affiliate by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or

(e)        was independently discovered or developed by the receiving Party or
its Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

As between the Parties, each Party shall own its Confidential Information.

10.2     Authorized Disclosure.  Notwithstanding the obligations set forth in
Section 10.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

(a)        such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement; or

(b)       such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquirer, merger partner, licensee, sublicensee, or other
financial or commercial partner





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

66

 

--------------------------------------------------------------------------------

 

 

for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in connection with
such disclosure, such Party shall use all reasonable efforts to inform each
disclosee of the confidential nature of such Confidential Information and, in
each case, the disclosees are bound by written obligations of confidentiality
and non-use consistent with those contained in this Agreement; or

(c)        such disclosure is reasonably necessary to comply with applicable
Laws, rules or regulations promulgated by Governmental Authorities or applicable
securities exchanges, court order, or administrative subpoena or order; provided
that the Party subject to such Laws, rules, regulations, court order, or
administrative subpoena or order shall (i) promptly notify the other Party prior
to making such required disclosure; (ii) provide reasonable prior advance notice
of the proposed text of such disclosure to the other Party for its prior review;
(iii) use good faith efforts to incorporate the reviewing Party’s reasonable
comments thereon and (iv) use reasonable efforts to obtain, or to assist the
other Party in obtaining, a protective order preventing or limiting the required
disclosure.

10.3     Technical Publication.

(a)        During the Term, Theravance shall have the right to publish and
otherwise publicly disclose peer reviewed manuscripts, or provide other forms of
public disclosure including abstracts and presentations, of results of studies
carried out by or on behalf of the Parties under the Collaboration Plans,
including on clinicaltrials.gov, subject to compliance with this
Section 10.3.  In the event that Theravance desires to make such a publication
or public presentation of any Collaboration Know-How, it shall provide Janssen
with at least thirty (30) days to review and comment on such proposed
publication or presentation prior to its submission for publication or
presentation.  Janssen shall have the right to delay publication or presentation
for up to an additional sixty (60) days in order to enable patent applications
protecting each Party’s rights in such information to be filed, and Janssen
shall also have the right to prohibit the disclosure of any of its Confidential
Information contained in any such proposed publication or presentation.  In any
permitted publication or presentation by a Party, the other Party’s contribution
shall be duly recognized, and co-authorship shall be determined, in accordance
with customary standards.

(b)       Prior to the Opt-In Date, Janssen shall not make any publications or
presentations regarding the results of the Collaboration Plans or the Products
without Theravance’s prior written consent.  After the Opt-In Date, Janssen
shall have the right to publish and otherwise publicly disclose peer reviewed
manuscripts, or provide other forms of public disclosure including abstracts and
presentations, of results of studies carried out by or on behalf of the Parties
under the Collaboration Plans for the applicable Product concerning the
Development and Commercialization of such Product, including on
clinicaltrials.gov, subject to compliance with this Section 10.3.  In the event
that Janssen desires to make such a publication or public presentation of any
Collaboration Know-How, it shall provide Theravance with at least thirty (30)
days to review and comment on such proposed publication or presentation prior to
its submission for publication or presentation.  Theravance shall have the right
to delay publication or presentation for up to an additional sixty (60) days in
order to enable patent applications protecting each Party’s rights in such
information to be filed, and Theravance shall also have the right to prohibit
the





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

67

 

--------------------------------------------------------------------------------

 

 

disclosure of any of its Confidential Information contained in any such proposed
publication or presentation.  In any permitted publication or presentation by a
Party, the other Party’s contribution shall be duly recognized, and
co-authorship shall be determined, in accordance with customary standards.

10.4     Publicity; Term of Agreement.

(a)        The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 10.4 or Section 10.2.

(b)       Each Party may, but is not obligated to, make a public announcement of
the execution of this Agreement in accordance with this Section 10.4(b), which
shall be issued at a time to be mutually agreed by the Parties no later than two
(2) Business Days after the execution of this Agreement.  Except as required to
comply with applicable Laws or as permitted by Section 10.2, each Party agrees
not to issue any press release or other public statement disclosing any
information relating to this Agreement without the prior written consent of the
other Party, such consent not to be unreasonably withheld, conditioned or
delayed.   A Party commenting on such a proposed public announcement shall
provide its comments, if any, within three (3) Business Days after receiving the
text of the public announcement for review.  Neither Party shall be required to
seek the permission of the other Party to repeat any information that has
already been publicly disclosed by such Party, or by the other Party, in
accordance with this Section 10.4(b), provided such information remains accurate
as of such time.

(c)        The Parties acknowledge that either or both Parties may be obligated
to file under applicable Laws or rules or regulations promulgated by
Governmental Authorities or applicable securities exchanges a copy of this
Agreement with the U.S. Securities and Exchange Commission or other Governmental
Authorities.  In the event that a Party determines in good faith that such a
filing is required, such Party shall request confidential treatment of all
confidential information herein, including the sensitive commercial, financial
and technical terms hereof, to the extent such confidential treatment may be
reasonably available to such Party.  In the event of any such filing, the filing
Party shall provide the other Party with a copy of this Agreement marked to show
provisions for which such filing Party intends to seek confidential treatment
within a reasonable amount of time (not to exceed five (5) days) prior to filing
and shall use good faith efforts to incorporate the other Party’s reasonable
comments thereon to the extent consistent with applicable Laws or rules or
regulations promulgated by Governmental Authorities or applicable securities
exchanges.  Each Party shall be responsible for its own legal and other external
costs in connection with any such filing.

ARTICLE 11

TERM AND TERMINATION

11.1     Term.  Unless earlier terminated in accordance with this Article 11,
the term of this Agreement (the “Term”) shall commence on the Effective Date and
[***].

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

68

 

--------------------------------------------------------------------------------

 

 

11.2     Termination by Janssen Without Cause.  Janssen may terminate this
Agreement without cause or reason upon [***] written notice to Theravance.

11.3     Termination by Janssen for Cause.  Janssen may terminate this
Agreement, at any time after the Effective Date, at any time upon [***] written
notice to Theravance, [***].

11.4     Termination by Either Party for Breach.  A Party (the “Terminating
Party”) shall have the right to terminate this Agreement upon written notice to
the other Party (the “Breaching Party”) in the event the Breaching Party
materially breaches this Agreement and, after receiving written notice from the
Terminating Party identifying such material breach in reasonable detail, fails
to cure such material breach within [***] from the date of such notice (the
“Cure Period”).  The written notice describing the alleged material breach shall
provide sufficient detail to put the Breaching Party on notice of such material
breach.  Any termination of this Agreement pursuant to this Section 11.4 shall
become effective at the end of the Cure Period unless the Breaching Party has
cured any such material breach prior to the expiration of such Cure Period (or,
if such breach (other than a breach of payment obligations) is not reasonably
able to be cured within the Cure Period, such termination shall not become
effective until the earlier of the date such breach is cured or [***] after
notice of termination is given pursuant to this Section 11.4, whichever is
earlier, provided that (i) the Breaching Party notifies the Terminating Party of
its plan for curing such breach during the Cure Period, (ii) the Breaching Party
commences such plan during the Cure Period and (iii) the Breaching Party uses
Commercially Reasonable Efforts to perform such plan and cure such breach as
soon as reasonably practicable).  The right of either Party to terminate this
Agreement as provided in this Section 11.4 shall not be affected in any way by
such Party’s waiver or failure to take action with respect to any previous
breach under this Agreement.

11.5     Termination for Insolvency.  Each Party shall have the right to
terminate this Agreement upon delivery of written notice to the other Party in
the event that (a) such other Party files in any court or agency pursuant to any
statute or regulation of any jurisdiction a petition in bankruptcy or insolvency
or for reorganization or similar arrangement for the benefit of creditors or for
the appointment of a receiver or trustee of such other Party or its assets,
(b) such other Party is served with an involuntary petition against it in any
insolvency proceeding and such involuntary petition has not been stayed or
dismissed within sixty (60) days of its filing, or (c) such other Party makes an
assignment of substantially all of its assets for the benefit of its creditors.

11.6     Additional Effects of Expiration or Termination.

(a)        Termination Prior to the Opt-In Date.  In the event Janssen
terminates pursuant to Section 11.2 prior to the Opt-In Date, neither Party
shall have any further obligation to the other, except for the obligations





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

69

 

--------------------------------------------------------------------------------

 

 

of both Parties set forth in Section 11.6(f) and Section 11.6(i).

(b)       Ongoing Development Activities.  Except as set forth below, Janssen
shall have no further obligation to conduct Development activities with respect
to a Compound or Product after the date of notice of termination.  After the
Opt-In Date, if Janssen is conducting any Development activity with respect to a
Compound or Product on the date of notice of termination, then Theravance shall
notify Janssen within [***] after the notice of termination: (i) with regard to
any Clinical Trial, whether Theravance elects to have Janssen (A) complete such
Clinical Trial on behalf of Theravance (unless Janssen reasonably believes there
is a Material Safety Issue that should prevent the continuation of such Clinical
Trial), (B) wind down such Clinical Trial as soon as practicable, subject to
compliance with ethical and legal requirements or (C) transfer such Clinical
Trial to Theravance as soon as practicable; and (ii) with regard to any other
Development activity, whether Theravance elects to have Janssen wind down or
transfer such activity to Theravance.  Notwithstanding the foregoing, if Janssen
terminates this Agreement pursuant to Section 11.3, 11.4 or 11.5, then this
Section 11.6(b) shall not apply and Janssen shall wind down any ongoing
Development activities as soon as practicable after the date of notice of
termination, subject to compliance with ethical and legal requirements; and each
Party shall bear its own expenses incurred pursuant to such wind down.  After
the Opt-In Date:

(i)          If Theravance notifies Janssen of its election to have Janssen
complete a Clinical Trial on behalf of Theravance, Janssen and Theravance will,
as necessary, negotiate in good faith a separate agreement pursuant to which
Janssen would complete such Clinical Trial.  If the Parties fail to reach
agreement within [***] after Theravance makes such election, Janssen may wind
down such Clinical Trial, subject to compliance with ethical and legal
requirements or, if requested by Theravance, transfer such Clinical Trial to
Theravance.

(ii)         If Theravance notifies Janssen of its election to have Janssen wind
down such Clinical Trial or other Development activity (or fails to provide
notice within such [***] period), then Janssen shall wind-down such Clinical
Trial or Development activity as soon as practicable, subject to compliance with
ethical and legal requirements.

(iii)        If Theravance notifies Janssen of its election to have Janssen
transfer such Clinical Trial or other Development activity to Theravance, then
Janssen shall use Commercially Reasonable Efforts to transfer, and Theravance
shall use Commercially Reasonable Efforts to assume, such Clinical Trial or
other Development activity as promptly as practicable (and, in any event, [***])
after the effective date of termination.

(iv)        The costs of ongoing Clinical Trials or other Development activity
contemplated by this Section 11.6(b) shall be borne as follows:

1.  By Theravance after the effective date of termination, [***].

2.  By Theravance after the effective date of termination, [***].





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

70

 

--------------------------------------------------------------------------------

 

 

3.  In accordance with Section 6.3, with [***].

a.  Except with respect to the wind-down of a Clinical Trial in accordance with
Section 11.6(b)(ii), for a total of [***] after the notice of termination
delivered pursuant to Section 11.2; or

b.  With respect to the wind-down of a Clinical Trial in accordance with Section
11.6(b)(ii), [***].

(v)         If Janssen terminates this Agreement pursuant to Section 11.2 after
commercial launch of the Initial Product, [***].

(c)        [***].

(d)       Upon termination of this Agreement, [***].

(e)        Licenses.

(i)          The licenses and other rights granted to either Party under this
Agreement, other than those that expressly survive termination of this Agreement
(if any), shall terminate on the expiration or effective date of termination of
this Agreement.

(ii)         Janssen shall, and hereby does, grant to Theravance, effective as
of the effective date of termination of this Agreement or expiration of this
Agreement pursuant to Section 11.1(a), a non-exclusive, perpetual, royalty-free
(except as set forth in Section 11.6(j)), freely sublicensable, transferable
license under any Collaboration Know-How, Janssen’s Sole Inventions, Janssen
Sole Patent Rights, Joint Invention and Joint Patent Rights (“Termination IP”)
to Develop, make, have made, use, sell, have sold, offer for sale, have offered
for sale, import, have imported and otherwise exploit, Manufacture and
Commercialize Compounds and Products in the Field in the Territory.  The
Termination IP shall not include any Patent Rights or Know-How Controlled by
Janssen or its Affiliates prior to the Effective Date.  Upon Theravance’s
request, with regard to any compound that is a Compound whose composition of
matter is Covered by a Valid Claim of the Theravance Patent Rights, the Parties
will negotiate in good faith the terms on which any Combination Product IP
Controlled by Janssen or its Affiliates would be included in the Termination IP
for use with such compound.

(f)        Regulatory Materials.  Janssen shall, and hereby does, assign to
Theravance, as of the effective date of termination of this Agreement, all its
right, title and interest in, to and under all of Janssen’s and its Affiliates’
and sublicensees’ interest in any Regulatory Material solely related to the
Compounds and Products, including any Marketing Approvals for the Compounds and
Products, and Janssen shall transfer all such Regulatory Material (“Transferred
Regulatory Materials”) to Theravance promptly after such effective date of
termination.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

71

 

--------------------------------------------------------------------------------

 

 

(g)        Provision of Product.  Upon termination of this Agreement, at
Theravance’s request, Janssen shall assign and transfer to Theravance any
inventory of Compounds or Products then in Janssen’s or any of its Affiliate’s
possession or control subject to Theravance’s reimbursement of Janssen’s
reasonable costs incurred in acquiring such inventory and with respect to
shipping thereof.

(h)       Trademarks.  Upon termination of this Agreement pursuant to Section
11.2, 11.3, or by Theravance pursuant to Section 11.4 or 11.5, Janssen shall
assign to Theravance all worldwide rights in and to any and all Product Marks
used to commercialize the Product in the Territory, including all trademark
applications and registrations.  For clarity, Product Marks do not include the
Janssen House Marks.  Theravance shall be solely responsible for all costs and
expenses related to the assignments, including recordal of the same. For a
period of up to six (6) months after the termination date, at Theravance’s cost
and expense, (i) Janssen shall provide to Theravance the necessary information
to permit Theravance to effect and perfect the transfer of the applications and
registrations of the Product Marks and (ii) Janssen shall reasonably cooperate
with Theravance in executing appropriate documents to effectuate the transfer or
assignment for the Product Marks worldwide that are in the name of Janssen or
any of its Affiliates.  After such period, Janssen shall have no further
obligation with respect to the matters covered by this Section 11.6(h).  If
there is a termination for any other reason other than pursuant to Section 11.2
or 11.3 or by Theravance pursuant to Section 11.4 or 11.5, the Parties shall
negotiate in good faith any transfer of the Product Marks taking into account
the circumstances surrounding such termination.

(i)         Confidential Information.

(i)          Janssen shall, within thirty (30) days after the effective date of
expiration or termination of this Agreement, and at Janssen’s expense, return or
destroy, at Theravance’s election, all Theravance Know-How and other
Confidential Information of Theravance (provided that (1) Janssen may keep one
copy of such Confidential Information subject to an ongoing obligation of
confidentiality for archival purposes only, (2) it is acknowledged that, with
regard to any such Confidential Information disclosed to subcontractors,
consultants, agents, advisors and other Third Parties, Janssen’s use of
Commercially Reasonable Efforts to return or destroy such Confidential
Information shall satisfy its obligation under this Section 11.6(i) and
(3) Janssen may retain and continue to use Theravance Know-How and other
Confidential Information of Theravance to practice any licenses and other rights
granted to Janssen under this Agreement that expressly survive expiration of
this Agreement).

(ii)         Theravance shall, within thirty (30) days after the effective date
of expiration or termination of this Agreement, and at Theravance’s expense,
return or destroy, at Janssen’s election, all Confidential Information of
Janssen (provided that (1) Theravance may keep one copy of such Confidential
Information subject to an ongoing obligation of confidentiality for archival
purposes only, (2) it is acknowledged that, with regard to any such Confidential
Information disclosed to subcontractors, consultants, agents, advisors and other
Third Parties, Theravance’s use of Commercially Reasonable Efforts to return or
destroy such Confidential Information shall satisfy its obligation under this
Section 11.6(i) and (3) Theravance may retain and continue to use Confidential





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

72

 

--------------------------------------------------------------------------------

 

 

Information of Janssen to practice any licenses and other rights granted to
Theravance under this Agreement that expressly survive expiration or termination
of this Agreement).

(j)        Post-Termination Royalties to Janssen.  [***].

(k)       General Assistance.  Janssen shall take such other actions, and
execute any instruments, assignments and documents, at Theravance’s expense, as
reasonably requested by Theravance as may be necessary to effect the foregoing
provisions of this Section 11.6.

(l)         Additional Effects of Expiration or Termination for any
Reason.  Termination or expiration of this Agreement will not relieve the
Parties of any accrued or unpaid obligations occurring prior to such expiration
or termination, including with respect to Deferrable Costs and interest accrued
thereon, and any such expiration or termination will be without prejudice to the
rights of either Party accruing prior to such expiration or termination.  The
Parties acknowledge and agree that termination of this Agreement is not the sole
remedy under this Agreement and, whether or not termination is effected, all
other remedies will remain available except as expressly agreed to otherwise
herein.  The provisions of the following Sections and Articles shall survive
expiration or termination of this Agreement for any reason: Articles 1, 10, 12,
and 13, and Sections 2.1(c), 2.3(c), 4.4(j), 4.5(b)(iv), 6.3 (solely with
respect to amounts incurred prior to expiration or termination), 6.4-6.5 (with
respect to any milestone achieved prior to expiration or termination), 6.6 (with
respect to the period prior to expiration or termination), 6.8 (with respect to
sales prior to expiration or termination), 6.9 (with respect to periods prior to
expiration or termination), 6.10-6.12, 6.13 (for the period set forth therein),
6.14 - 6.15, 6.16 (with respect to Profits (Losses) during the Term), 7.1, 7.2,
8.4, 9.1-9.4, 9.5 (for three years), the last sentence of 11.1, and
11.6.  Except as otherwise expressly provided in this Agreement, all rights and
obligations of the Parties hereunder shall terminate upon expiration or
termination of this Agreement.

(m)      [***].  In the event that Janssen suffers damages based on a material
breach of this Agreement by Theravance (“Subject Damages”), and such breach is
not cured within the Cure Period, the Parties shall attempt in good faith to
resolve any dispute regarding the existence of such breach or the amount of the
Subject Damages pursuant to the mechanisms set forth in Sections 12.2(a) and
(b).  If, after such attempts, the Parties are not in agreement as to the
existence of a material breach of this Agreement or the amount of Subject
Damages [***] until the Parties resolve the disagreement pursuant to the
mechanism set forth in Section 12.2(c); provided that Janssen may not, [***]. 
 After a decision regarding the Subject Damages is provided pursuant to the
mechanism set forth in Section 12.2(c), Janssen shall (in accordance with the
timeframe proscribed in the arbitrator’s decision) [***].

ARTICLE 12

DISPUTE RESOLUTION

12.1     Dispute Resolution.  The Parties recognize that a dispute may arise
relating to this Agreement (“Dispute”).  Any Dispute shall be resolved in
accordance with this Section 12.1.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

73

 

--------------------------------------------------------------------------------

 

 

12.2     Internal Resolution.

(a)        The Parties shall negotiate in good faith and use reasonable efforts
to settle any Dispute, controversy or claim arising from or related to this
agreement or the breach thereof. If the Parties initially are unable to resolve
a dispute despite using reasonable efforts to do so, either Party may, by
written notice to the other, have the Dispute referred to the Executive Officers
or their respective designees, for attempted resolution by negotiation in good
faith; provided that disputes escalated to the Executive Officers by the JSC
shall not be subject to additional rounds of escalation pursuant to this Section
12.2(a). The attempted resolution will take place no later than thirty (30) days
following receipt of such notice. If the Parties are unable to resolve the
dispute, controversy or claim within thirty (30) days following the day on which
one Party provides written notice of the dispute to the other in accordance with
this Section 12.2(a), and a Party wishes to pursue the matter, each such
dispute, controversy or claim hereunder that is not an Excluded Claim (as
defined below) will be finally resolved by mediation followed by binding
arbitration as set forth below.

(b)       Mediation.  The Parties shall first attempt in good faith to resolve
any Dispute by confidential mediation in accordance with the then current
Mediation Procedure of the International Institute for Conflict Prevention and
Resolution (“CPR Mediation Procedure”) (www.cpradr.org) before initiating
arbitration.  The CPR Mediation Procedure shall control, except where that
procedure conflicts with these provisions, in which case these provisions
control.  The mediator shall be chosen pursuant to the CPR Mediation
Procedure.  The mediation shall be held in New York, New York.  Either Party may
initiate mediation by written notice to the other of the existence of a
Dispute.  The Parties agree to select the mediator within twenty (20) days of
the notice and the mediation will begin promptly after the selection.  The
mediation will continue until the mediator or either Party declares in writing,
no sooner than after the conclusion of one full day of a substantive mediation
conference attended on behalf of each party by a senior business person with
authority to resolve the Dispute, that the Dispute cannot be resolved by
mediation.  In no event, however, shall mediation continue more than sixty (60)
days from the initial notice by a Party to initiate meditation unless the
Parties agree in writing to extend that period.  Any period of limitations set
forth in this Section 12.1 that would otherwise expire between the initiation of
mediation and its conclusion is extended until twenty (20) days after the
conclusion of the mediation.

(c)        Arbitration.  If the parties fail to resolve the Dispute in
mediation, and a Party desires to pursue resolution of the Dispute, the Dispute
shall be submitted by either Party for resolution in arbitration pursuant to the
then current CPR Rules for Non-Administered Arbitration of International
Disputes (“CPR Rules”) (www.cpradr.org), except where they conflict with these
provisions, in which case these provisions control.  CPR is designated as the
Neutral Organization for arbitration of all Disputes.  The arbitration will be
conducted in English and held in New York, New York.  All aspects of the
arbitration shall be treated as confidential.  The arbitrators will be chosen
from the CPR Panels of Distinguished Neutrals, unless a candidate not on the CPR
Panel is approved by both Parties.  Each arbitrator shall be a lawyer with
expertise in the pharmaceutical industry and at least fifteen (15) years of
experience with a law firm or corporate law department





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

74

 

--------------------------------------------------------------------------------

 

 

of over twenty-five (25) lawyers or who was a judge of a court of general
jurisdiction.  To the extent that the Dispute requires special expertise, the
Parties will so inform CPR prior to the beginning of the selection
process.  Prior to selection of the arbitrator(s), either Party may seek from
any court having jurisdiction any temporary injunctive or provisional relief
necessary to protect the rights or property of that Party until final resolution
of the issue by the arbitrator or other resolution of the Dispute.  The
arbitration tribunal shall consist of three arbitrators, of whom each Party
shall designate one (1) in accordance with the “screened” appointment procedure
provided in CPR Rule 5.4.  The chair will be chosen in accordance with CPR
Rule 6.  If, however, the aggregate award sought by the Parties is less than $5
million and equitable relief is not sought, a single arbitrator shall be chosen
in accordance with the CPR Rules.  The Parties agree to select the arbitrator(s)
within forty-five (45) days of initiation of the arbitration.  The hearing will
be concluded within nine (9) months after selection of the arbitrator(s) and the
award will be rendered within sixty (60) days of the conclusion of the hearing,
or of any post hearing briefing, which briefing will be completed by both sides
within forty-five (45) days after the conclusion of the hearing.  In the event
the parties cannot agree upon a schedule, then the arbitrator(s) shall set the
schedule following the time limits set forth above as closely as
practicable.  Any final award by the arbitrator(s) may be entered by either
Party in any court having appropriate jurisdiction for a judicial recognition of
the decision and applicable orders of enforcement.  Notwithstanding the
foregoing, any Excluded Claim may be submitted by either Party to any court of
competent jurisdiction over such Excluded Claim.  For purposes of the foregoing,
“Excluded Claim” means any dispute, controversy or claim that primarily concerns
(a) the validity, enforceability or infringement or any patent, trademark or
copyright, or (b) any antitrust, anti-monopoly or competition law or regulation,
whether or not statutory.  EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY
ISSUE BY JURY.

12.3     Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY [***].  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 12.3 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY [***].

ARTICLE 13

MISCELLANEOUS

13.1     Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, sets forth the complete, final and exclusive agreement and all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto with respect to the subject matter
hereof and supersedes, as of the Effective Date, all prior and contemporaneous
agreements and understandings between the Parties with respect to the subject
matter hereof, including the Confidentiality Agreement.  The foregoing shall not
be interpreted as a waiver of any remedies available to either Party as a result
of any breach, prior to the Effective Date, by the other Party of its
obligations under the Confidentiality Agreement.  There are no covenants,
promises, agreements, warranties, representations, conditions or understandings,
either oral or written, between the Parties other than as are set forth in this





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

75

 

--------------------------------------------------------------------------------

 

 

Agreement.  No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

13.2     Governing Law; English Language.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York and the
patent laws of the United States without reference to any rules of conflict of
laws.  The United Nations Conventions on Contracts for the International Sale of
Goods shall not be applicable to this Agreement.  This Agreement was prepared in
the English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement.

13.3     Rights in Bankruptcy.

(a)        If this Agreement is rejected by a Party as a debtor under
Section 365 of the United States Bankruptcy Code or similar provision in the
bankruptcy laws of another jurisdiction (the “Code”), then, notwithstanding
anything else in this Agreement to the contrary, all licenses and rights to
licenses granted under or pursuant to this Agreement by the Party in bankruptcy
to the other Party are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of the Code (or similar provision in the bankruptcy laws of the
jurisdiction), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Code (or similar provision in the bankruptcy laws of the
jurisdiction).  The Parties agree that a Party that is a licensee of rights
under this Agreement shall retain and may fully exercise all of its rights and
elections under the Code.  Janssen and Theravance intend and agree that any sale
of Theravance’s assets under Section 363(n) of the Code shall be subject to
Janssen’s rights under Section 365(n), that Janssen cannot be compelled to
accept a money satisfaction of its interests in the intellectual property
licensed pursuant to this Agreement, and that any such sale therefore may not be
made to a purchaser “free and clear” of Janssen’s rights under this Agreement
and Section 365(n) without the express, contemporaneous written consent of
Janssen. Further, each Party agrees and acknowledges that all payments by
Janssen to Theravance hereunder, other than the Opt-In Exercise Fee and the
royalty payments pursuant to Article 6, and the sales milestone payments
pursuant to Section 6.5, do not constitute royalties within the meaning of
Section 365(n) of the Code or relate to licenses of intellectual property
hereunder.  Theravance shall, during the Term, create and maintain current
copies or, if not amenable to copying, detailed descriptions or other
appropriate embodiments, to the extent feasible, of all such intellectual
property.  Theravance and Janssen acknowledge and agree that “embodiments” of
intellectual property within the meaning of Section 365(n) include laboratory
notebooks, cell lines, product samples and inventory, research studies and data
and Regulatory Materials.  If (i) a case under the Code is commenced by or
against Theravance, (ii) this Agreement is rejected as provided in the Code, and
(iii) Janssen elects to retain its rights hereunder as provided in
Section 365(n) of the Code, Theravance (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee)
shall:

(i)          provide to Janssen all such intellectual property (including all
embodiments thereof) held by Theravance and such successors and assigns, or
otherwise available to them, immediately upon Janssen’s written request.
Whenever Theravance or





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

76

 

--------------------------------------------------------------------------------

 

 

any of its successors or assigns provides to Janssen any of the intellectual
property licensed hereunder (or any embodiment thereof) pursuant to this
Section 13.3, Janssen shall have the right to perform Theravance’s obligations
hereunder with respect to such intellectual property, but neither such provision
nor such performance by Janssen shall release Theravance from liability
resulting from rejection of the license or the failure to perform such
obligations; and

(ii)         not interfere with Janssen’s rights under this Agreement, or any
agreement supplemental hereto, to such intellectual property (including such
embodiments), including any right to obtain such intellectual property (or such
embodiments) from another entity, to the extent provided in Section 365(n) of
the Bankruptcy Code.

(b)       The foregoing provisions of this Section 13.3 are without prejudice to
any rights a Party may have arising under the Code, including the right of
access to any intellectual property (including all embodiments thereof) of
Theravance, or any Third Party with whom Theravance contracts to perform an
obligation of Theravance under this Agreement, and, in the case of the Third
Party, which is necessary for the manufacture, use, sale, import or export of
Products; and the right to contract directly with any Third Party to complete
the contracted work.

13.4     Force Majeure.  Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the Parties, including an act of God, war, civil commotion, terrorist act,
labor strike or lock-out, epidemic, failure or default of public utilities or
common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances).  Notwithstanding the foregoing, a
Party shall not be excused from making payments owed hereunder because of a
force majeure affecting such Party.  If a force majeure persists for more than
ninety (90) days, then the Parties will discuss in good faith the modification
of the Parties’ obligations under this Agreement in order to mitigate the delays
caused by such force majeure.

13.5     Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 13.5, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by confirmed facsimile or a
reputable courier service, or (b) five (5) Business Days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

77

 

--------------------------------------------------------------------------------

 

 

If to Theravance:

Theravance Biopharma Ireland Limited
Connaught House
1 Burlington Road
Dublin 4 D04 C5Y6
Ireland

Facsimile:  [***]

Attention:        President

With a copy to (which shall not constitute notice):

Theravance Biopharma US, Inc.
901 Gateway Boulevard
South San Francisco, CA 94080

Facsimile: [***]

Attention: General Counsel

If to Janssen:

Janssen Biotech, Inc.
800/850 Ridgeview Drive
Horsham, PA 19044

 

Facsimile: [***]

 

Attention: President

With a copy to (which shall not constitute notice):

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Facsimile: [***]

Attention: General Counsel, Pharmaceuticals

13.6     No Strict Construction; Headings.  This Agreement has been prepared
jointly by the Parties and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

78

 

--------------------------------------------------------------------------------

 

 

this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular Article or Section.  Except where the context otherwise requires, the
use of any gender shall be applicable to all genders, and the word “or” is used
in the inclusive sense (and/or).  The term “including” as used herein means
including, without limiting the generality of any description preceding such
term.

13.7     Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment or transfer without the other
Party’s consent to (a) its Affiliates (in whole or in part); or (b) a Third
Party successor to all or substantially all of the business of such Party to
which this Agreement relates, whether in a merger, sale of stock, sale of assets
or other Change of Control transaction; provided that, in each case, if such
assignment would reasonably be expected to cause adverse tax consequences to the
non-assigning Party (or such Party’s Affiliates) and the assigning Party does
not agree to bear full financial responsibility for such adverse tax
consequences, such assignment shall not be made without the non-assigning
Party’s consent (which consent shall not be unreasonably withheld), and the
Parties shall reasonably cooperate to enable such assignment in a manner that
avoids such adverse tax consequences.  Any successor or assignee of rights
and/or obligations permitted hereunder shall, in writing, expressly assume
performance of such rights and/or obligations; provided that a Party assigning
this Agreement and its rights and obligations hereunder to an Affiliate, shall
remain responsible for the performance of such assignee Affiliate
hereunder.  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 13.7 shall be null, void and of no legal
effect.

13.8     Performance by Affiliates.  Each Party may discharge any obligations
and exercise any right hereunder through any of its Affiliates.  Each Party
hereby guarantees the performance by its Affiliates of such Party’s obligations
under this Agreement, and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.  Any breach by
a Party’s Affiliate of any of such Party’s obligations under this Agreement
shall be deemed a breach by such Party, and the other Party may proceed directly
against such Party without any obligation to first proceed against such Party’s
Affiliate.

13.9     Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.10   Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof.  The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

79

 

--------------------------------------------------------------------------------

 

 

13.11   No Waiver.  Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

13.12   Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Except as otherwise provided in Section 6.16(a), nothing herein shall be
construed to create the relationship of partners, principal and agent, or
joint-venture partners between the Parties.

13.13   Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Executed counterpart
signature pages delivered via facsimile or similar electronic transmission in
.PDF or similar format shall be deemed binding as originals.

13.14   Remedies Non-Exclusive and Cumulative.  Unless expressly stated
otherwise in this Agreement, all remedies provided for in this Agreement shall
be cumulative and in addition to, and not in lieu of, any other remedies
available to either Party at law, in equity, or otherwise in accordance with the
terms of this Agreement, including any claim for breach of this
Agreement.  Nothing in this Agreement shall be interpreted as limiting either
Party’s rights to pursue any remedies for breach of contract of this Agreement,
except as expressly stated otherwise in this Agreement.

{Signature page follows}

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

80

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement by their duly authorized officers as of the Effective Date.

 

 

 

JANSSEN BIOTECH, INC.

THERAVANCE BIOPHARMA IRELAND LIMITED

 

By:       /s/ Scott White

 

By:       /s/ Ann Brady

Name:  Scott White

Name:  Dr. Ann Brady

Title:    President, Immunology

Title:    President, TBIL

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS:

Exhibit A – Theravance Patent Rights

Exhibit B – Chemical Structure of TD-1473

Exhibit C – Chemical Structure of TD-3504

Exhibit D – [Reserved]

Exhibit E – Initial Clinical Development Plan

Exhibit F – Initial CMC Development Plan

Exhibit G -- Phase 3 Development Budget

Exhibit H – Data Policies

Exhibit I – [Reserved]
Exhibit J – [Reserved]
Exhibit K – [Reserved]

Exhibit L – J&J Universal Calendar

Exhibit M – Financial Exhibit

Exhibit N – Solar Patent Rights

Exhibit O – Initial Budget for Pre-Opt-In Date Activities

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT A

THERAVANCE PATENT RIGHTS

[***]

[***]

 

 

 

 

 

 

 

 

Country

Status

Application

Number

Filing Date

Patent Number

Issue Date

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Country

Status

Application

Number

Filing Date

Patent Number

Issue Date

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

N/A = Not yet available.

 

 

[***]

[***]

 

Country

Status

Application

Number

Filing Date

Patent Number

Issue Date

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

 

 

 

See Exhibit K for Solar Patent Families as of the Effective Date





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

CHEMICAL STRUCTURE OF TD-1473

 

 

 

 

[***]

 

 

 

TD-1473

 

 

 

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

 

 

CHEMICAL STRUCTURE OF TD-3504

 

 

 

[***]

 

 

 

 

TD-3504

 

 

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

INITIAL CLINICAL DEVELOPMENT PLAN

1.    Overview

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

2.    Phase 2 Studies

[***]

 

[***]

 

[***]

 

[***]

 

3.    Phase 2/3 Enabling Activities

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

4.    Planned Phase 3 Enabling Activities

[***]

[***]

[***]

[***]

[***]

[***]

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

INITIAL CMC DEVELOPMENT PLAN

1.    Overview

[***]

2.    Dose Assumptions for Clinical Studies

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

3.    Manufacturing Plans

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

4.    Phase 3 Development Plans

[***]

[***]

[***]





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

PHASE 3 DEVELOPMENT BUDGET

 

[***]

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT H

JANSSEN DATA GENERATION, PROCESSING AND STORAGE POLICIES

1.0 Definitions:

For this Exhibit only, the terms listed below shall have the meaning as defined
below.

1.1       “Data” shall mean all data, including documentation, records, reports,
raw data, processed data, deliverables, written, printed, graphic, video and
audio recorded information contained in any computer database or computer
readable form and work product of every kind and description supplied to or
generated by or on behalf of a Party (the “Data-Generating Party”) as the result
of performing activities under this Agreement.

1.2       “Work Product” shall mean the Data-Generating Party’s completed work
product in accordance with the specifications set forth in this Agreement and
any Data, reports, presentations, documents, computer models, deliverables or
other results generated by or on behalf of the Data-Generating Party or supplied
or delivered to the other Party by or on behalf of the Data-Generating Party
under this Agreement.

2.0     Data Generation and Processing:

2.1       The Data-Generating Party represents and certifies that the Work
Product, including all Data, will be collected and generated following the
specifications contained in this Agreement and applicable industry standards.

2.2       The Data-Generating Party will use diligent efforts to ensure that the
Data it provides is accurate, reliable and all results generated during the
performance of services where feasible shall be reproducible and traceable. The
Data-Generating Party must verify the Data during generation and prior to
transfer of the Work Product with detailed notes of calculations applied and
reasoning used for excluded data points.

2.3       The Data-Generating Party shall report all Data and its processing
steps, decision-points, acceptance criteria, methods, calculations and results
(complete and incomplete) to the other Party at mutually agreed upon points in
time.

2.4       The Data-Generating Party shall keep a written or electronic notebook
record of all activity associated with the performance of services under this
Agreement, and shall make available the written records to the other Party at
the completion of the services or upon request, and such records must document
all data processing steps.

2.5       The Data-Generating Party shall collect, store and transfer electronic
Data in accordance with the terms of this Agreement.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

2.7       No Data shall be destroyed by or on behalf of the Data-Generating
Party without the prior written approval of the other Party for up to 2 years
following completion of the Clinical Development Plan activities.

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT L

J&J UNIVERSAL CALENDAR

Picture 2 [tbph20180331ex101811f98001.jpg]





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT M

FINANCIAL EXHIBIT

 

Profit (Loss) in the U.S. shall be calculated in accordance with GAAP and this
Exhibit.  Profit (Loss) shall exclude the upfront payment (Section 6.1), the
Opt-In Exercise Fee (Section 6.2) and the Milestone Payments (Section 6.4), all
Development Costs and capital expenditures, and any other cost not specifically
included in Allowable Expenses, including by way of example, [***].  Cost items
included in components of Profit (Loss) shall not be double counted and shall
not be included in Development Costs.  Profit (Loss) means the profits or losses
resulting from the Commercialization of the Product in the U.S., which shall be
equal to Net Sales less Allowable Expenses.  Profit (Loss) in the U.S. shall be
calculated for each Calendar Quarter.  For the avoidance of doubt, income and
withholding taxes imposed on either of the Parties or their Affiliates hereunder
will not be included in the calculation of Profit (Loss).

(1)        Definitions

The following definitions shall apply for purposes of calculating Profit (Loss)
in accordance with this Financial Exhibit.

“Allowable Expenses” means the [***].

“[***]” means Out-of-Pocket Costs incurred by a Party in making any [***]
related to [***] of the Product, including [***]. “Cost of Goods Sold” or “COGS”
 means, with respect to a Product, a Party’s reasonable and necessary internal
and Third Party invoiced costs, including Third Party contract manufacturing
costs, determined in accordance with GAAP, incurred in manufacturing or
acquisition of such Product.  Manufacturing costs and acquisition costs are
comprised of Standard Cost of Goods Manufactured, Cost Variances and Other Costs
Not Included in Standard, where:

(a)        “Standard Cost of Goods Manufactured” are budgeted unit costs
established to facilitate inventory evaluation, planning and budgetary control,
including but not limited to direct materials, direct labor, Third Party fees,
product testing, transportation, depreciation of manufacturing, equipment and
overhead;

(b)       “Cost Variances” are actual costs of manufacturing versus Standard
Cost of Goods Manufactured and include direct materials variances (including
material usage variances and purchase price variances), direct labor variances
and overhead variances (including but not limited to volume variances, variable
overhead spending variances and fixed overhead spending variances); and

(c)        “Other Costs Not Included in Standard” are actual costs of
manufacturing which are incurred in the normal course of business but are not
included in the Standard Cost of Goods Manufactured including cash discounts on
raw material purchases, transportation expenses, manufacturing trial runs,
manufacturing development expenses, start-up costs, material scrapped in the
normal course of business (including failed commercial batches), full absorption
adjustments, inventory revaluation adjustments, lower of cost or market
inventory adjustments, 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

inventory write-downs and write-offs, physical inventory adjustments,
depreciation of equipment or instruments placed at customer or other Third Party
sites, new product introduction costs, technical operations, internal inventory
supply management, quality costs, returned goods, and supply point variances.

“[***]” means [***] of Net Sales in the U.S., which amount shall be deemed to
have been incurred as [***] in the U.S.  It is understood that such amount shall
be deemed to cover all costs identifiable to the [***] in accordance with GAAP,
which shall not otherwise be included in Allowable Expenses. For clarity,
“[***]” shall not include costs of activities included within [***].

“[***]” means Out-of-Pocket Costs and FTE Costs for activities conducted under
the [***].  Allowable Expenses set forth in the [***] will be allocated [***] to
the U.S. and [***] to the OUS Janssen Territory, unless otherwise agreed by the
Parties.  Such allocation will be updated by the Parties annually.

“[***].”  The [***] will outline strategic [***] that will be undertaken at the
global team level that are intended to support [***] activities across regions
and key functions including pre-launch [***].

“[***]” means Out-of-Pocket Costs representing the [***] and similar taxes and
governmental fees in the U.S., in each case to the extent directly attributable
to the Product, [***], to the extent directly attributable to the Product, this
shall also be included as an Allowable Expense.

“[***]” means Out-of-Pocket Costs and FTE Costs identifiable to the [***], in
each case to the extent incurred specifically with respect to a Product (and to
the extent not performed as part of a Detail), including:

(a)        [***], which includes Out-of-Pocket Costs and FTE Costs associated
with [***] and meetings;

(b)        [***], which includes Out-of-Pocket Costs and FTE Costs associated
with [***];

(c)        [***], which includes Out-of-Pocket Costs and FTE Costs associated
with [***] and related Out-of-Pocket Costs;

(d)        [***], which includes the FTE Costs of [***], to the extent directly
performing activities with respect to the [***];

(e)        [***], which includes Out-of-Pocket Costs incurred to manage [***]
directly attributable to a Product.

“[***]” means Out-of-Pocket Costs and FTE Costs reasonably necessary and
identifiable to a Product incurred with respect to any [***].

“[***]” means any Out-of-Pocket Costs and FTE Costs included in a [***] that are
not otherwise included in any other Allowable Expense category.





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

“Profit (Loss)” means Net Sales in the United States less Allowable Expenses
with respect to the United States.

“[***]” means Out-of-Pocket Costs and FTE Costs directly associated with [***]
Product, [***], in each case that are [***].  The Parties acknowledge that [***]
associated with such recall shall not be included for determining whether the
Party conducting [***] to be incurred by such Party in such Calendar Year for
Allowable Expenses.

“[***]”  means Out-of-Pocket Costs and FTE Costs for maintenance

fees relating to [***] for the Products in the Field in the U.S., personnel
engaged

in the filing and maintenance of [***][***].

“[***]” means “fully burdened” costs and will cover employee salaries, bonus
rate, and overhead allocated to such employee’s work including [***] required
for the portion of the [***] that are assigned to such employee.

“[***]” means all reasonable costs incurred by the Parties and their Affiliates
that relate to [***], in each case, solely to the extent [***] sold by a Third
Party or a product sold by a Third Party that [***].

“[***]” except with respect to such portion (if any) of costs related to [***]
prior to expiration of termination of the Agreement.

“[***]” means Out-of-Pocket Costs representing reasonable [***] (allocated as
reasonably determined by the Finance Working Group), to [***] of a Product in
the U.S. and paid to [***] to license or acquire such [***] in the Field.

“Transfer Price” means the COGS of API or a finished Product supplied by Janssen
or its Affiliates  to Theravance or its Affiliates for commercial sale, or for
API to be used in finished Product for commercial sale, in each case, plus [***]
of such COGS.

(2)        Reconciliations

The Finance Working Group will coordinate to resolve any differences in or
disputes regarding the calculation of Profit (Loss), or any component thereof.
In the event the Finance Working Group is unable to resolve any such difference
or dispute, the matter shall be resolved in accordance with Section 3.2.

 

 



***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

SOLAR PATENT RIGHTS

 

[***]

[***]

 

 

Country

Status

Application

Number

Filing Date

Patent Number

Issue Date

[***]

[***]

[***]

[***]

 

 

 

 





***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------

 

 

EXHIBIT O

 

INITIAL BUDGET FOR PRE-OPT-IN DATE ACTIVITIES

 

[***]

 

 

***CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

--------------------------------------------------------------------------------